
	

113 HR 2821 IH: American Jobs Act of 2013
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2821
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Ms. Wilson of Florida
			 (for herself, Ms. Pelosi,
			 Mr. Clyburn,
			 Ms. Fudge,
			 Mr. Cicilline,
			 Mr. Enyart,
			 Ms. Hanabusa,
			 Ms. Norton,
			 Ms. Bass, Mr. Butterfield, Ms.
			 Sewell of Alabama, Mr.
			 Richmond, Mr. Conyers,
			 Ms. Brown of Florida,
			 Mrs. Christensen,
			 Mr. Cárdenas,
			 Ms. Lee of California,
			 Mr. Takano,
			 Mrs. Napolitano,
			 Ms. DeLauro,
			 Ms. Frankel of Florida,
			 Ms. Clarke,
			 Mr. Brady of Pennsylvania,
			 Ms. Schakowsky,
			 Mr. Tonko,
			 Ms. Shea-Porter,
			 Mr. Grijalva,
			 Mr. Holt, Mr. Sablan, Mr.
			 Cartwright, Ms. Wasserman
			 Schultz, Mr. Nadler,
			 Mr. Larson of Connecticut,
			 Mr. Payne,
			 Mr. McGovern,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Rush, Ms. Moore, Mr.
			 Veasey, Mrs. Beatty,
			 Ms. Kelly of Illinois,
			 Mr. Al Green of Texas,
			 Mr. Scott of Virginia,
			 Mr. David Scott of Georgia,
			 Mr. Johnson of Georgia,
			 Ms. Edwards,
			 Mr. Rangel,
			 Ms. Jackson Lee,
			 Mr. Jeffries,
			 Mr. Bishop of Georgia,
			 Mr. Cleaver,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Thompson of Mississippi,
			 Mr. Carson of Indiana,
			 Ms. Waters,
			 Mr. Watt, Mr. Lewis, Mr.
			 Gutiérrez, Mr. Clay,
			 Mr. Cummings,
			 Mr. Garcia,
			 Ms. McCollum,
			 Mr. Ellison,
			 Mr. Fattah,
			 Mr. Deutch,
			 Mr. Meeks,
			 Ms. Hahn, Mr. Carney, and Mr.
			 Keating) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Small Business,
			 Education and the
			 Workforce, the
			 Judiciary, Transportation
			 and Infrastructure, Financial Services,
			 House Administration,
			 Oversight and Government
			 Reform, and the
			 Budget, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide tax relief for American workers
		  and businesses, to put workers back on the job while rebuilding and modernizing
		  America, and to provide pathways back to work for Americans looking for
		  jobs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the American Jobs Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Sec. 3. Severability.
					Sec. 4. Buy American—Use of American iron, steel, and
				manufactured goods.
					Sec. 5. Wage rate and employment protection
				requirements.
					Title I—Relief for workers and businesses
					Subtitle A—Making work pay credit
					Sec. 101. Making work pay credit.
					Subtitle B—Other relief for businesses
					Sec. 111. Extension of temporary 100 percent bonus depreciation
				for certain business assets.
					Sec. 112. Surety bonds.
					Title II—Putting workers back on the job while rebuilding and
				modernizing America
					Subtitle A—Teacher stabilization
					Sec. 201. Purpose.
					Sec. 202. Grants for the outlying areas and the Secretary of
				the Interior; availability of funds.
					Sec. 203. State allocation.
					Sec. 204. State application.
					Sec. 205. State reservation and responsibilities.
					Sec. 206. Local educational agencies.
					Sec. 207. Early learning.
					Sec. 208. Maintenance of effort.
					Sec. 209. Reporting.
					Sec. 210. Definitions.
					Sec. 211. Authorization of appropriations.
					Subtitle B—First responder stabilization
					Sec. 212. Purpose.
					Sec. 213. Grant program.
					Sec. 214. Appropriations.
					Subtitle C—School modernization
					Part I—Elementary and secondary schools
					Sec. 221. Purpose.
					Sec. 222. Authorization of appropriations.
					Sec. 223. Allocation of funds.
					Sec. 224. State use of funds.
					Sec. 225. State and local applications.
					Sec. 226. Use of funds.
					Sec. 227. Private schools.
					Sec. 228. Additional provisions.
					Part II—Community College modernization
					Sec. 229. Federal assistance for community college
				modernization.
					Part III—Definitions
					Sec. 230. Definitions.
					Subtitle D—Immediate transportation infrastructure
				investments
					Sec. 241. Immediate transportation infrastructure
				investments.
					Subtitle E—Building and upgrading infrastructure for long-Term
				development
					Sec. 242. Short title.
					Sec. 243. Findings and purpose.
					Sec. 244. Definitions.
					Part I—American infrastructure financing authority
					Sec. 245. Establishment and general authority of
				AIFA.
					Sec. 246. Voting members of the Board of Directors.
					Sec. 247. Chief executive officer of AIFA.
					Sec. 248. Powers and duties of the Board of
				Directors.
					Sec. 249. Senior management.
					Sec. 250. Special Inspector General for AIFA.
					Sec. 251. Other personnel.
					Sec. 252. Compliance.
					Part II—Terms and limitations on direct loans and loan
				guarantees
					Sec. 253. Eligibility criteria for assistance from AIFA and
				terms and limitations of loans.
					Sec. 254. Loan terms and repayment.
					Sec. 255. Compliance and enforcement.
					Sec. 256. Audits; reports to the President and
				Congress.
					Part III—Funding of AIFA
					Sec. 257. Administrative fees.
					Sec. 258. Efficiency of AIFA.
					Sec. 259. Funding.
					Part IV—Extension of exemption from alternative minimum tax
				treatment for certain tax-Exempt bonds
					Sec. 260. Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds.
					Subtitle F—Project rebuild
					Sec. 261. Project rebuild.
					Title III—Assistance for the unemployed and pathways back to
				work
					Subtitle A—Supporting unemployed workers
					Sec. 301. Short title.
					Part I—Extension of emergency unemployment compensation and
				certain extended benefits provisions, and establishment of self-Employment
				assistance program
					Sec. 311. Extension of emergency unemployment compensation
				program.
					Sec. 312. Temporary extension of extended benefit
				provisions.
					Sec. 313. Additional extended unemployment benefits under the
				Railroad Unemployment Insurance Act.
					Part II—Reemployment NOW program
					Sec. 321. Establishment of reemployment NOW
				program.
					Sec. 322. Distribution of funds.
					Sec. 323. State plan.
					Sec. 324. Bridge to work program.
					Sec. 325. Wage insurance.
					Sec. 326. Enhanced reemployment strategies.
					Sec. 327. Self-employment programs.
					Sec. 328. Additional innovative programs.
					Sec. 329. Guidance and additional requirements.
					Sec. 330. Report of information and evaluations to Congress and
				the public.
					Sec. 331. State.
					Part III—Short-Time compensation program
					Sec. 341. Temporary financing of short-time compensation
				payments in states with programs in law.
					Sec. 342. Temporary financing of short-time compensation
				agreements.
					Sec. 343. Grants for short-time compensation
				programs.
					Sec. 344. Assistance and guidance in implementing
				programs.
					Sec. 345. Reports.
					Subtitle B—Long-Term unemployed hiring preferences
					Sec. 351. Long-term unemployed workers work opportunity tax
				credits.
					Subtitle C—Pathways Back to Work
					Sec. 361. Short title.
					Sec. 362. Authorization of appropriations.
					Sec. 363. Availability of funds.
					Sec. 364. Subsidized employment for unemployed, low-income
				adults.
					Sec. 365. Summer employment and year-round employment
				opportunities for low-income youth.
					Sec. 366. Work-based employment strategies of demonstrated
				effectiveness.
					Sec. 367. General requirements.
					Sec. 368. Definitions.
					Subtitle D—Prohibition of discrimination in employment on the
				basis of an individual’s status as unemployed
					Sec. 371. Short title.
					Sec. 372. Findings and purpose.
					Sec. 373. Definitions.
					Sec. 374. Prohibited acts.
					Sec. 375. Enforcement.
					Sec. 376. Federal and State immunity.
					Sec. 377. Relationship to other laws.
					Sec. 378. Severability.
					Sec. 379. Effective date.
					Title IV—Offsets
					Subtitle A—28 percent limitation on certain deductions and
				exclusions
					Sec. 401. 28 percent limitation on certain deductions and
				exclusions.
					Subtitle B—Tax carried interest in investment partnerships as
				ordinary income
					Sec. 411. Partnership interests transferred in connection with
				performance of services.
					Sec. 412. Special rules for partners providing investment
				management services to partnerships.
					Subtitle C—Close loophole for corporate jet
				depreciation
					Sec. 421. General aviation aircraft treated as 7-year
				property.
					Subtitle D—Repeal oil subsidies
					Sec. 431. Repeal of deduction for intangible drilling and
				development costs in the case of oil and gas wells.
					Sec. 432. Repeal of deduction for tertiary
				injectants.
					Sec. 433. Repeal of percentage depletion for oil and gas
				wells.
					Sec. 434. Section 199 deduction not allowed with respect to
				oil, natural gas, or primary products thereof.
					Sec. 435. Repeal oil and gas working interest exception to
				passive activity rules.
					Sec. 436. Repeal enhanced oil recovery credit.
					Sec. 437. Uniform seven-year amortization for geological and
				geophysical expenditures.
					Sec. 438. Repeal marginal well production credit.
					Subtitle E—Dual capacity taxpayers
					Sec. 441. Modifications of foreign tax credit rules applicable
				to dual capacity taxpayers.
					Sec. 442. Separate basket treatment taxes paid on foreign oil
				and gas income.
					Subtitle F—Repeal of sequestration
					Sec. 451. Repeal of sequestration.
				
			2.ReferencesExcept as expressly provided otherwise, any
			 reference to this Act contained in any subtitle of this Act
			 shall be treated as referring only to the provisions of that subtitle.
		3.SeverabilityIf any provision of this Act, or the
			 application thereof to any person or circumstance, is held invalid, the
			 remainder of the Act and the application of such provision to other persons or
			 circumstances shall not be affected thereby.
		4.Buy American—Use
			 of American iron, steel, and manufactured goods
			(a)None of the funds appropriated or otherwise
			 made available by this Act may be used for a project for the construction,
			 alteration, maintenance, or repair of a public building or public work unless
			 all of the iron, steel, and manufactured goods used in the project are produced
			 in the United States.
			(b)Subsection (a)
			 shall not apply in any case or category of cases in which the head of the
			 Federal department or agency involved finds that—
				(1)applying
			 subsection (a) would be inconsistent with the public interest;
				(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
				(3)inclusion of iron,
			 steel, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.
				(c)If the head of a
			 Federal department or agency determines that it is necessary to waive the
			 application of subsection (a) based on a finding under subsection (b), the head
			 of the department or agency shall publish in the Federal Register a detailed
			 written justification as to why the provision is being waived.
			(d)This section shall
			 be applied in a manner consistent with United States obligations under
			 international agreements.
			5.Wage rate and
			 employment protection requirements
			(a)Notwithstanding any other provision of law
			 and in a manner consistent with other provisions in this Act, all laborers and
			 mechanics employed by contractors and subcontractors on projects funded
			 directly by or assisted in whole or in part by and through the Federal
			 Government pursuant to this Act shall be paid wages at rates not less than
			 those prevailing on projects of a character similar in the locality as
			 determined by the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of title 40, United States Code.
			(b)With respect to
			 the labor standards specified in this section, the Secretary of Labor shall
			 have the authority and functions set forth in Reorganization Plan Numbered 14
			 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United
			 States Code.
			(c)Projects as
			 defined under title 49, United States Code, funded directly by or assisted in
			 whole or in part by and through the Federal Government pursuant to this Act
			 shall be subject to the requirements of section 5333(b) of title 49, United
			 States Code.
			IRelief for workers
			 and businesses
			AMaking work pay
			 credit
				101.Making work pay
			 credit
					(a)In
			 generalSubsection (e) of
			 section 36A of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							(e)TerminationThis section shall not apply to—
								(1)beginning after
				December 31, 2010, and before January 1, 2014, and
								(2)taxable years beginning after December 31,
				2014.
								.
					(b)Treatment of
			 possessionsRules similar to the rules of subsections (b) and (c)
			 of section 1001 of the American Recovery and Reinvestment Tax Act of 2009 shall
			 apply with respect to the amendment made by subsection (a). For purposes of the
			 preceding sentence, such section shall be applied by substituting
			 taxable years beginning in 2014 for taxable years
			 beginning in 2009 and 2010 each place it occurs.
					(c)Effective
			 dateThis section, and the
			 amendments made by this section, shall apply to taxable years beginning after
			 December 31, 2013.
					BOther relief for
			 businesses
				111.Extension of
			 temporary 100 percent bonus depreciation for certain business assets
					(a)In
			 generalParagraph (5) of section 168(k) of the Internal Revenue
			 Code is amended—
						(1)by striking
			 January 1, 2012 each place it appears and inserting
			 January 1, 2015, and
						(2)by striking
			 January 1, 2013 and inserting January 1,
			 2016.
						(b)Conforming
			 amendmentThe heading for paragraph (5) of section 168(k) of the
			 Internal Revenue Code is amended by striking Pre-2012 periods and
			 inserting Pre-2014
			 periods.
					112.Surety
			 bonds
					(a)Maximum bond
			 amountSection 411(a)(1) of the Small Business Investment Act of
			 1958 (15 U.S.C. 694b(a)(1)) is amended by striking $2,000,000
			 and inserting $5,000,000.
					(b)Denial of
			 liabilitySection 411(e)(2) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 694b(e)(2)) is amended by striking $2,000,000
			 and inserting $5,000,000.
					(c)SunsetThe
			 amendments made by subsections (a) and (b) of this section shall remain in
			 effect until September 30, 2014.
					(d)FundingThere
			 is appropriated out of any money in the Treasury not otherwise appropriated,
			 $3,000,000, to remain available until expended, for additional capital for the
			 Surety Bond Guarantees Revolving Fund, as authorized by the Small Business
			 Investment Act of 1958, as amended.
					IIPutting workers
			 back on the job while rebuilding and modernizing America
			ATeacher
			 stabilization
				201.PurposeThe purpose of this subtitle is to provide
			 funds to States to prevent teacher layoffs and support the creation of
			 additional jobs in public early childhood, elementary, and secondary education
			 in the 2013–2014 and 2014–2015 school years.
				202.Grants for the
			 outlying areas and the Secretary of the Interior; availability of
			 funds
					(a)Reservation of
			 fundsFrom the amount appropriated to carry out this subtitle
			 under section 212, the Secretary—
						(1)shall reserve up
			 to one-half of one percent to provide assistance to the outlying areas on the
			 basis of their respective needs, as determined by the Secretary, for activities
			 consistent with this subtitle under such terms and conditions as the Secretary
			 may determine;
						(2)shall reserve up
			 to one-half of one percent to provide assistance to the Secretary of the
			 Interior to carry out activities consistent with this subtitle, in schools
			 operated or funded by the Bureau of Indian Education; and
						(3)may reserve up to
			 $2,000,000 for administration and oversight of this subtitle, including program
			 evaluation.
						(b)Availability of
			 fundsFunds made available under section 212 shall remain
			 available to the Secretary until September 30, 2014.
					203.State
			 allocation
					(a)AllocationAfter
			 reserving funds under section 203(a), the Secretary shall allocate the
			 remaining funds appropriated under section 212 to States, of which—
						(1)60 percent shall
			 be allocated to States on the basis of their relative population of individuals
			 aged 5 through 17; and
						(2)40 percent shall
			 be allocated to States on the basis of their relative total population.
						(b)AwardsThe
			 Secretary shall award a State’s allocation under subsection (a) to the Governor
			 of the State only if the Secretary has approved the State’s application under
			 section 205.
					(c)Alternate
			 distribution of funds
						(1)In
			 generalIf, within 30 days after the date of enactment of this
			 Act, a Governor has not submitted an approvable application to the Secretary,
			 the Secretary shall, consistent with paragraph (2), provide for funds allocated
			 to that State to be distributed to another entity or other entities in the
			 State for the support of early childhood, elementary, and secondary education,
			 under such terms and conditions as the Secretary may establish.
						(2)Maintenance of
			 effort
							(A)Governor
			 assuranceThe Secretary shall not allocate funds under paragraph
			 (1) unless the Governor of the State provides an assurance to the Secretary
			 that the State will for fiscal years 2014 and 2015 meet the requirements of
			 section 209.
							(B)Allocations to
			 other entitiesNotwithstanding subparagraph (A), the Secretary
			 may allocate up to 50 percent of the funds that are available to the State
			 under paragraph (1) to another entity or entities in the State, provided that
			 the State educational agency submits data to the Secretary demonstrating that
			 the State will for fiscal year 2014 meet the requirements of section 209(a) or
			 the Secretary otherwise determines that the State will meet those requirements,
			 or such comparable requirements as the Secretary may establish, for that
			 year.
							(3)RequirementsAn
			 entity that receives funds under paragraph (1) shall use those funds in
			 accordance with the requirements of this subtitle.
						(d)ReallocationIf
			 a State does not receive funding under this subtitle or only receives a portion
			 of its allocation under subsection (c), the Secretary shall reallocate the
			 State’s entire allocation or the remaining portion of its allocation, as the
			 case may be, to the remaining States in accordance with subsection (a).
					204.State
			 applicationThe Governor of a
			 State desiring to receive a grant under this subtitle shall submit an
			 application to the Secretary within 30 days of the date of enactment of this
			 Act, in such manner, and containing such information as the Secretary may
			 reasonably require to determine the State’s compliance with applicable
			 provisions of law.
				205.State
			 reservation and responsibilities
					(a)ReservationEach
			 State receiving a grant under section 204(b) may reserve—
						(1)not more than 10
			 percent of the grant funds for awards to State-funded early learning programs;
			 and
						(2)not more than 2
			 percent of the grant funds for the administrative costs of carrying out its
			 responsibilities under this subtitle.
						(b)State
			 responsibilitiesEach State receiving a grant under this subtitle
			 shall, after reserving any funds under subsection (a)—
						(1)use the remaining
			 grant funds only for awards to local educational agencies for the support of
			 early childhood, elementary, and secondary education;
						(2)distribute those
			 funds, through subgrants, to its local educational agencies by
			 distributing—
							(A)60 percent on the
			 basis of the local educational agencies’ relative shares of enrollment;
			 and
							(B)40 percent on the
			 basis of the local educational agencies’ relative shares of funds received
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 for fiscal year 2013; and
							(3)make those funds
			 available to local educational agencies no later than 100 days after receiving
			 a grant from the Secretary.
						(c)ProhibitionsA
			 State shall not use funds received under this subtitle to directly or
			 indirectly—
						(1)establish,
			 restore, or supplement a rainy-day fund;
						(2)supplant State
			 funds in a manner that has the effect of establishing, restoring, or
			 supplementing a rainy-day fund;
						(3)reduce or retire
			 debt obligations incurred by the State; or
						(4)supplant State
			 funds in a manner that has the effect of reducing or retiring debt obligations
			 incurred by the State.
						206.Local
			 educational agenciesEach
			 local educational agency that receives a subgrant under this subtitle—
					(1)shall use the
			 subgrant funds only for compensation and benefits and other expenses, such as
			 support services, necessary to retain existing employees, recall or rehire
			 former employees, or hire new employees to provide early childhood, elementary,
			 or secondary educational and related services;
					(2)shall obligate
			 those funds not later than September 30, 2015; and
					(3)may not use those
			 funds for general administrative expenses or for other support services or
			 expenditures, as those terms are defined by the National Center for Education
			 Statistics in the Common Core of Data, as of the date of enactment of this
			 Act.
					207.Early
			 learningEach State-funded
			 early learning program that receives funds under this subtitle shall—
					(1)use those funds
			 only for compensation, benefits, and other expenses, such as support services,
			 necessary to retain early childhood educators, recall or rehire former early
			 childhood educators, or hire new early childhood educators to provide early
			 learning services; and
					(2)obligate those
			 funds not later than September 30, 2015.
					208.Maintenance of
			 effort
					(a)RequirementThe
			 Secretary shall not allocate funds to a State under this subtitle unless the
			 State provides an assurance to the Secretary that—
						(1)for State fiscal
			 year 2014—
							(A)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 (in the aggregate or on the basis of expenditure per pupil) and for public
			 institutions of higher education (not including support for capital projects or
			 for research and development or tuition and fees paid by students) at not less
			 than the level of such support for each of the two categories for State fiscal
			 year 2013; or
							(B)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 and for public institutions of higher education (not including support for
			 capital projects or for research and development or tuition and fees paid by
			 students) at a percentage of the total revenues available to the State that is
			 equal to or greater than the percentage provided for State fiscal year 2013;
			 and
							(2)for State fiscal
			 year 2015—
							(A)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 (in the aggregate or on the basis of expenditure per pupil) and for public
			 institutions of higher education (not including support for capital projects or
			 for research and development or tuition and fees paid by students) at not less
			 than the level of such support for each of the two categories for State fiscal
			 year 2014; or
							(B)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 and for public institutions of higher education (not including support for
			 capital projects or for research and development or tuition and fees paid by
			 students) at a percentage of the total revenues available to the State that is
			 equal to or greater than the percentage provided for State fiscal year
			 2014.
							(b)WaiverThe
			 Secretary may waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
						(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
						(2)a
			 precipitous decline in the financial resources of the State.
						209.ReportingEach State that receives a grant under this
			 subtitle shall submit, on an annual basis, a report to the Secretary that
			 contains—
					(1)a
			 description of how funds received under this part were expended or obligated;
			 and
					(2)an estimate of the
			 number of jobs supported by the State using funds received under this
			 subtitle.
					210.DefinitionsIn this subtitle:
					(1)ESEA
			 definitionsExcept as otherwise provided, the terms local
			 educational agency, outlying area,
			 Secretary, State, and State educational
			 agency have the meanings given those terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(2)StateThe
			 term State does not include an outlying area.
					(3)Early child
			 educatorThe term early childhood educator means
			 an individual who—
						(A)works directly
			 with children in a State-funded early learning program in a low-income
			 community;
						(B)is involved
			 directly in the care, development, and education of infants, toddlers, or young
			 children age five and under; and
						(C)has completed a
			 baccalaureate or advanced degree in early childhood development or early
			 childhood education, or in a field related to early childhood education.
						(4)State-funded
			 early learning programThe term State-funded early
			 learning program means a program that provides educational services to
			 children from birth to kindergarten entry and receives funding from a
			 State.
					211.Authorization
			 of appropriationsThere are
			 authorized to be appropriated, and there are appropriated, $30,000,000,000 to
			 carry out this subtitle for fiscal year 2014.
				BFirst responder
			 stabilization
				212.PurposeThe purpose of this subtitle is to provide
			 funds to States and localities to prevent layoffs of, and support the creation
			 of additional jobs for, law enforcement officers and other first
			 responders.
				213.Grant
			 programThe Attorney General
			 shall carry out a competitive grant program pursuant to section 1701 of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd)
			 for hiring, rehiring, or retention of career law enforcement officers under
			 part Q of such title. Grants awarded under this section shall not be subject to
			 subsections (g) or (i) of section 1701 or to section 1704 of such Act (42
			 U.S.C. 3796dd–3(c)).
				214.AppropriationsThere are hereby appropriated to the
			 Community Oriented Policing Stabilization Fund out of any money in the Treasury
			 not otherwise obligated, $5,000,000,000, to remain available until September
			 30, 2012, of which $4,000,000,000 shall be for the Attorney General to carry
			 out the competitive grant program under section 214; and of which
			 $1,000,000,000 shall be transferred by the Attorney General to a First
			 Responder Stabilization Fund from which the Secretary of Homeland Security
			 shall make competitive grants for hiring, rehiring, or retention pursuant to
			 the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.),
			 to carry out section 34 of such Act (15 U.S.C. 2229a). In making such grants,
			 the Secretary may grant waivers from the requirements in subsections (a)(1)(A),
			 (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4)(A) of such section 34. Of the
			 amounts appropriated herein, not to exceed $8,000,000 shall be for
			 administrative costs of the Attorney General, and not to exceed $2,000,000
			 shall be for administrative costs of the Secretary of Homeland Security.
				CSchool
			 modernization
				IElementary and
			 secondary schools
					221.PurposeThe purpose of this part is to provide
			 assistance for the modernization, renovation, and repair of elementary and
			 secondary school buildings in public school districts across America in order
			 to support the achievement of improved educational outcomes in those
			 schools.
					222.Authorization
			 of appropriationsThere are
			 authorized to be appropriated, and there are appropriated, $25,000,000,000 to
			 carry out this part, which shall be available for obligation by the Secretary
			 until September 30, 2014.
					223.Allocation of
			 funds
						(a)ReservationsOf
			 the amount made available to carry out this part, the Secretary shall
			 reserve—
							(1)one-half of one
			 percent for the Secretary of the Interior to carry out modernization,
			 renovation, and repair activities described in section 226 in schools operated
			 or funded by the Bureau of Indian Education;
							(2)one-half of one
			 percent to make grants to the outlying areas for modernization, renovation, and
			 repair activities described in section 226; and
							(3)such funds as the
			 Secretary determines are needed to conduct a survey, by the National Center for
			 Education Statistics, of the school construction, modernization, renovation,
			 and repair needs of the public schools of the United States.
							(b)State
			 allocationAfter reserving funds under subsection (a), the
			 Secretary shall allocate the remaining amount among the States in proportion to
			 their respective allocations under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (in this part referred to as the
			 ESEA) (20 U.S.C. 6311 et seq.) for fiscal year 2013, except
			 that—
							(1)the Secretary
			 shall allocate 40 percent of such remaining amount to the 100 local educational
			 agencies with the largest numbers of children aged 5–17 living in poverty, as
			 determined using the most recent data available from the Department of Commerce
			 that are satisfactory to the Secretary, in proportion to those agencies’
			 respective allocations under part A of title I of the ESEA for fiscal year
			 2013; and
							(2)the allocation to
			 any State shall be reduced by the aggregate amount of the allocations under
			 paragraph (1) to local educational agencies in that State.
							(c)Remaining
			 allocation
							(1)StatesIf
			 a State does not apply for its allocation under subsection (b) (or applies for
			 less than the full allocation for which it is eligible) or does not use that
			 allocation in a timely manner, the Secretary may—
								(A)reallocate all or
			 a portion of that allocation to the other States in accordance with subsection
			 (b); or
								(B)use all or a
			 portion of that allocation to make direct allocations to local educational
			 agencies within the State based on their respective allocations under part A of
			 title I of the ESEA for fiscal year 2013 or such other method as the Secretary
			 may determine.
								(2)Local
			 educational agenciesIf a local educational agency does not apply
			 for its allocation under subsection (b)(1), applies for less than the full
			 allocation for which it is eligible, or does not use that allocation in a
			 timely manner, the Secretary may reallocate all or a portion of its allocation
			 to the State in which that agency is located.
							224.State use of
			 funds
						(a)ReservationEach
			 State that receives a grant under this part may reserve not more than one
			 percent of the State’s allocation under section 223(b) for the purpose of
			 administering the grant, except that no State may reserve more than $750,000
			 for this purpose.
						(b)Funds to local
			 educational agencies
							(1)Formula
			 subgrantsFrom the grant funds that are not reserved under
			 subsection (a), a State shall allocate at least 50 percent to local educational
			 agencies, including charter schools that are local educational agencies, that
			 did not receive funds under section 223(b)(1) from the Secretary, in accordance
			 with their respective allocations under part A of title I of the ESEA for
			 fiscal year 2013, except that no such local educational agency shall receive
			 less than $10,000.
							(2)Additional
			 subgrantsThe State shall use any funds remaining, after
			 reserving funds under subsection (a) and allocating funds under paragraph (1),
			 for subgrants to local educational agencies that did not receive funds under
			 section 223(b)(1), including charter schools that are local educational
			 agencies, to support modernization, renovation, and repair projects that the
			 State determines, using objective criteria, are most needed in the State, with
			 priority given to projects in rural local educational agencies.
							(c)Remaining
			 fundsIf a local educational agency does not apply for an
			 allocation under subsection (b)(1), applies for less than its full allocation,
			 or fails to use that allocation in a timely manner, the State may reallocate
			 any unused portion to other local educational agencies in accordance with
			 subsection (b).
						225.State and local
			 applications
						(a)State
			 applicationA State that desires to receive a grant under this
			 part shall submit an application to the Secretary at such time, in such manner,
			 and containing such information and assurances as the Secretary may require,
			 which shall include—
							(1)an identification
			 of the State agency or entity that will administer the program under this part;
			 and
							(2)the State’s
			 process for determining how the grant funds will be distributed and
			 administered, including—
								(A)how the State will
			 determine the criteria and priorities in making subgrants under section
			 224(b)(2);
								(B)any additional
			 criteria the State will use in determining which projects it will fund under
			 that section;
								(C)a description of
			 how the State will consider—
									(i)the
			 needs of local educational agencies for assistance under this part;
									(ii)the
			 impact of potential projects on job creation in the State;
									(iii)the fiscal
			 capacity of local educational agencies applying for assistance;
									(iv)the
			 percentage of children in those local educational agencies who are from
			 low-income families; and
									(v)the
			 potential for leveraging assistance provided by the program under this part
			 through matching or other financing mechanisms;
									(D)a description of
			 how the State will ensure that the local educational agencies receiving
			 subgrants meet the requirements of this part;
								(E)a description of
			 how the State will ensure that the State and its local educational agencies
			 meet the deadlines established in section 228;
								(F)a description of
			 how the State will give priority to the use of green practices that are
			 certified, verified, or consistent with any applicable provisions of—
									(i)the
			 LEED Green Building Rating System;
									(ii)Energy
			 Star;
									(iii)the CHPS
			 Criteria;
									(iv)Green Globes;
			 or
									(v)an
			 equivalent program adopted by the State or another jurisdiction with authority
			 over the local educational agency;
									(G)a description of
			 the steps that the State will take to ensure that local educational agencies
			 receiving subgrants under this part will adequately maintain any facilities
			 that are modernized, renovated, or repaired with such subgrant funds;
			 and
								(H)such additional
			 information and assurances as the Secretary may require.
								(b)Local
			 applicationA local educational agency that is eligible under
			 section 223(b)(1) that desires to receive a grant under this part shall submit
			 an application to the Secretary at such time, in such manner, and containing
			 such information and assurances as the Secretary may require, which shall
			 include—
							(1)a
			 description of how the local educational agency will meet the deadlines and
			 requirements of this part;
							(2)a
			 description of the steps that the local educational agency will take to
			 adequately maintain any facilities that are modernized, renovated, or repaired
			 with funds under this part; and
							(3)such additional
			 information and assurances as the Secretary may require.
							226.Use of
			 funds
						(a)In
			 generalFunds awarded to local educational agencies under this
			 part shall be used only for either or both of the following modernization,
			 renovation, or repair activities in facilities that are used for elementary or
			 secondary education or for early learning programs:
							(1)Direct payments
			 for school modernization, renovation, or repair.
							(2)To pay interest on
			 bonds or payments for other financing instruments that are newly issued for the
			 purpose of financing school modernization, renovation, or repair.
							(b)Supplement, not
			 supplantFunds made available under this part shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair eligible school
			 facilities.
						(c)ProhibitionFunds
			 awarded to local educational agencies under this part may not be used
			 for—
							(1)new
			 construction;
							(2)payment of routine
			 maintenance costs; or
							(3)modernization,
			 renovation, or repair of stadiums or other facilities primarily used for
			 athletic contests or exhibitions or other events for which admission is charged
			 to the general public.
							227.Private
			 schools
						(a)In
			 generalSection 9501 of the ESEA (20 U.S.C. 7881) shall apply to
			 this part in the same manner as it applies to activities under that Act, except
			 that—
							(1)such section 9501
			 shall not apply with respect to the title to any real property modernized,
			 renovated, or repaired with assistance provided under this part;
							(2)educational
			 services or other benefits funded under this part for private schools shall be
			 provided only to private, nonprofit elementary or secondary schools with a rate
			 of child poverty of at least 40 percent and may include only—
								(A)modifications of
			 school facilities necessary to meet the standards applicable to public schools
			 under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
			 seq.);
								(B)modifications of
			 school facilities necessary to meet the standards applicable to public schools
			 under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and
								(C)asbestos or
			 polychlorinated biphenyls abatement or removal from school facilities;
			 and
								(3)expenditures for
			 services provided using funds made available under section 226 shall be
			 considered equal for purposes of section 9501(a)(4) of the ESEA if the
			 per-pupil expenditures for services described in paragraph (2) for students
			 enrolled in private, nonprofit elementary and secondary schools that have
			 child-poverty rates of at least 40 percent are consistent with the per-pupil
			 expenditures under this part for children enrolled in the public schools of the
			 local educational agency receiving funds under this part.
							(b)Remaining
			 fundsIf the expenditure for services described in subsection
			 (a)(2) is less than the amount calculated under subsection (a)(3) because of
			 insufficient need for those services, the remainder shall be available to the
			 local educational agency for modernization, renovation, or repair of its school
			 facilities.
						(c)ApplicationIf
			 any provision of this section, or the application thereof, to any person or
			 circumstance is judicially determined to be invalid, the remainder of the
			 section and the application to other persons or circumstances shall not be
			 affected thereby.
						228.Additional
			 provisions
						(a)24-Month period
			 of availabilityFunds appropriated under section 222 shall be
			 available for obligation by local educational agencies receiving grants from
			 the Secretary under section 223(b)(1), by States reserving funds under section
			 224(a), and by local educational agencies receiving subgrants under section
			 224(b)(1) only during the period that ends 24 months after the date of
			 enactment of this Act.
						(b)36-Month period
			 of availabilityFunds appropriated under section 222 shall be
			 available for obligation by local educational agencies receiving subgrants
			 under section 224(b)(2) only during the period that ends 36 months after the
			 date of enactment of this Act.
						(c)Applicability of
			 GEPASection 439 of the General Education Provisions Act (20
			 U.S.C. 1232b) shall apply to funds available under this part.
						(d)LimitationFor
			 purposes of section 223(b)(1), Hawaii, the District of Columbia, and the
			 Commonwealth of Puerto Rico are not local educational agencies.
						IICommunity College
			 modernization
					229.Federal
			 assistance for community college modernization
						(a)In
			 general
							(1)Grant
			 programFrom the amounts made available under subsection (h), the
			 Secretary shall award grants to States to modernize, renovate, or repair
			 existing facilities at community colleges.
							(2)Allocation
								(A)ReservationsOf
			 the amount made available to carry out this section, the Secretary shall
			 reserve—
									(i)up
			 to 0.25 percent for grants to institutions that are eligible under section 316
			 of the Higher Education Act of 1965 (20 U.S.C. 1059c) to provide for
			 modernization, renovation, and repair activities described in this section;
			 and
									(ii)up
			 to 0.25 percent for grants to the outlying areas to provide for modernization,
			 renovation, and repair activities described in this section.
									(B)AllocationAfter
			 reserving funds under subparagraph (A), the Secretary shall allocate to each
			 State that has an application approved by the Secretary an amount that bears
			 the same relation to any remaining funds as the total number of students in
			 such State who are enrolled in institutions described in section 230(b)(1)(A)
			 plus the number of students who are estimated to be enrolled in and pursuing a
			 degree or certificate that is not a bachelor’s, master’s, professional, or
			 other advanced degree in institutions described in section 230(b)(1)(B), based
			 on the proportion of degrees or certificates awarded by such institutions that
			 are not bachelor’s, master’s, professional, or other advanced degrees, as
			 reported to the Integrated Postsecondary Data System bears to the estimated
			 total number of such students in all States, except that no State shall receive
			 less than $2,500,000.
								(C)ReallocationAmounts
			 not allocated under this section to a State because the State either did not
			 submit an application under subsection (b), the State submitted an application
			 that the Secretary determined did not meet the requirements of such subsection,
			 or the State cannot demonstrate to the Secretary a sufficient demand for
			 projects to warrant the full allocation of the funds, shall be proportionately
			 reallocated under this paragraph to the other States that have a demonstrated
			 need for, and are receiving, allocations under this section.
								(D)State
			 administrationA State that receives a grant under this section
			 may use not more than one percent of that grant to administer it, except that
			 no State may use more than $750,000 of its grant for this purpose.
								(3)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair existing community
			 college facilities.
							(b)ApplicationA
			 State that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information and assurances as the Secretary may require. Such application shall
			 include a description of—
							(1)how the funds
			 provided under this section will improve instruction at community colleges in
			 the State and will improve the ability of those colleges to educate and train
			 students to meet the workforce needs of employers in the State;
							(2)the projected
			 start of each project and the estimated number of persons to be employed in the
			 project; and
							(3)the cost of each
			 project and the total amount of funds requested for each project and for all
			 projects.
							(c)Prohibited uses
			 of funds
							(1)In
			 generalNo funds awarded under this section may be used
			 for—
								(A)payment of routine
			 maintenance costs;
								(B)construction,
			 modernization, renovation, or repair of stadiums or other facilities primarily
			 used for athletic contests or exhibitions or other events for which admission
			 is charged to the general public; or
								(C)construction,
			 modernization, renovation, or repair of facilities—
									(i)used
			 for sectarian instruction, religious worship, or a school or department of
			 divinity; or
									(ii)in
			 which a substantial portion of the functions of the facilities are subsumed in
			 a religious mission.
									(2)Four-year
			 institutionsNo funds awarded to a four-year public institution
			 of higher education under this section may be used for any facility, service,
			 or program of the institution that is not available to students who are
			 pursuing a degree or certificate that is not a bachelor’s, master’s,
			 professional, or other advanced degree.
							(d)Green
			 projectsIn providing assistance to community college projects
			 under this section, the State shall consider the extent to which a community
			 college’s project involves activities that are certified, verified, or
			 consistent with the applicable provisions of—
							(1)the LEED Green
			 Building Rating System;
							(2)Energy
			 Star;
							(3)the CHPS Criteria,
			 as applicable;
							(4)Green Globes;
			 or
							(5)an equivalent
			 program adopted by the State or the State higher education agency that includes
			 a verifiable method to demonstrate compliance with such program.
							(e)Application of
			 GEPASection 439 of the General Education Provisions Act (20
			 U.S.C. 1232b) shall apply to funds available under this section.
						(f)Reports by the
			 statesEach State that receives a grant under this section shall,
			 not later than September 30, 2014, and annually thereafter for each fiscal year
			 in which the State expends funds received under this section, submit to the
			 Secretary a report that includes—
							(1)a
			 description of the projects for which the grant was, or will be, used;
							(2)a
			 description of the amount and nature of the assistance provided to each
			 community college under this section; and
							(3)the number of jobs
			 created by the projects funded under this section.
							(g)Report by the
			 secretaryThe Secretary shall submit to the authorizing
			 committees (as defined in section 103 of the Higher Education Act of 1965; 20
			 U.S.C. 1003) an annual report on the grants made under this section, including
			 the information described in subsection (f).
						(h)Availability of
			 funds
							(1)There are
			 authorized to be appropriated, and there are appropriated, to carry out this
			 section (in addition to any other amounts appropriated to carry out this
			 section and out of any money in the Treasury not otherwise appropriated),
			 $5,000,000,000 for fiscal year 2014.
							(2)Funds appropriated
			 under this subsection shall be available for obligation by community colleges
			 only during the period that ends 36 months after the date of enactment of this
			 Act.
							IIIDefinitions
					230.Definitions
						(a)ESEA
			 termsExcept as otherwise provided, in this subtitle, the terms
			 local educational agency, Secretary, and
			 State educational agency have the meanings given those terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
						(b)Additional
			 definitionsThe following definitions apply to this title:
							(1)Community
			 collegeThe term community college means—
								(A)a junior or
			 community college, as that term is defined in section 312(f) of the Higher
			 Education Act of 1965 (20 U.S.C. 1058(f)); or
								(B)an institution of
			 higher education (as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001)) that awards a significant number of degrees and certificates,
			 as determined by the Secretary, that are not—
									(i)bachelor’s degrees
			 (or an equivalent); or
									(ii)master’s,
			 professional, or other advanced degrees.
									(2)CHPS
			 criteriaThe term CHPS Criteria means the green
			 building rating program developed by the Collaborative for High Performance
			 Schools.
							(3)Energy
			 starThe term Energy Star means the Energy Star
			 program of the United States Department of Energy and the United States
			 Environmental Protection Agency.
							(4)Green
			 globesThe term Green Globes means the Green
			 Building Initiative environmental design and rating system referred to as Green
			 Globes.
							(5)Leed green
			 building rating systemThe term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 the LEED Green Building Rating System.
							(6)Modernization,
			 renovation, and repairThe term modernization, renovation,
			 and repair means—
								(A)comprehensive
			 assessments of facilities, including indoor air-quality assessments, to
			 identify—
									(i)facility
			 conditions or deficiencies that could adversely affect student and staff
			 health, safety, performance, or productivity or energy, water, or materials
			 efficiency; and
									(ii)needed facility
			 improvements;
									(B)repairing,
			 replacing, or installing roofs (which may be extensive, intensive, or
			 semi-intensive green roofs); electrical wiring; water supply and
			 plumbing systems, sewage systems, storm water runoff systems, lighting systems
			 (or components of such systems); or building envelope, windows, ceilings,
			 flooring, or doors, including security doors;
								(C)repairing,
			 replacing, or installing heating, ventilation, or air conditioning systems, or
			 components of those systems (including insulation) to improve energy
			 efficiency;
								(D)compliance with
			 fire, health, seismic, and safety codes, including professional installation of
			 fire and life safety alarms, and modernizations, renovations, and repairs that
			 ensure that facilities are prepared for such emergencies as acts of terrorism,
			 campus violence, and natural disasters, such as improving building
			 infrastructure to accommodate security measures and installing or upgrading
			 technology to ensure that a school or incident is able to respond to such
			 emergencies;
								(E)making
			 modifications necessary to make educational facilities accessible in compliance
			 with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such
			 modifications shall not be the primary use of a grant or subgrant;
								(F)abatement,
			 removal, or interim controls of asbestos, polychlorinated biphenyls, mold,
			 mildew, or lead-based hazards, including lead-based paint hazards;
								(G)retrofitting
			 necessary to increase energy efficiency;
								(H)measures, such as
			 selection and substitution of products and materials, and implementation of
			 improved maintenance and operational procedures, such as green
			 cleaning programs, to reduce or eliminate potential student or staff
			 exposure to—
									(i)volatile organic
			 compounds;
									(ii)particles such as
			 dust and pollens; or
									(iii)combustion
			 gases;
									(I)modernization,
			 renovation, or repair necessary to reduce the consumption of coal, electricity,
			 land, natural gas, oil, or water;
								(J)installation or
			 upgrading of educational technology infrastructure;
								(K)installation or
			 upgrading of renewable energy generation and heating systems, including solar,
			 photovoltaic, wind, biomass (including wood pellet and woody biomass),
			 waste-to-energy, solar-thermal, and geothermal systems, and energy
			 audits;
								(L)modernization,
			 renovation, or repair activities related to energy efficiency and renewable
			 energy, and improvements to building infrastructures to accommodate bicycle and
			 pedestrian access;
								(M)ground
			 improvements, storm water management, landscaping, and environmental clean-up
			 when necessary;
								(N)other
			 modernization, renovation, or repair to—
									(i)improve teachers’
			 ability to teach and students’ ability to learn;
									(ii)ensure the health
			 and safety of students and staff; or
									(iii)improve
			 classroom, laboratory, and vocational facilities in order to enhance the
			 quality of science, technology, engineering, and mathematics instruction;
			 and
									(O)required
			 environmental remediation related to facilities modernization, renovation, or
			 repair activities described in subparagraphs (A) through (N).
								(7)Outlying
			 areaThe term outlying area means the U.S. Virgin
			 Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.
							(8)StateThe
			 term State means each of the 50 States of the United States, the
			 Commonwealth of Puerto Rico, and the District of Columbia.
							DImmediate
			 transportation infrastructure investments
				241.Immediate
			 transportation infrastructure investments
					(a)Grants-In-Aid
			 for airports
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $2,000,000,000 to carry out airport improvement under subchapter
			 I of chapter 471 and subchapter I of chapter 475 of title 49, United States
			 Code.
						(2)Federal share;
			 limitation on obligationsThe Federal share payable of the costs
			 for which a grant is made under this subsection, shall be 100 percent. The
			 amount made available under this subsection shall not be subject to any
			 limitation on obligations for the Grants-In-Aid for Airports program set forth
			 in any Act or in title 49, United States Code.
						(3)Distribution of
			 fundsFunds provided to the Secretary under this subsection shall
			 not be subject to apportionment formulas, special apportionment categories, or
			 minimum percentages under chapter 471 of such title.
						(4)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
						(5)Administrative
			 expensesOf the funds made available under this subsection, 0.3
			 percent shall be available to the Secretary for administrative expenses, shall
			 remain available for obligation until September 30, 2015, and may be used in
			 conjunction with funds otherwise provided for the administration of the
			 Grants-In-Aid for Airports program.
						(b)Next generation
			 air traffic control advancements
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $1,000,000,000 for necessary Federal Aviation Administration
			 capital, research, and operating costs to carry out Next Generation air traffic
			 control system advancements.
						(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this
			 Act.
						(c)Highway
			 infrastructure investment
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $27,000,000,000 for restoration, repair, construction and other
			 activities eligible under section 133(b) of title 23, United States Code, and
			 for passenger and freight rail transportation and port infrastructure projects
			 eligible for assistance under section 601(a)(8) of title 23.
						(2)Federal share;
			 limitation on obligationsThe Federal share payable on account of
			 any project or activity carried out with funds made available under this
			 subsection shall be, at the option of the recipient, up to 100 percent of the
			 total cost thereof. The amount made available under this subsection shall not
			 be subject to any limitation on obligations for Federal-aid highways and
			 highway safety construction programs set forth in any Act or in title 23,
			 United States Code.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
						(4)Distribution of
			 fundsOf the funds provided in this subsection, after making the
			 set-asides required by paragraphs (9), (10), (11), (12), and (15), 50 percent
			 of the funds shall be apportioned to States using the formula set forth in
			 section 104(b)(3) of title 23, United States Code, and the remaining funds
			 shall be apportioned to States in the same ratio as the obligation limitation
			 for fiscal year 2010 was distributed among the States in accordance with the
			 formula specified in section 120(a)(6) of division A of Public Law
			 111–117.
						(5)ApportionmentApportionments
			 under paragraph (4) shall be made not later than 30 days after the date of the
			 enactment of this Act.
						(6)Redistribution
							(A)The Secretary
			 shall, 180 days following the date of apportionment, withdraw from each State
			 an amount equal to 50 percent of the funds apportioned under paragraph (4) to
			 that State (excluding funds suballocated within the State) less the amount of
			 funding obligated (excluding funds suballocated within the State), and the
			 Secretary shall redistribute such amounts to other States that have had no
			 funds withdrawn under this subparagraph in the manner described in section
			 120(c) of division A of Public Law 111–117.
							(B)One year following
			 the date of apportionment, the Secretary shall withdraw from each recipient of
			 funds apportioned under paragraph (4) any unobligated funds, and the Secretary
			 shall redistribute such amounts to States that have had no funds withdrawn
			 under this paragraph (excluding funds suballocated within the State) in the
			 manner described in section 120(c) of division A of Public Law 111–117.
							(C)At the request of
			 a State, the Secretary may provide an extension of the one-year period only to
			 the extent that the Secretary determines that the State has encountered extreme
			 conditions that create an unworkable bidding environment or other extenuating
			 circumstances. Before granting an extension, the Secretary notify in writing
			 the Committee on Transportation and Infrastructure and the Committee on
			 Environment and Public Works, providing a thorough justification for the
			 extension.
							(7)Transportation
			 enhancementsThree percent of the funds apportioned to a State
			 under paragraph (4) shall be set aside for the purposes described in section
			 133(d)(2) of title 23, United States Code (without regard to the comparison to
			 fiscal year 2005).
						(8)SuballocationThirty
			 percent of the funds apportioned to a State under this subsection shall be
			 suballocated within the State in the manner and for the purposes described in
			 the first sentence of sections 133(d)(3)(A), 133(d)(3)(B), and 133(d)(3)(D) of
			 title 23, United States Code. Such suballocation shall be conducted in every
			 State. Funds suballocated within a State to urbanized areas and other areas
			 shall not be subject to the redistribution of amounts required 180 days
			 following the date of apportionment of funds provided by paragraph
			 (6)(A).
						(9)Puerto Rico and
			 territorial highway programsOf the funds provided under this
			 subsection, $105,000,000 shall be set aside for the Puerto Rico highway program
			 authorized under section 165 of title 23, United States Code, and $45,000,000
			 shall be for the territorial highway program authorized under section 215 of
			 title 23, United States Code.
						(10)Federal lands
			 and Indian reservationsOf the funds provided under this
			 subsection, $550,000,000 shall be set aside for investments in transportation
			 at Indian reservations and Federal lands in accordance with the
			 following:.
							(A)Of the funds set
			 aside by this paragraph, $310,000,000 shall be for the Indian Reservation Roads
			 program, $170,000,000 shall be for the Park Roads and Parkways program,
			 $60,000,000 shall be for the Forest Highway Program, and $10,000,000 shall be
			 for the Refuge Roads program.
							(B)For investments at
			 Indian reservations and Federal lands, priority shall be given to capital
			 investments, and to projects and activities that can be completed within 2
			 years of enactment of this Act.
							(C)One year following
			 the enactment of this Act, to ensure the prompt use of the funding provided for
			 investments at Indian reservations and Federal lands, the Secretary shall have
			 the authority to redistribute unobligated funds within the respective program
			 for which the funds were appropriated.
							(D)Up to four percent
			 of the funding provided for Indian Reservation Roads may be used by the
			 Secretary of the Interior for program management and oversight and
			 project-related administrative expenses.
							(E)Section
			 134(f)(3)(C)(ii)(II) of title 23, United States Code, shall not apply to funds
			 set aside by this paragraph.
							(11)Job
			 trainingOf the funds provided under this subsection, $50,000,000
			 shall be set aside for the development and administration of transportation
			 training programs under section 140(b) title 23, United States Code.
							(A)Funds set aside
			 under this subsection shall be competitively awarded and used for the purpose
			 of providing training, apprenticeship (including Registered Apprenticeship),
			 skill development, and skill improvement programs, as well as summer
			 transportation institutes and may be transferred to, or administered in
			 partnership with, the Secretary of Labor and shall demonstrate to the Secretary
			 of Transportation program outcomes, including—
								(i)impact on areas
			 with transportation workforce shortages;
								(ii)diversity of
			 training participants;
								(iii)number of
			 participants obtaining certifications or credentials required for specific
			 types of employment;
								(iv)employment
			 outcome metrics, such as job placement and job retention rates, established in
			 consultation with the Secretary of Labor and consistent with metrics used by
			 programs under the Workforce Investment Act;
								(v)to
			 the extent practical, evidence that the program did not preclude workers that
			 participate in training or apprenticeship activities under the program from
			 being referred to, or hired on, projects funded under this chapter; and
								(vi)identification of
			 areas of collaboration with the Department of Labor programs, including
			 co-enrollment.
								(B)To be eligible to
			 receive a competitively awarded grant under this subsection, a State must
			 certify that at least 0.1 percent of the amounts apportioned under the Surface
			 Transportation Program and Bridge Program will be obligated in the first fiscal
			 year after enactment of this act for job training activities consistent with
			 section 140(b) of title 23, United States Code.
							(12)Disadvantaged
			 business enterprisesOf the funds provided under this subsection,
			 $10,000,000 shall be set aside for training programs and assistance programs
			 under section 140(c) of title 23, United States Code. Funds set aside under
			 this paragraph should be allocated to businesses that have proven success in
			 adding staff while effectively completing projects.
						(13)State planning
			 and oversight expensesOf amounts apportioned under paragraph (4)
			 of this subsection, a State may use up to 0.5 percent for activities related to
			 projects funded under this subsection, including activities eligible under
			 sections 134 and 135 of title 23, United States Code, State administration of
			 subgrants, and State oversight of subrecipients.
						(14)Conditions
							(A)Funds made
			 available under this subsection shall be administered as if apportioned under
			 chapter 1 of title 23, United States Code, except for funds made available for
			 investments in transportation at Indian reservations and Federal lands, and for
			 the territorial highway program, which shall be administered in accordance with
			 chapter 2 of title 23, United States Code, and except for funds made available
			 for disadvantaged business enterprises bonding assistance, which shall be
			 administered in accordance with chapter 3 of title 49, United States
			 Code.
							(B)Funds made
			 available under this subsection shall not be obligated for the purposes
			 authorized under section 115(b) of title 23, United States Code.
							(C)Funding provided
			 under this subsection shall be in addition to any and all funds provided for
			 fiscal years 2011 and 2012 in any other Act for Federal-aid
			 Highways and shall not affect the distribution of funds provided for
			 Federal-aid Highways in any other Act.
							(D)Section 1101(b) of
			 Public Law 109–59 shall apply to funds apportioned under this
			 subsection.
							(15)OversightThe
			 Administrator of the Federal Highway Administration may set aside up to 0.15
			 percent of the funds provided under this subsection to fund the oversight by
			 the Administrator of projects and activities carried out with funds made
			 available to the Federal Highway Administration in this Act, and such funds
			 shall be available through September 30, 2015.
						(d)Capital
			 assistance for high-Speed rail corridors and intercity passenger rail
			 service
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $4,000,000,000 for grants for high-speed rail projects as
			 authorized under sections 26104 and 26106 of title 49, United States Code,
			 capital investment grants to support intercity passenger rail service as
			 authorized under section 24406 of title 49, United States Code, and congestion
			 grants as authorized under section 24105 of title 49, United States Code, and
			 to enter into cooperative agreements for these purposes as authorized, except
			 that the Administrator of the Federal Railroad Administration may retain up to
			 one percent of the funds provided under this heading to fund the award and
			 oversight by the Administrator of grants made under this subsection, which
			 retained amount shall remain available for obligation until September 30,
			 2015.
						(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
						(3)Federal
			 shareThe Federal share payable of the costs for which a grant or
			 cooperative agreements is made under this subsection shall be, at the option of
			 the recipient, up to 100 percent.
						(4)Interim
			 guidanceThe Secretary shall issue interim guidance to applicants
			 covering application procedures and administer the grants provided under this
			 subsection pursuant to that guidance until final regulations are issued.
						(5)Intercity
			 passenger rail corridorsNot less than 85 percent of the funds
			 provided under this subsection shall be for cooperative agreements that lead to
			 the development of entire segments or phases of intercity or high-speed rail
			 corridors.
						(6)Conditions
							(A)In addition to the
			 provisions of title 49, United States Code, that apply to each of the
			 individual programs funded under this subsection, subsections 24402(a)(2),
			 24402(i), and 24403(a) and (c) of title 49, United States Code, shall also
			 apply to the provision of funds provided under this subsection.
							(B)A project need not
			 be in a State rail plan developed under Chapter 227 of title 49, United States
			 Code, to be eligible for assistance under this subsection.
							(C)Recipients of
			 grants under this paragraph shall conduct all procurement transactions using
			 such grant funds in a manner that provides full and open competition, as
			 determined by the Secretary, in compliance with existing labor
			 agreements.
							(e)Capital grants
			 to the national railroad passenger corporation
						(1)In
			 generalThere is made available $2,000,000,000 to enable the
			 Secretary of Transportation to make capital grants to the National Railroad
			 Passenger Corporation (Amtrak), as authorized by section 101(c) of the
			 Passenger Rail Investment and Improvement Act of 2008 (Public Law
			 110–432).
						(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
						(3)Project
			 priorityThe priority for the use of funds shall be given to
			 projects for the repair, rehabilitation, or upgrade of railroad assets or
			 infrastructure, and for capital projects that expand passenger rail capacity
			 including the rehabilitation of rolling stock.
						(4)Conditions
							(A)None of the funds
			 under this subsection shall be used to subsidize the operating losses of
			 Amtrak.
							(B)The funds provided
			 under this subsection shall be awarded not later than 90 days after the date of
			 enactment of this Act.
							(C)The Secretary
			 shall take measures to ensure that projects funded under this subsection shall
			 be completed within 2 years of enactment of this Act, and shall serve to
			 supplement and not supplant planned expenditures for such activities from other
			 Federal, State, local and corporate sources. The Secretary shall certify to the
			 House and Senate Committees on Appropriations in writing compliance with the
			 preceding sentence.
							(5)OversightThe
			 Administrator of the Federal Railroad Administration may set aside 0.5 percent
			 of the funds provided under this subsection to fund the oversight by the
			 Administrator of projects and activities carried out with funds made available
			 in this subsection, and such funds shall be available through September 30,
			 2015.
						(f)Transit capital
			 assistance
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $3,000,000,000 for grants for transit capital assistance grants
			 as defined by section 5302(a)(1) of title 49, United States Code.
			 Notwithstanding any provision of chapter 53 of title 49, however, a recipient
			 of funding under this subsection may use up to 10 percent of the amount
			 provided for the operating costs of equipment and facilities for use in public
			 transportation or for other eligible activities.
						(2)Federal share;
			 limitation on obligationsThe
			 applicable requirements of chapter 53 of title 49, United States Code, shall
			 apply to funding provided under this subsection, except that the Federal share
			 of the costs for which any grant is made under this subsection shall be, at the
			 option of the recipient, up to 100 percent. The amount made available under
			 this subsection shall not be subject to any limitation on obligations for
			 transit programs set forth in any Act or chapter 53 of title 49.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
						(4)Distribution of
			 fundsThe Secretary of Transportation shall—
							(A)provide 80 percent
			 of the funds appropriated under this subsection for grants under section 5307
			 of title 49, United States Code, and apportion such funds in accordance with
			 section 5336 of such title;
							(B)provide 10 percent
			 of the funds appropriated under this subsection in accordance with section 5340
			 of such title; and
							(C)provide 10 percent
			 of the funds appropriated under this subsection for grants under section 5311
			 of title 49, United States Code, and apportion such funds in accordance with
			 such section.
							(5)ApportionmentThe
			 funds apportioned under this subsection shall be apportioned not later than 21
			 days after the date of the enactment of this Act.
						(6)Redistribution
							(A)The Secretary
			 shall, 180 days following the date of apportionment, withdraw from each
			 urbanized area or State an amount equal to 50 percent of the funds apportioned
			 to such urbanized areas or States less the amount of funding obligated, and the
			 Secretary shall redistribute such amounts to other urbanized areas or States
			 that have had no funds withdrawn under this proviso utilizing whatever method
			 he deems appropriate to ensure that all funds redistributed under this proviso
			 shall be utilized promptly.
							(B)One year following
			 the date of apportionment, the Secretary shall withdraw from each urbanized
			 area or State any unobligated funds, and the Secretary shall redistribute such
			 amounts to other urbanized areas or States that have had no funds withdrawn
			 under this proviso utilizing whatever method the Secretary deems appropriate to
			 ensure that all funds redistributed under this proviso shall be utilized
			 promptly.
							(C)At the request of
			 an urbanized area or State, the Secretary of Transportation may provide an
			 extension of such 1-year period if the Secretary determines that the urbanized
			 area or State has encountered an unworkable bidding environment or other
			 extenuating circumstances. Before granting an extension, the Secretary shall
			 notify in writing the Committee on Transportation and Infrastructure and the
			 Committee on Banking, Housing and Urban Affairs, providing a thorough
			 justification for the extension.
							(7)Conditions
							(A)Of the funds
			 provided for section 5311 of title 49, United States Code, 2.5 percent shall be
			 made available for section 5311(c)(1).
							(B)Section 1101(b) of
			 Public Law 109–59 shall apply to funds appropriated under this
			 subsection.
							(C)The funds
			 appropriated under this subsection shall not be comingled with any prior year
			 funds.
							(8)OversightNotwithstanding
			 any other provision of law, 0.3 percent of the funds provided for grants under
			 section 5307 and section 5340, and 0.3 percent of the funds provided for grants
			 under section 5311, shall be available for administrative expenses and program
			 management oversight, and such funds shall be available through September 30,
			 2015.
						(g)State of good
			 repair
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $6,000,000,000 for capital expenditures as authorized by
			 sections 5309(b)(2) and (3) of title 49, United States Code.
						(2)Federal
			 shareThe applicable requirements of chapter 53 of title 49,
			 United States Code, shall apply, except that the Federal share of the costs for
			 which a grant is made under this subsection shall be, at the option of the
			 recipient, up to 100 percent.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
						(4)Distribution of
			 funds
							(A)The Secretary of
			 Transportation shall apportion not less than 75 percent of the funds under this
			 subsection for the modernization of fixed guideway systems, pursuant to the
			 formula set forth in section 5336(b) title 49, United States Code, other than
			 subsection (b)(2)(A)(ii).
							(B)Of the funds
			 appropriated under this subsection, not less than 25 percent shall be available
			 for the restoration or replacement of existing public transportation assets
			 related to bus systems, pursuant to the formula set forth in section 5336 other
			 than subsection (b).
							(5)ApportionmentThe
			 funds made available under this subsection shall be apportioned not later than
			 30 days after the date of the enactment of this Act.
						(6)Redistribution
							(A)The Secretary
			 shall, 180 days following the date of apportionment, withdraw from each
			 urbanized area an amount equal to 50 percent of the funds apportioned to such
			 urbanized area less the amount of funding obligated, and the Secretary shall
			 redistribute such amounts to other urbanized areas that have had no funds
			 withdrawn under this paragraph utilizing whatever method the Secretary deems
			 appropriate to ensure that all funds redistributed under this paragraph shall
			 be utilized promptly.
							(B)One year following
			 the date of apportionment, the Secretary shall withdraw from each urbanized
			 area any unobligated funds, and the Secretary shall redistribute such amounts
			 to other urbanized areas that have had no funds withdrawn under this paragraph,
			 utilizing whatever method the Secretary deems appropriate to ensure that all
			 funds redistributed under this paragraph shall be utilized promptly.
							(C)At the request of
			 an urbanized area, the Secretary may provide an extension of the 1-year period
			 if the Secretary finds that the urbanized area has encountered an unworkable
			 bidding environment or other extenuating circumstances. Before granting an
			 extension, the Secretary shall notify the Committee on Transportation and
			 Infrastructure and the Committee on Banking, Housing, and Urban Affairs,
			 providing a thorough justification for the extension.
							(7)Conditions
							(A)The provisions of
			 section 1101(b) of Public Law 109–59 shall apply to funds made available under
			 this subsection.
							(B)The funds
			 appropriated under this subsection shall not be commingled with any prior year
			 funds.
							(8)OversightNotwithstanding
			 any other provision of law, 0.3 percent of the funds under this subsection
			 shall be available for administrative expenses and program management oversight
			 and shall remain available for obligation until September 30, 2015.
						(h)Transportation
			 infrastructure grants and financing
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $5,000,000,000 for capital investments in surface transportation
			 infrastructure. The Secretary shall distribute funds provided under this
			 subsection as discretionary grants to be awarded to State and local governments
			 or transit agencies on a competitive basis for projects that will have a
			 significant impact on the Nation, a metropolitan area, or a region.
						(2)Federal share;
			 limitation on obligationsThe Federal share payable of the costs
			 for which a grant is made under this subsection, shall be 100 percent.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
						(4)Project
			 eligibilityProjects eligible for funding provided under this
			 subsection include—
							(A)highway or bridge
			 projects eligible under title 23, United States Code, including interstate
			 rehabilitation, improvements to the rural collector road system, the
			 reconstruction of overpasses and interchanges, bridge replacements, seismic
			 retrofit projects for bridges, and road realignments;
							(B)public
			 transportation projects eligible under chapter 53 of title 49, United States
			 Code, including investments in projects participating in the New Starts or
			 Small Starts programs that will expedite the completion of those projects and
			 their entry into revenue service;
							(C)passenger and
			 freight rail transportation projects; and
							(D)port
			 infrastructure investments, including projects that connect ports to other
			 modes of transportation and improve the efficiency of freight movement.
							(5)TIFIA
			 programThe Secretary may
			 transfer to the Federal Highway Administration funds made available under this
			 subsection for the purpose of paying the subsidy and administrative costs of
			 projects eligible for Federal credit assistance under chapter 6 of title 23,
			 United States Code, if the Secretary finds that such use of the funds would
			 advance the purposes of this subsection.
						(6)Project
			 priorityThe Secretary shall give priority to projects that are
			 expected to be completed within 3 years of the date of the enactment of this
			 Act.
						(7)Deadline for
			 issuance of competition criteriaThe Secretary shall publish
			 criteria on which to base the competition for any grants awarded under this
			 subsection not later than 90 days after enactment of this Act. The Secretary
			 shall require applications for funding provided under this subsection to be
			 submitted not later than 180 days after the publication of the criteria, and
			 announce all projects selected to be funded from such funds not later than 1
			 year after the date of the enactment of the Act.
						(8)Applicability of
			 title 40Each project conducted using funds provided under this
			 subsection shall comply with the requirements of subchapter IV of chapter 31 of
			 title 40, United States Code.
						(9)Administrative
			 expensesThe Secretary may retain up to one half of one percent
			 of the funds provided under this subsection, and may transfer portions of those
			 funds to the Administrators of the Federal Highway Administration, the Federal
			 Transit Administration, the Federal Railroad Administration and the Maritime
			 Administration, to fund the award and oversight of grants made under this
			 subsection. Funds retained shall remain available for obligation until
			 September 30, 2015.
						(i)Local
			 hiring
						(1)In
			 generalIn the case of the funding made available under
			 subsections (a) through (h) of this section, the Secretary of Transportation
			 may establish standards under which a contract for construction may be
			 advertised that contains requirements for the employment of individuals
			 residing in or adjacent to any of the areas in which the work is to be
			 performed to perform construction work required under the contract, provided
			 that—
							(A)all or part of the
			 construction work performed under the contract occurs in an area designated by
			 the Secretary as an area of high unemployment, using data reported by the
			 United States Department of Labor, Bureau of Labor Statistics;
							(B)the estimated cost
			 of the project of which the contract is a part is greater than $10 million,
			 except that the estimated cost of the project in the case of construction
			 funded under subsection (c) shall be greater than $50 million; and
							(C)the recipient may
			 not require the hiring of individuals who do not have the necessary skills to
			 perform work in any craft or trade; provided that the recipient may require the
			 hiring of such individuals if the recipient establishes reasonable provisions
			 to train such individuals to perform any such work under the contract
			 effectively.
							(2)Project
			 standards
							(A)In
			 generalAny standards established by the Secretary under this
			 section shall ensure that any requirements specified under subsection
			 (c)(1)—
								(i)do
			 not compromise the quality of the project;
								(ii)are
			 reasonable in scope and application;
								(iii)do
			 not unreasonably delay the completion of the project; and
								(iv)do
			 not unreasonably increase the cost of the project.
								(B)Available
			 programsThe Secretary shall make available to recipients the
			 workforce development and training programs set forth in section 24604(e)(1)(D)
			 of this title to assist recipients who wish to establish training programs that
			 satisfy the provisions of section (c)(1)(C). The Secretary of Labor shall make
			 available its qualifying workforce and training development programs to
			 recipients who wish to establish training programs that satisfy the provisions
			 of section (c)(1)(C).
							(3)Implementing
			 regulationsThe Secretary shall promulgate final regulations to
			 implement the authority of this subsection.
						(j)Administrative
			 provisions
						(1)Applicability of
			 title 40Each project conducted using funds provided under this
			 subtitle shall comply with the requirements of subchapter IV of chapter 31 of
			 title 40, United States Code.
						(2)Buy
			 AmericanSection 1605 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) applies to each project conducted
			 using funds provided under this subtitle.
						EBuilding and
			 upgrading infrastructure for long-Term development
				242.Short
			 titleThis subtitle may be
			 cited as the Building and Upgrading Infrastructure for Long-Term
			 Development Act.
				243.Findings and
			 purpose
					(a)FindingsCongress
			 finds that—
						(1)infrastructure has
			 always been a vital element of the economic strength of the United States and a
			 key indicator of the international leadership of the United States;
						(2)the Erie Canal,
			 the Hoover Dam, the railroads, and the interstate highway system are all
			 testaments to American ingenuity and have helped propel and maintain the United
			 States as the world’s largest economy;
						(3)according to the
			 World Economic Forum’s Global Competitiveness Report, the United States fell to
			 second place in 2009, and dropped to fourth place overall in 2010, however, in
			 the Quality of overall infrastructure category of the same
			 report, the United States ranked twenty-third in the world;
						(4)according to the
			 World Bank’s 2010 Logistic Performance Index, the capacity of countries to
			 efficiently move goods and connect manufacturers and consumers with
			 international markets is improving around the world, and the United States now
			 ranks seventh in the world in logistics-related infrastructure behind countries
			 from both Europe and Asia;
						(5)according to a
			 January 2009 report from the University of Massachusetts/Alliance for American
			 Manufacturing entitled Employment, Productivity and Growth,
			 infrastructure investment is a highly effective engine of job
			 creation;
						(6)according to the
			 American Society of Civil Engineers, the current condition of the
			 infrastructure in the United States earns a grade point average of D, and an
			 estimated $2,200,000,000,000 investment is needed over the next 5 years to
			 bring American infrastructure up to adequate condition;
						(7)according to the
			 National Surface Transportation Policy and Revenue Study Commission,
			 $225,000,000,000 is needed annually from all sources for the next 50 years to
			 upgrade the United States surface transportation system to a state of good
			 repair and create a more advanced system;
						(8)the current
			 infrastructure financing mechanisms of the United States, both on the Federal
			 and State level, will fail to meet current and foreseeable demands and will
			 create large funding gaps;
						(9)published reports
			 state that there may not be enough demand for municipal bonds to maintain the
			 same level of borrowing at the same rates, resulting in significantly decreased
			 infrastructure investment at the State and local level;
						(10)current funding
			 mechanisms are not readily scalable and do not—
							(A)serve large
			 in-State or cross jurisdiction infrastructure projects, projects of regional or
			 national significance, or projects that cross sector silos;
							(B)sufficiently
			 catalyze private sector investment; or
							(C)ensure the optimal
			 return on public resources;
							(11)although grant
			 programs of the United States Government must continue to play a central role
			 in financing the transportation, environment, and energy infrastructure needs
			 of the United States, current and foreseeable demands on existing Federal,
			 State, and local funding for infrastructure expansion clearly exceed the
			 resources to support these programs by margins wide enough to prompt serious
			 concerns about the United States ability to sustain long-term economic
			 development, productivity, and international competitiveness;
						(12)the capital
			 markets, including pension funds, private equity funds, mutual funds, sovereign
			 wealth funds, and other investors, have a growing interest in infrastructure
			 investment and represent hundreds of billions of dollars of potential
			 investment; and
						(13)the establishment
			 of a United States Government-owned, independent, professionally managed
			 institution that could provide credit support to qualified infrastructure
			 projects of regional and national significance, making transparent merit-based
			 investment decisions based on the commercial viability of infrastructure
			 projects, would catalyze the participation of significant private investment
			 capital.
						(b)PurposeThe
			 purpose of this Act is to facilitate investment in, and long-term financing of,
			 economically viable infrastructure projects of regional or national
			 significance in a manner that both complements existing Federal, State, local,
			 and private funding sources for these projects and introduces a merit-based
			 system for financing such projects, in order to mobilize significant private
			 sector investment, create jobs, and ensure United States competitiveness
			 through an institution that limits the need for ongoing Federal funding.
					244.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
					(1)AIFAThe
			 term AIFA means the American Infrastructure Financing Authority
			 established under this Act.
					(2)Blind
			 trustThe term blind trust means a trust in which
			 the beneficiary has no knowledge of the specific holdings and no rights over
			 how those holdings are managed by the fiduciary of the trust prior to the
			 dissolution of the trust.
					(3)Board of
			 directorsThe term Board of Directors means Board of
			 Directors of AIFA.
					(4)ChairpersonThe
			 term Chairperson means the Chairperson of the Board of Directors
			 of AIFA.
					(5)Chief executive
			 officerThe term chief executive officer means the
			 chief executive officer of AIFA, appointed under section 247.
					(6)CostThe
			 term cost has the same meaning as in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a).
					(7)Direct
			 loanThe term direct loan has the same meaning as in
			 section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
					(8)Eligible
			 entityThe term eligible entity means an individual,
			 corporation, partnership (including a public-private partnership), joint
			 venture, trust, State, or other non-Federal governmental entity, including a
			 political subdivision or any other instrumentality of a State, or a revolving
			 fund.
					(9)Infrastructure
			 project
						(A)In
			 generalThe term eligible infrastructure project
			 means any non-Federal transportation, water, or energy infrastructure project,
			 or an aggregation of such infrastructure projects, as provided in this
			 Act.
						(B)Transportation
			 infrastructure projectThe term transportation
			 infrastructure project means the construction, alteration, or repair,
			 including the facilitation of intermodal transit, of the following
			 subsectors:
							(i)Highway or
			 road.
							(ii)Bridge.
							(iii)Mass
			 transit.
							(iv)Inland
			 waterways.
							(v)Commercial
			 ports.
							(vi)Airports.
							(vii)Air traffic
			 control systems.
							(viii)Passenger rail,
			 including high-speed rail.
							(ix)Freight rail
			 systems.
							(C)Water
			 infrastructure projectThe term water infrastructure
			 project means the construction, consolidation, alteration, or repair of
			 the following subsectors:
							(i)Waterwaste
			 treatment facility.
							(ii)Storm water
			 management system.
							(iii)Dam.
							(iv)Solid waste
			 disposal facility.
							(v)Drinking water
			 treatment facility.
							(vi)Levee.
							(vii)Open space
			 management system.
							(D)Energy
			 infrastructure projectThe term energy infrastructure
			 project means the construction, alteration, or repair of the following
			 subsectors:
							(i)Pollution reduced
			 energy generation.
							(ii)Transmission and
			 distribution.
							(iii)Storage.
							(iv)Energy efficiency
			 enhancements for buildings, including public and commercial buildings.
							(E)Board authority
			 to modify subsectorsThe Board of Directors may make
			 modifications, at the discretion of the Board, to the subsectors described in
			 this paragraph by a vote of not fewer than 5 of the voting members of the Board
			 of Directors.
						(10)Investment
			 prospectus
						(A)The term
			 investment prospectus means the processes and publications
			 described below that will guide the priorities and strategic focus for AIFA’s
			 investments. The investment prospectus shall follow rulemaking procedures under
			 section 553 of title 5, United States Code.
						(B)AIFA shall publish
			 a detailed description of its strategy in an investment prospectus within one
			 year of the enactment of this subchapter. The investment prospectus
			 shall—
							(i)specify what AIFA
			 shall consider significant to the economic competitiveness of the United States
			 or a region thereof in a manner consistent with the primary objective;
							(ii)specify the
			 priorities and strategic focus of AIFA in forwarding its strategic objectives
			 and carrying out AIFA strategy;
							(iii)specify the
			 priorities and strategic focus of AIFA in promoting greater efficiency in the
			 movement of freight;
							(iv)specify the priorities and strategic focus
			 of AIFA in promoting the use of innovation and best practices in the planning,
			 design, development and delivery of projects;
							(v)describe in detail
			 the framework and methodology for calculating application qualification scores
			 and associated ranges as specified in this subchapter, along with the data to
			 be requested from applicants and the mechanics of calculations to be applied to
			 that data to determine qualification scores and ranges;
							(vi)describe how
			 selection criteria will be applied by the Chief Executive Officer in
			 determining the competitiveness of an application and its qualification score
			 and range relative to other current applications and previously funded
			 applications; and
							(vii)describe how the qualification score and
			 range methodology and project selection framework are consistent with
			 maximizing AIFA goals in both urban and rural areas.
							(C)The investment
			 prospectus and any subsequent updates thereto shall be approved by a majority
			 vote of the Board of Directors prior to publication.
						(D)AIFA shall update the investment prospectus
			 on every biennial anniversary of its original publication.
						(11)Investment-grade
			 ratingThe term investment-grade rating means a
			 rating of BBB minus, Baa3, or higher assigned to an infrastructure project by a
			 ratings agency.
					(12)Loan
			 guaranteeThe term loan guarantee has the same
			 meaning as in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
					(13)Public-private
			 partnershipThe term public-private partnership
			 means any eligible entity—
						(A)(i)which is undertaking the
			 development of all or part of an infrastructure project that will have a public
			 benefit, pursuant to requirements established in one or more contracts between
			 the entity and a State or an instrumentality of a State; or
							(ii)the activities of which, with
			 respect to such an infrastructure project, are subject to regulation by a State
			 or any instrumentality of a State;
							(B)which owns,
			 leases, or operates or will own, lease, or operate, the project in whole or in
			 part; and
						(C)the participants
			 in which include not fewer than 1 nongovernmental entity with significant
			 investment and some control over the project or project vehicle.
						(14)Rural
			 infrastructure projectThe term rural infrastructure
			 project means an infrastructure project in a rural area, as that term is
			 defined in section 343(a)(13)(A) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1991(a)(13)(A)).
					(15)SecretaryUnless
			 the context otherwise requires, the term Secretary means the
			 Secretary of the Treasury or the designee thereof.
					(16)Senior
			 managementThe term senior management means the
			 chief financial officer, chief risk officer, chief compliance officer, general
			 counsel, chief lending officer, and chief operations officer of AIFA
			 established under section 249, and such other officers as the Board of
			 Directors may, by majority vote, add to senior management.
					(17)StateThe
			 term State includes the District of Columbia, Puerto Rico, Guam,
			 American Samoa, the Virgin Islands, the Commonwealth of Northern Mariana
			 Islands, and any other territory of the United States.
					IAmerican
			 infrastructure financing authority
					245.Establishment
			 and general authority of AIFA
						(a)Establishment of
			 AIFAThe American Infrastructure Financing Authority is
			 established as a wholly owned Government corporation.
						(b)General
			 authority of AIFAAIFA shall provide direct loans and loan
			 guarantees to facilitate infrastructure projects that are both economically
			 viable and of regional or national significance, and shall have such other
			 authority, as provided in this Act.
						(c)Incorporation
							(1)In
			 generalThe Board of Directors first appointed shall be deemed
			 the incorporator of AIFA, and the incorporation shall be held to have been
			 effected from the date of the first meeting of the Board of Directors.
							(2)Corporate
			 officeAIFA shall—
								(A)maintain an office
			 in Washington, DC; and
								(B)for purposes of
			 venue in civil actions, be considered to be a resident of Washington,
			 DC.
								(d)Responsibility
			 of the secretaryThe Secretary shall take such action as may be
			 necessary to assist in implementing AIFA, and in carrying out the purpose of
			 this Act.
						(e)Rule of
			 constructionChapter 91 of title 31, United States Code, does not
			 apply to AIFA, unless otherwise specifically provided in this Act.
						246.Voting members
			 of the Board of Directors
						(a)Voting
			 membership of the board of directors
							(1)In
			 generalAIFA shall have a Board of Directors consisting of 7
			 voting members appointed by the President, by and with the advice and consent
			 of the Senate, not more than 4 of whom shall be from the same political
			 party.
							(2)ChairpersonOne
			 of the voting members of the Board of Directors shall be designated by the
			 President to serve as Chairperson thereof.
							(3)Congressional
			 recommendationsNot later than 30 days after the date of
			 enactment of this Act, the majority leader of the Senate, the minority leader
			 of the Senate, the Speaker of the House of Representatives, and the minority
			 leader of the House of Representatives shall each submit a recommendation to
			 the President for appointment of a member of the Board of Directors, after
			 consultation with the appropriate committees of Congress.
							(b)Voting
			 rightsEach voting member of the Board of Directors shall have an
			 equal vote in all decisions of the Board of Directors.
						(c)Qualifications
			 of voting membersEach voting member of the Board of Directors
			 shall—
							(1)be a citizen of
			 the United States; and
							(2)have significant
			 demonstrated expertise in—
								(A)the management and
			 administration of a financial institution relevant to the operation of AIFA; or
			 a public financial agency or authority;
								(B)the financing,
			 development, or operation of infrastructure projects; or
								(C)analyzing the
			 economic benefits of infrastructure investment.
								(d)Terms
							(1)In
			 generalExcept as otherwise provided in this Act, each voting
			 member of the Board of Directors shall be appointed for a term of 4
			 years.
							(2)Initial
			 staggered termsOf the voting members first appointed to the
			 Board of Directors—
								(A)the initial
			 Chairperson and 3 of the other voting members shall each be appointed for a
			 term of 4 years; and
								(B)the remaining 3
			 voting members shall each be appointed for a term of 2 years.
								(3)Date of initial
			 nominationsThe initial nominations for the appointment of all
			 voting members of the Board of Directors shall be made not later than 60 days
			 after the date of enactment of this Act.
							(4)Beginning of
			 termThe term of each of the initial voting members appointed
			 under this section shall commence immediately upon the date of appointment,
			 except that, for purposes of calculating the term limits specified in this
			 subsection, the initial terms shall each be construed as beginning on January
			 22 of the year following the date of the initial appointment.
							(5)VacanciesA
			 vacancy in the position of a voting member of the Board of Directors shall be
			 filled by the President, and a member appointed to fill a vacancy on the Board
			 of Directors occurring before the expiration of the term for which the
			 predecessor was appointed shall be appointed only for the remainder of that
			 term.
							(e)Meetings
							(1)Open to the
			 public; noticeExcept as provided in paragraph (3), all meetings
			 of the Board of Directors shall be—
								(A)open to the
			 public; and
								(B)preceded by
			 reasonable public notice.
								(2)FrequencyThe
			 Board of Directors shall meet not later than 60 days after the date on which
			 all members of the Board of Directors are first appointed, at least quarterly
			 thereafter, and otherwise at the call of either the Chairperson or 5 voting
			 members of the Board of Directors.
							(3)Exception for
			 closed meetingsThe voting members of the Board of Directors may,
			 by majority vote, close a meeting to the public if, during the meeting to be
			 closed, there is likely to be disclosed proprietary or sensitive information
			 regarding an infrastructure project under consideration for assistance under
			 this Act. The Board of Directors shall prepare minutes of any meeting that is
			 closed to the public, and shall make such minutes available as soon as
			 practicable, not later than 1 year after the date of the closed meeting, with
			 any necessary redactions to protect any proprietary or sensitive
			 information.
							(4)QuorumFor
			 purposes of meetings of the Board of Directors, 5 voting members of the Board
			 of Directors shall constitute a quorum.
							(f)Compensation of
			 membersEach voting member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.
						(g)Conflicts of
			 interestA voting member of the Board of Directors may not
			 participate in any review or decision affecting an infrastructure project under
			 consideration for assistance under this Act, if the member has or is affiliated
			 with an entity who has a financial interest in such project.
						247.Chief executive
			 officer of AIFA
						(a)In
			 generalThe chief executive officer of AIFA shall be a nonvoting
			 member of the Board of Directors, who shall be responsible for all activities
			 of AIFA, and shall support the Board of Directors as set forth in this Act and
			 as the Board of Directors deems necessary or appropriate.
						(b)Appointment and
			 tenure of the chief executive officer
							(1)In
			 generalThe President shall appoint the chief executive officer,
			 by and with the advice and consent of the Senate.
							(2)TermThe
			 chief executive officer shall be appointed for a term of 6 years.
							(3)VacanciesAny
			 vacancy in the office of the chief executive officer shall be filled by the
			 President, and the person appointed to fill a vacancy in that position
			 occurring before the expiration of the term for which the predecessor was
			 appointed shall be appointed only for the remainder of that term.
							(c)QualificationsThe
			 chief executive officer—
							(1)shall have
			 significant expertise in management and administration of a financial
			 institution, or significant expertise in the financing and development of
			 infrastructure projects, or significant expertise in analyzing the economic
			 benefits of infrastructure investment; and
							(2)may not—
								(A)hold any other
			 public office;
								(B)have any financial
			 interest in an infrastructure project then being considered by the Board of
			 Directors, unless that interest is placed in a blind trust; or
								(C)have any financial
			 interest in an investment institution or its affiliates or any other entity
			 seeking or likely to seek financial assistance for any infrastructure project
			 from AIFA, unless any such interest is placed in a blind trust for the tenure
			 of the service of the chief executive officer plus 2 additional years.
								(d)ResponsibilitiesThe
			 chief executive officer shall have such executive functions, powers, and duties
			 as may be prescribed by this Act, the bylaws of AIFA, or the Board of
			 Directors, including—
							(1)responsibility for
			 the development and implementation of the strategy of AIFA, including—
								(A)the development
			 and submission to the Board of Directors of the investment prospectus, the
			 annual business plans and budget;
								(B)the development
			 and submission to the Board of Directors of a long-term strategic plan;
			 and
								(C)the development,
			 revision, and submission to the Board of Directors of internal policies;
			 and
								(2)responsibility for
			 the management and oversight of the daily activities, decisions, operations,
			 and personnel of AIFA, including—
								(A)the appointment of
			 senior management, subject to approval by the voting members of the Board of
			 Directors, and the hiring and termination of all other AIFA personnel;
								(B)requesting the
			 detail, on a reimbursable basis, of personnel from any Federal agency having
			 specific expertise not available from within AIFA, following which request the
			 head of the Federal agency may detail, on a reimbursable basis, any personnel
			 of such agency reasonably requested by the chief executive officer;
								(C)assessing and
			 recommending in the first instance, for ultimate approval or disapproval by the
			 Board of Directors, compensation and adjustments to compensation of senior
			 management and other personnel of AIFA as may be necessary for carrying out the
			 functions of AIFA;
								(D)ensuring, in
			 conjunction with the general counsel of AIFA, that all activities of AIFA are
			 carried out in compliance with applicable law;
								(E)overseeing the
			 involvement of AIFA in all projects, including—
									(i)developing
			 eligible projects for AIFA financial assistance;
									(ii)determining the
			 terms and conditions of all financial assistance packages;
									(iii)monitoring all
			 infrastructure projects assisted by AIFA, including responsibility for ensuring
			 that the proceeds of any loan made, guaranteed, or participated in are used
			 only for the purposes for which the loan or guarantee was made;
									(iv)preparing and
			 submitting for approval by the Board of Directors the documents required under
			 paragraph (1); and
									(v)ensuring the
			 implementation of decisions of the Board of Directors; and
									(F)such other
			 activities as may be necessary or appropriate in carrying out this Act.
								(e)Compensation
							(1)In
			 generalAny compensation assessment or recommendation by the
			 chief executive officer under this section shall be without regard to the
			 provisions of chapter 51 or subchapter III of chapter 53 of title 5, United
			 States Code.
							(2)ConsiderationsThe
			 compensation assessment or recommendation required under this subsection shall
			 take into account merit principles, where applicable, as well as the education,
			 experience, level of responsibility, geographic differences, and retention and
			 recruitment needs in determining compensation of personnel.
							248.Powers and
			 duties of the Board of DirectorsThe Board of Directors shall—
						(1)as soon as is
			 practicable after the date on which all members are appointed, approve or
			 disapprove senior management appointed by the chief executive officer;
						(2)not later than 180
			 days after the date on which all members are appointed—
							(A)develop and
			 approve the bylaws of AIFA, including bylaws for the regulation of the affairs
			 and conduct of the business of AIFA, consistent with the purpose, goals,
			 objectives, and policies set forth in this Act;
							(B)establish
			 subcommittees, including an audit committee that is composed solely of members
			 of the Board of Directors who are independent of the senior management of
			 AIFA;
							(C)develop and
			 approve, in consultation with senior management, a conflict-of-interest policy
			 for the Board of Directors and for senior management;
							(D)approve or
			 disapprove internal policies that the chief executive officer shall submit to
			 the Board of Directors, including—
								(i)policies regarding
			 the loan application and approval process, including—
									(I)disclosure and
			 application procedures to be followed by entities in the course of nominating
			 infrastructure projects for assistance under this Act;
									(II)guidelines for
			 the selection and approval of projects;
									(III)specific
			 criteria for determining eligibility for project selection, consistent with
			 title II; and
									(IV)standardized
			 terms and conditions, fee schedules, or legal requirements of a contract or
			 program, so as to carry out this Act; and
									(ii)operational
			 guidelines; and
								(E)approve or
			 disapprove a multi-year or 1-year business plan and budget for AIFA;
							(3)ensure that AIFA
			 is at all times operated in a manner that is consistent with this Act,
			 by—
							(A)monitoring and
			 assessing the effectiveness of AIFA in achieving its strategic goals;
							(B)periodically
			 reviewing internal policies;
							(C)reviewing and
			 approving annual business plans, annual budgets, and long-term strategies
			 submitted by the chief executive officer;
							(D)reviewing and
			 approving annual reports submitted by the chief executive officer;
							(E)engaging one or
			 more external auditors, as set forth in this Act; and
							(F)reviewing and
			 approving all changes to the organization of senior management;
							(4)appoint and fix,
			 by a vote of 5 of the 7 voting members of the Board of Directors, and without
			 regard to the provisions of chapter 51 or subchapter III of chapter 53 of title
			 5, United States Code, the compensation and adjustments to compensation of all
			 AIFA personnel, and where, in appointing and fixing any compensation or
			 adjustments to compensation under this paragraph, the Board shall—
							(A)consult with, and
			 seek to maintain comparability with, other comparable Federal personnel;
							(B)consult with the
			 Office of Personnel Management; and
							(C)carry out such
			 duties consistent with merit principles, where applicable, as well as the
			 education, experience, level of responsibility, geographic differences, and
			 retention and recruitment needs in determining compensation of
			 personnel;
							(5)establish such
			 other criteria, requirements, or procedures as the Board of Directors may
			 consider to be appropriate in carrying out this Act;
						(6)serve as the
			 primary liaison for AIFA in interactions with Congress, the Executive Branch,
			 and State and local governments, and to represent the interests of AIFA in such
			 interactions and others;
						(7)approve by a vote
			 of 5 of the 7 voting members of the Board of Directors any changes to the
			 bylaws or internal policies of AIFA;
						(8)have the authority
			 and responsibility—
							(A)to oversee
			 entering into and carry out such contracts, leases, cooperative agreements, or
			 other transactions as are necessary to carry out this Act with—
								(i)any
			 Federal department or agency;
								(ii)any
			 State, territory, or possession (or any political subdivision thereof,
			 including State infrastructure banks) of the United States; and
								(iii)any individual,
			 public-private partnership, firm, association, or corporation;
								(B)to approve of the
			 acquisition, lease, pledge, exchange, and disposal of real and personal
			 property by AIFA and otherwise approve the exercise by AIFA of all of the usual
			 incidents of ownership of property, to the extent that the exercise of such
			 powers is appropriate to and consistent with the purposes of AIFA;
							(C)to determine the
			 character of, and the necessity for, the obligations and expenditures of AIFA,
			 and the manner in which the obligations and expenditures will be incurred,
			 allowed, and paid, subject to this Act and other Federal law specifically
			 applicable to wholly owned Federal corporations;
							(D)to execute, in
			 accordance with applicable bylaws and regulations, appropriate
			 instruments;
							(E)to approve other
			 forms of credit enhancement that AIFA may provide to eligible projects, as long
			 as the forms of credit enhancements are consistent with the purposes of this
			 Act and terms set forth in title II;
							(F)to exercise all
			 other lawful powers which are necessary or appropriate to carry out, and are
			 consistent with, the purposes of AIFA;
							(G)to sue or be sued
			 in the corporate capacity of AIFA in any court of competent
			 jurisdiction;
							(H)to indemnify the
			 members of the Board of Directors and officers of AIFA for any liabilities
			 arising out of the actions of the members and officers in such capacity, in
			 accordance with, and subject to the limitations contained in this Act;
							(I)to review all
			 financial assistance packages to all eligible infrastructure projects, as
			 submitted by the chief executive officer and to approve, postpone, or deny the
			 same by majority vote;
							(J)to review all
			 restructuring proposals submitted by the chief executive officer, including
			 assignation, pledging, or disposal of the interest of AIFA in a project,
			 including payment or income from any interest owned or held by AIFA, and to
			 approve, postpone, or deny the same by majority vote; and
							(K)to enter into
			 binding commitments, as specified in approved financial assistance
			 packages;
							(9)delegate to the
			 chief executive officer those duties that the Board of Directors deems
			 appropriate, to better carry out the powers and purposes of the Board of
			 Directors under this section; and
						(10)to approve a
			 maximum aggregate amount of outstanding obligations of AIFA at any given time,
			 taking into consideration funding, and the size of AIFA’s addressable market
			 for infrastructure projects.
						249.Senior
			 management
						(a)In
			 generalSenior management shall support the chief executive
			 officer in the discharge of the responsibilities of the chief executive
			 officer.
						(b)Appointment of
			 senior managementThe chief executive officer shall appoint such
			 senior managers as are necessary to carry out the purpose of AIFA, as approved
			 by a majority vote of the voting members of the Board of Directors.
						(c)TermEach
			 member of senior management shall serve at the pleasure of the chief executive
			 officer and the Board of Directors.
						(d)Removal of
			 senior managementAny member of senior management may be removed,
			 either by a majority of the voting members of the Board of Directors upon
			 request by the chief executive officer, or otherwise by vote of not fewer than
			 5 voting members of the Board of Directors.
						(e)Senior
			 management
							(1)In
			 generalEach member of senior management shall report directly to
			 the chief executive officer, other than the Chief Risk Officer, who shall
			 report directly to the Board of Directors.
							(2)Duties and
			 responsibilities
								(A)Chief financial
			 officerThe Chief Financial Officer shall be responsible for all
			 financial functions of AIFA. At the discretion of the Board of Directors,
			 specific functions of the Chief Financial Officer may be delegated
			 externally.
								(B)Chief risk
			 officerThe Chief Risk Officer shall be responsible for all
			 functions of AIFA relating to—
									(i)the
			 creation of financial, credit, and operational risk management guidelines and
			 policies;
									(ii)credit analysis
			 for infrastructure projects;
									(iii)the creation of
			 conforming standards for infrastructure finance agreements;
									(iv)the
			 monitoring of the financial, credit, and operational exposure of AIFA;
			 and
									(v)risk
			 management and mitigation actions, including by reporting such actions, or
			 recommendations of such actions to be taken, directly to the Board of
			 Directors.
									(C)Chief compliance
			 officerThe Chief Compliance Officer shall be responsible for all
			 functions of AIFA relating to internal audits, accounting safeguards, and the
			 enforcement of such safeguards and other applicable requirements.
								(D)General
			 counselThe General Counsel shall be responsible for all
			 functions of AIFA relating to legal matters and, in consultation with the chief
			 executive officer, shall be responsible for ensuring that AIFA complies with
			 all applicable law.
								(E)Chief operations
			 officerThe Chief Operations Officer shall be responsible for all
			 operational functions of AIFA, including those relating to the continuing
			 operations and performance of all infrastructure projects in which AIFA retains
			 an interest and for all AIFA functions related to human resources.
								(F)Chief lending
			 officerThe Chief Lending Officer shall be responsible
			 for—
									(i)all
			 functions of AIFA relating to the development of project pipeline, financial
			 structuring of projects, selection of infrastructure projects to be reviewed by
			 the Board of Directors, preparation of infrastructure projects to be presented
			 to the Board of Directors, and set aside for rural infrastructure
			 projects;
									(ii)the
			 creation and management of—
										(I)a
			 Center for Excellence to provide technical assistance to public sector
			 borrowers in the development and financing of infrastructure projects;
			 and
										(II)an Office of
			 Rural Assistance to provide technical assistance in the development and
			 financing of rural infrastructure projects; and
										(iii)the
			 establishment of guidelines to ensure diversification of lending activities by
			 region, infrastructure project type, and project size.
									(f)Changes to
			 senior managementThe Board of Directors, in consultation with
			 the chief executive officer, may alter the structure of the senior management
			 of AIFA at any time to better accomplish the goals, objectives, and purposes of
			 AIFA, except that the functions of the Chief Financial Officer set forth in
			 subsection (e) shall remain separate from the functions of the Chief Risk
			 Officer set forth in subsection (e).
						(g)Conflicts of
			 interestNo individual appointed to senior management may—
							(1)hold any other
			 public office;
							(2)have any financial
			 interest in an infrastructure project then being considered by the Board of
			 Directors, unless that interest is placed in a blind trust; or
							(3)have any financial
			 interest in an investment institution or its affiliates, AIFA or its
			 affiliates, or other entity then seeking or likely to seek financial assistance
			 for any infrastructure project from AIFA, unless any such interest is placed in
			 a blind trust during the term of service of that individual in a senior
			 management position, and for a period of 2 years thereafter.
							250.Special
			 Inspector General for AIFA
						(a)In
			 generalDuring the first 5 operating years of AIFA, the Office of
			 the Inspector General of the Department of the Treasury shall have
			 responsibility for AIFA.
						(b)Office of the
			 special inspector generalEffective 5 years after the date of
			 enactment of the commencement of the operations of AIFA, there is established
			 the Office of the Special Inspector General for AIFA.
						(c)Appointment of
			 Inspector General; Removal
							(1)Head of
			 officeThe head of the Office of the Special Inspector General
			 for AIFA shall be the Special Inspector General for AIFA (in this Act referred
			 to as the Special Inspector General), who shall be appointed by
			 the President, by and with the advice and consent of the Senate.
							(2)Basis of
			 appointmentThe appointment of the Special Inspector General
			 shall be made on the basis of integrity and demonstrated ability in accounting,
			 auditing, financial analysis, law, management analysis, public administration,
			 or investigations.
							(3)Timing of
			 nominationThe nomination of an individual as Special Inspector
			 General shall be made as soon as is practicable after the effective date under
			 subsection (b).
							(4)RemovalThe
			 Special Inspector General shall be removable from office in accordance with the
			 provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
							(5)Rule of
			 constructionFor purposes of section 7324 of title 5, United
			 States Code, the Special Inspector General shall not be considered an employee
			 who determines policies to be pursued by the United States in the nationwide
			 administration of Federal law.
							(6)Rate of
			 payThe annual rate of basic pay of the Special Inspector General
			 shall be the annual rate of basic pay for an Inspector General under section
			 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.).
							(d)Duties
							(1)In
			 generalIt shall be the duty of the Special Inspector General to
			 conduct, supervise, and coordinate audits and investigations of the business
			 activities of AIFA.
							(2)Other systems,
			 procedures, and controlsThe Special Inspector General shall
			 establish, maintain, and oversee such systems, procedures, and controls as the
			 Special Inspector General considers appropriate to discharge the duty under
			 paragraph (1).
							(3)Additional
			 dutiesIn addition to the duties specified in paragraphs (1) and
			 (2), the Inspector General shall also have the duties and responsibilities of
			 inspectors general under the Inspector General Act of 1978.
							(e)Powers and
			 authorities
							(1)In
			 generalIn carrying out the duties specified in subsection (c),
			 the Special Inspector General shall have the authorities provided in section 6
			 of the Inspector General Act of 1978.
							(2)Additional
			 authorityThe Special Inspector General shall carry out the
			 duties specified in subsection (c)(1) in accordance with section 4(b)(1) of the
			 Inspector General Act of 1978.
							(f)Personnel,
			 facilities, and other resources
							(1)Additional
			 officers
								(A)The Special
			 Inspector General may select, appoint, and employ such officers and employees
			 as may be necessary for carrying out the duties of the Special Inspector
			 General, subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title, relating to classification and
			 General Schedule pay rates.
								(B)The Special
			 Inspector General may exercise the authorities of subsections (b) through (i)
			 of section 3161 of title 5, United States Code (without regard to subsection
			 (a) of that section).
								(2)Retention of
			 servicesThe Special Inspector General may obtain services as
			 authorized by section 3109 of title 5, United States Code, at daily rates not
			 to exceed the equivalent rate prescribed for grade GS–15 of the General
			 Schedule by section 5332 of such title.
							(3)Ability to
			 contract for audits, studies, and other servicesThe Special
			 Inspector General may enter into contracts and other arrangements for audits,
			 studies, analyses, and other services with public agencies and with private
			 persons, and make such payments as may be necessary to carry out the duties of
			 the Special Inspector General.
							(4)Request for
			 information
								(A)In
			 generalUpon request of the Special Inspector General for
			 information or assistance from any department, agency, or other entity of the
			 Federal Government, the head of such entity shall, insofar as is practicable
			 and not in contravention of any existing law, furnish such information or
			 assistance to the Special Inspector General, or an authorized designee.
								(B)Refusal to
			 complyWhenever information or assistance requested by the
			 Special Inspector General is, in the judgment of the Special Inspector General,
			 unreasonably refused or not provided, the Special Inspector General shall
			 report the circumstances to the Secretary of the Treasury, without
			 delay.
								(g)Reports
							(1)Annual
			 reportNot later than 1 year after the confirmation of the
			 Special Inspector General, and every calendar year thereafter, the Special
			 Inspector General shall submit to the President a report summarizing the
			 activities of the Special Inspector General during the previous 1-year period
			 ending on the date of such report.
							(2)Public
			 disclosuresNothing in this subsection shall be construed to
			 authorize the public disclosure of information that is—
								(A)specifically
			 prohibited from disclosure by any other provision of law;
								(B)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
								(C)a part of an
			 ongoing criminal investigation.
								251.Other
			 personnelExcept as otherwise
			 provided in the bylaws of AIFA, the chief executive officer, in consultation
			 with the Board of Directors, shall appoint, remove, and define the duties of
			 such qualified personnel as are necessary to carry out the powers, duties, and
			 purpose of AIFA, other than senior management, who shall be appointed in
			 accordance with section 249.
					252.ComplianceThe provision of assistance by the Board of
			 Directors pursuant to this Act shall not be construed as superseding any
			 provision of State law or regulation otherwise applicable to an infrastructure
			 project.
					IITerms
			 and limitations on direct loans and loan guarantees
					253.Eligibility
			 criteria for assistance from AIFA and terms and limitations of loans
						(a)In
			 generalAny project whose use or purpose is private and for which
			 no public benefit is created shall not be eligible for financial assistance
			 from AIFA under this Act. Financial assistance under this Act shall only be
			 made available if the applicant for such assistance has demonstrated to the
			 satisfaction of the Board of Directors that the infrastructure project for
			 which such assistance is being sought—
							(1)is not for the
			 refinancing of an existing infrastructure project; and
							(2)meets—
								(A)any pertinent
			 requirements set forth in this Act;
								(B)any criteria
			 established by the Board of Directors or chief executive officer in accordance
			 with this Act; and
								(C)the definition of
			 a transportation infrastructure project, water infrastructure project, or
			 energy infrastructure project.
								(b)ConsiderationsThe
			 criteria established by the Board of Directors pursuant to this Act shall
			 provide adequate consideration of—
							(1)the economic,
			 financial, technical, environmental, and public benefits and costs of each
			 infrastructure project under consideration for financial assistance under this
			 Act, prioritizing infrastructure projects that—
								(A)contribute to
			 regional or national economic growth;
								(B)offer value for
			 money to the Government;
								(C)demonstrate a
			 clear and significant public benefit;
								(D)lead to job
			 creation; and
								(E)mitigate
			 environmental concerns;
								(2)the means by which
			 development of the infrastructure project under consideration is being
			 financed, including—
								(A)the terms,
			 conditions, and structure of the proposed financing;
								(B)the credit
			 worthiness and standing of the project sponsors, providers of equity, and
			 cofinanciers;
								(C)the financial
			 assumptions and projections on which the infrastructure project is based;
			 and
								(D)whether there is
			 sufficient State or municipal political support for the successful completion
			 of the infrastructure project;
								(3)the likelihood
			 that the provision of assistance by AIFA will cause such development to proceed
			 more promptly and with lower costs than would be the case without such
			 assistance;
							(4)the extent to
			 which the provision of assistance by AIFA maximizes the level of private
			 investment in the infrastructure project or supports a public-private
			 partnership, while providing a significant public benefit;
							(5)the extent to
			 which the provision of assistance by AIFA can mobilize the participation of
			 other financing partners in the infrastructure project;
							(6)the technical and
			 operational viability of the infrastructure project;
							(7)the proportion of
			 financial assistance from AIFA;
							(8)the geographic
			 location of the project in an effort to have geographic diversity of projects
			 funded by AIFA;
							(9)the size of the
			 project and its impact on the resources of AIFA;
							(10)the
			 infrastructure sector of the project, in an effort to have projects from more
			 than one sector funded by AIFA; and
							(11)Encourages use of
			 innovative procurement, asset management, or financing to minimize the
			 all-in-life-cycle cost, and improve the cost-effectiveness of a project.
							(c)Application
							(1)In
			 generalAny eligible entity seeking assistance from AIFA under
			 this Act for an eligible infrastructure project shall submit an application to
			 AIFA at such time, in such manner, and containing such information as the Board
			 of Directors or the chief executive officer may require.
							(2)Review of
			 applicationsAIFA shall review applications for assistance under
			 this Act on an ongoing basis. The chief executive officer, working with the
			 senior management, shall prepare eligible infrastructure projects for review
			 and approval by the Board of Directors.
							(3)Dedicated
			 revenue sourcesThe Federal credit instrument shall be repayable,
			 in whole or in part, from tolls, user fees, or other dedicated revenue sources
			 that also secure the infrastructure project obligations.
							(d)Eligible
			 infrastructure project costs
							(1)In
			 generalExcept as provided in paragraph (2), to be eligible for
			 assistance under this Act, an infrastructure project shall have project costs
			 that are reasonably anticipated to equal or exceed $100,000,000.
							(2)Rural
			 infrastructure projectsTo be eligible for assistance under this
			 Act a rural infrastructure project shall have project costs that are reasonably
			 anticipated to equal or exceed $25,000,000.
							(e)Loan eligibility
			 and maximum amounts
							(1)In
			 generalThe amount of a direct loan or loan guarantee under this
			 Act shall not exceed the lesser of 50 percent of the reasonably anticipated
			 eligible infrastructure project costs or, if the direct loan or loan guarantee
			 does not receive an investment grade rating, the amount of the senior project
			 obligations.
							(2)Maximum annual
			 loan and loan guarantee volumeThe aggregate amount of direct
			 loans and loan guarantees made by AIFA in any single fiscal year may not
			 exceed—
								(A)during the first 2
			 fiscal years of the operations of AIFA, $10,000,000,000;
								(B)during fiscal
			 years 3 through 9 of the operations of AIFA, $20,000,000,000; or
								(C)during any fiscal
			 year thereafter, $50,000,000,000.
								(f)State and local
			 permits requiredThe provision of assistance by the Board of
			 Directors pursuant to this Act shall not be deemed to relieve any recipient of
			 such assistance, or the related infrastructure project, of any obligation to
			 obtain required State and local permits and approvals.
						(g)Employee
			 protectionsAs a condition
			 for the provision of financial assistance by the Board of Directors pursuant to
			 this Act, the interests of employees affected by the financial assistance shall
			 be protected under arrangements the Secretary of Labor concludes are fair and
			 equitable in accordance with section 5333(b)(2) of title 49, United States
			 Code.
						254.Loan terms and
			 repayment
						(a)In
			 generalA direct loan or loan guarantee under this Act with
			 respect to an eligible infrastructure project shall be on such terms, subject
			 to such conditions, and contain such covenants, representations, warranties,
			 and requirements (including requirements for audits) as the chief executive
			 officer determines appropriate.
						(b)TermsA
			 direct loan or loan guarantee under this Act—
							(1)shall—
								(A)be payable, in
			 whole or in part, from tolls, user fees, or other dedicated revenue sources
			 that also secure the senior project obligations (such as availability payments
			 and dedicated State or local revenues); and
								(B)include a rate
			 covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
								(2)may have a lien on
			 revenues described in paragraph (1), subject to any lien securing project
			 obligations.
							(c)Base interest
			 rateThe base interest rate on a direct loan under this Act shall
			 be not less than the yield on United States Treasury obligations of a similar
			 maturity to the maturity of the direct loan.
						(d)Risk
			 assessmentBefore entering into an agreement for assistance under
			 this Act, the chief executive officer, in consultation with the Director of the
			 Office of Management and Budget and considering rating agency preliminary or
			 final rating opinion letters of the project under this section, shall estimate
			 an appropriate Federal credit subsidy amount for each direct loan and loan
			 guarantee, taking into account such letter, as well as any comparable market
			 rates available for such a loan or loan guarantee, should any exist. The final
			 credit subsidy cost for each loan and loan guarantee shall be determined
			 consistent with the Federal Credit Reform Act, 2 U.S.C. 661a, et seq.
						(e)Credit
			 fee
							(1)In
			 generalWith respect to each agreement for assistance under this
			 Act, the chief executive officer may charge a credit fee to the recipient of
			 such assistance to pay for, over time, all or a portion of the Federal credit
			 subsidy determined under subsection (d), with the remainder paid by the account
			 established for AIFA.
							(2)Treatment of
			 source of feesThe source of fees paid under this section shall
			 not be a loan or debt obligation guaranteed by the Federal Government.
							(3)Credit fee on a
			 direct loanIn the case of a direct loan, such credit fee shall
			 be in addition to the base interest rate established under subsection
			 (c).
							(f)Maturity
			 dateThe final maturity date of a direct loan or loan guaranteed
			 by AIFA under this Act shall be not later than 35 years after the date of
			 substantial completion of the infrastructure project, as determined by the
			 chief executive officer.
						(g)Rating opinion
			 letter
							(1)In
			 generalThe chief executive officer shall require each applicant
			 for assistance under this Act to provide a rating opinion letter from at least
			 1 ratings agency, indicating that the senior obligations of the infrastructure
			 project, which may be the Federal credit instrument, have the potential to
			 achieve an investment-grade rating.
							(2)Rural
			 infrastructure projectsWith respect to a rural infrastructure
			 project, a rating agency opinion letter described in paragraph (1) shall not be
			 required, except that the loan or loan guarantee shall receive an internal
			 rating score, using methods similar to the ratings agencies generated by AIFA,
			 measuring the proposed direct loan or loan guarantee against comparable direct
			 loans or loan guarantees of similar credit quality in a similar sector.
							(h)Investment-Grade
			 Rating Requirement
							(1)Loans and loan
			 guaranteesThe execution of a direct loan or loan guarantee under
			 this Act shall be contingent on the senior obligations of the infrastructure
			 project receiving an investment-grade rating.
							(2)Rating of AIFA
			 overall portfolioThe average rating of the overall portfolio of
			 AIFA shall be not less than investment grade after 5 years of operation.
							(i)Terms and
			 repayment of direct loans
							(1)ScheduleThe
			 chief executive officer shall establish a repayment schedule for each direct
			 loan under this Act, based on the projected cash flow from infrastructure
			 project revenues and other repayment sources.
							(2)CommencementScheduled
			 loan repayments of principal or interest on a direct loan under this Act shall
			 commence not later than 5 years after the date of substantial completion of the
			 infrastructure project, as determined by the chief executive officer of
			 AIFA.
							(3)Deferred
			 payments of direct loans
								(A)AuthorizationIf,
			 at any time after the date of substantial completion of an infrastructure
			 project assisted under this Act, the infrastructure project is unable to
			 generate sufficient revenues to pay the scheduled loan repayments of principal
			 and interest on the direct loan under this Act, the chief executive officer may
			 allow the obligor to add unpaid principal and interest to the outstanding
			 balance of the direct loan, if the result would benefit the Government.
								(B)InterestAny
			 payment deferred under subparagraph (A) shall—
									(i)continue to accrue
			 interest, in accordance with the terms of the obligation, until fully repaid;
			 and
									(ii)be
			 scheduled to be amortized over the remaining term of the loan.
									(C)Criteria
									(i)In
			 generalAny payment deferral under subparagraph (A) shall be
			 contingent on the infrastructure project meeting criteria established by the
			 Board of Directors.
									(ii)Repayment
			 standardsThe criteria established under clause (i) shall include
			 standards for reasonable assurance of repayment.
									(4)Prepayment of
			 direct loans
								(A)Use of excess
			 revenuesAny excess revenues that remain after satisfying
			 scheduled debt service requirements on the infrastructure project obligations
			 and direct loan and all deposit requirements under the terms of any trust
			 agreement, bond resolution, or similar agreement securing project obligations
			 under this Act may be applied annually to prepay the direct loan, without
			 penalty.
								(B)Use of proceeds
			 of refinancingA direct loan under this Act may be prepaid at any
			 time, without penalty, from the proceeds of refinancing from non-Federal
			 funding sources.
								(5)Sale of direct
			 loans
								(A)In
			 generalAs soon as is practicable after substantial completion of
			 an infrastructure project assisted under this Act, and after notifying the
			 obligor, the chief executive officer may sell to another entity, or reoffer
			 into the capital markets, a direct loan for the infrastructure project, if the
			 chief executive officer determines that the sale or reoffering can be made on
			 favorable terms for the Government.
								(B)Consent of
			 obligorIn making a sale or reoffering under subparagraph (A),
			 the chief executive officer may not change the original terms and conditions of
			 the direct loan, without the written consent of the obligor.
								(j)Loan
			 guarantees
							(1)TermsThe
			 terms of a loan guaranteed by AIFA under this Act shall be consistent with the
			 terms set forth in this section for a direct loan, except that the rate on the
			 guaranteed loan and any payment, pre-payment, or refinancing features shall be
			 negotiated between the obligor and the lender, with the consent of the chief
			 executive officer.
							(2)Guaranteed
			 lenderA guaranteed lender shall be limited to those lenders
			 meeting the definition of that term in section 601(a) of title 23, United
			 States Code.
							(k)Compliance with
			 FCRA; in generalDirect loans and loan guarantees authorized by
			 this Act shall be subject to the provisions of the Federal Credit Reform Act of
			 1990 (2 U.S.C. 661 et seq.).
						255.Compliance and
			 enforcement
						(a)Credit
			 agreementNotwithstanding any other provision of law, each
			 eligible entity that receives assistance under this Act from AIFA shall enter
			 into a credit agreement that requires such entity to comply with all applicable
			 policies and procedures of AIFA, in addition to all other provisions of the
			 loan agreement.
						(b)AIFA authority
			 on noncomplianceIn any case in which a recipient of assistance
			 under this Act is materially out of compliance with the loan agreement, or any
			 applicable policy or procedure of AIFA, the Board of Directors may take action
			 to cancel unutilized loan amounts, or to accelerate the repayment terms of any
			 outstanding obligation.
						(c)ConstructionNothing
			 in this Act is intended to affect existing provisions of law applicable to the
			 planning, development, construction, or operation of projects funded under the
			 Act.
						256.Audits; reports
			 to the President and Congress
						(a)AccountingThe
			 books of account of AIFA shall be maintained in accordance with generally
			 accepted accounting principles, and shall be subject to an annual audit by
			 independent public accountants of nationally recognized standing appointed by
			 the Board of Directors.
						(b)Reports
							(1)Board of
			 directorsNot later than 90 days after the last day of each
			 fiscal year, the Board of Directors shall submit to the President and Congress
			 a complete and detailed report with respect to the preceding fiscal year,
			 setting forth—
								(A)a summary of the
			 operations of AIFA, for such fiscal year;
								(B)a schedule of the
			 obligations of AIFA and capital securities outstanding at the end of such
			 fiscal year, with a statement of the amounts issued and redeemed or paid during
			 such fiscal year;
								(C)the status of
			 infrastructure projects receiving funding or other assistance pursuant to this
			 Act during such fiscal year, including all nonperforming loans, and including
			 disclosure of all entities with a development, ownership, or operational
			 interest in such infrastructure projects;
								(D)a description of
			 the successes and challenges encountered in lending to rural communities,
			 including the role of the Center for Excellence and the Office of Rural
			 Assistance established under this Act; and
								(E)an assessment of
			 the risks of the portfolio of AIFA, prepared by an independent source.
								(2)GAONot
			 later than 5 years after the date of enactment of this Act, the Comptroller
			 General of the United States shall conduct an evaluation of, and shall submit
			 to Congress a report on, activities of AIFA for the fiscal years covered by the
			 report that includes an assessment of the impact and benefits of each funded
			 infrastructure project, including a review of how effectively each such
			 infrastructure project accomplished the goals prioritized by the infrastructure
			 project criteria of AIFA.
							(c)Books and
			 records
							(1)In
			 generalAIFA shall maintain adequate books and records to support
			 the financial transactions of AIFA, with a description of financial
			 transactions and infrastructure projects receiving funding, and the amount of
			 funding for each such project maintained on a publically accessible
			 database.
							(2)Audits by the
			 secretary and gaoThe books and records of AIFA shall at all
			 times be open to inspection by the Secretary of the Treasury, the Special
			 Inspector General, and the Comptroller General of the United States.
							IIIFunding of
			 AIFA
					257.Administrative
			 fees
						(a)In
			 generalIn addition to fees that may be collected under section
			 254(e), the chief executive officer shall establish and collect fees from
			 eligible funding recipients with respect to loans and loan guarantees under
			 this Act that—
							(1)are sufficient to
			 cover all or a portion of the administrative costs to the Federal Government
			 for the operations of AIFA, including the costs of expert firms, including
			 counsel in the field of municipal and project finance, and financial advisors
			 to assist with underwriting, credit analysis, or other independent reviews, as
			 appropriate;
							(2)may be in the form
			 of an application or transaction fee, or other form established by the chief
			 executive officer; and
							(3)may be based on
			 the risk premium associated with the loan or loan guarantee, taking into
			 consideration—
								(A)the price of
			 United States Treasury obligations of a similar maturity;
								(B)prevailing market
			 conditions;
								(C)the ability of the
			 infrastructure project to support the loan or loan guarantee; and
								(D)the total amount
			 of the loan or loan guarantee.
								(b)Availability of
			 amountsAmounts collected under subsections (a)(1), (a)(2)(a)(3)
			 shall be available without further action, and the source of fees paid under
			 this section shall not be a loan or debt obligation guaranteed by the Federal
			 Government.
						258.Efficiency of
			 AIFAThe chief executive
			 officer shall, to the extent possible, take actions consistent with this Act to
			 minimize the risk and cost to the Government of AIFA activities. Fees and
			 premiums for loan guarantee or insurance coverage will be set at levels that
			 minimize administrative and Federal credit subsidy costs to the Government, as
			 defined in section 502 of the Federal Credit Reform Act of 1990, of such
			 coverage, while supporting achievement of the program’s objectives, consistent
			 with policies as set forth in the business plan.
					259.Funding
						(a)In
			 generalThere is hereby
			 appropriated to AIFA to carry out this Act, for the cost of direct loans and
			 loan guarantees subject to the limitations under section 253, and for
			 administrative costs, $10,000,000,000, to remain available until
			 expended.
						(b)Costs
			 definedSuch costs, including the costs of modifying such loans,
			 shall be as defined in section 502 of the Federal Credit Reform Act of
			 1990.
						(c)Administrative
			 costsOf the amounts appropriated under subsection (a), not more
			 than $25,000,000 for each of fiscal years 2012 through 2013, and not more than
			 $50,000,000 for fiscal year 2014 may be used for administrative costs of
			 AIFA.
						(d)Offsets of
			 subsidy costsNot more than 5 percent of such amount may be used
			 to offset subsidy costs associated with rural projects.
						IVExtension of
			 exemption from alternative minimum tax treatment for certain tax-Exempt
			 bonds
					260.Extension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
						(a)In
			 generalClause (vi) of section 57(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended—
							(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2015; and
							(2)by striking
			 in 2009 and
			 2010 in the heading and inserting
			 during the period 2009
			 through 2014.
							(b)Adjusted current
			 earningsClause (iv) of section 56(g)(4)(B) of the Internal
			 Revenue Code of 1986 is amended—
							(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2015; and
							(2)by striking
			 in 2009 and
			 2010 in the heading and inserting
			 during the period 2009
			 through 2014.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
						FProject
			 rebuild
				261.Project
			 rebuild
					(a)Direct
			 appropriationsThere is appropriated, out of any money in the
			 Treasury not otherwise appropriated, $15,000,000,000, to remain available until
			 September 30, 2016, for assistance to eligible entities including States and
			 units of general local government (as such terms are defined in section 102 of
			 the Housing and Community Development Act of 1974 (42 U.S.C. 5302)), and
			 qualified nonprofit organizations, businesses or consortia of eligible entities
			 for the redevelopment of abandoned and foreclosed-upon properties and for the
			 stabilization of affected neighborhoods.
					(b)Allocation of
			 appropriated amounts
						(1)In
			 generalOf the amounts appropriated, two thirds shall be
			 allocated to States and units of general local government based on a funding
			 formula established by the Secretary of Housing and Urban Development (in this
			 subtitle referred to as the Secretary). Of the amounts
			 appropriated, one third shall be distributed competitively to eligible
			 entities.
						(2)Formula to be
			 devised swiftlyThe funding formula required under paragraph (1)
			 shall be established and the Secretary shall announce formula funding
			 allocations, not later than 30 days after the date of enactment of this
			 section.
						(3)Formula
			 criteriaThe Secretary may establish a minimum grant size, and
			 the funding formula required under paragraph (1) shall ensure that any amounts
			 appropriated or otherwise made available under this section are allocated to
			 States and units of general local government with the greatest need, as such
			 need is determined in the discretion of the Secretary based on—
							(A)the number and
			 percentage of home foreclosures in each State or unit of general local
			 government;
							(B)the number and
			 percentage of homes in default or delinquency in each State or unit of general
			 local government; and
							(C)other factors such
			 as established program designs, grantee capacity and performance, number and
			 percentage of commercial foreclosures, overall economic conditions, and other
			 market needs data, as determined by the Secretary.
							(4)Competition
			 criteria
							(A)For the funds
			 distributed competitively, eligible entities shall be States, units of general
			 local government, nonprofit entities, for-profit entities, and consortia of
			 eligible entities that demonstrate capacity to use funding within the period of
			 this program.
							(B)In selecting
			 grantees, the Secretary shall ensure that grantees are in areas with the
			 greatest number and percentage of residential and commercial foreclosures and
			 other market needs data, as determined by the Secretary. Additional award
			 criteria shall include demonstrated grantee capacity to execute projects
			 involving acquisition and rehabilitation or redevelopment of foreclosed
			 residential and commercial property and neighborhood stabilization, leverage,
			 knowledge of market conditions and of effective stabilization activities to
			 address identified conditions, and any additional factors determined by the
			 Secretary.
							(C)The Secretary may
			 establish a minimum grant size.
							(D)The Secretary
			 shall publish competition criteria for any grants awarded under this heading
			 not later than 60 days after appropriation of funds, and applications shall be
			 due to the Secretary within 120 days.
							(c)Use of
			 funds
						(1)Obligation and
			 expenditureThe Secretary shall obligate all funding within 150
			 days of enactment of this Act. Any eligible entity that receives amounts
			 pursuant to this section shall expend all funds allocated to it within three
			 years of the date the funds become available to the grantee for obligation.
			 Furthermore, the Secretary shall by Notice establish intermediate expenditure
			 benchmarks at the one and two year dates from the date the funds become
			 available to the grantee for obligation.
						(2)Priorities
							(A)Job
			 creationEach grantee or eligible entity shall describe how its
			 proposed use of funds will prioritize job creation, and secondly, will address
			 goals to stabilize neighborhoods, reverse vacancy, or increase or stabilize
			 residential and commercial property values.
							(B)TargetingAny
			 State or unit of general local government that receives formula amounts
			 pursuant to this section shall, in distributing and targeting such amounts give
			 priority emphasis and consideration to those metropolitan areas, metropolitan
			 cities, urban areas, rural areas, low- and moderate-income areas, and other
			 areas with the greatest need, including those—
								(i)with
			 the greatest percentage of home foreclosures;
								(ii)identified as
			 likely to face a significant rise in the rate of residential or commercial
			 foreclosures; and
								(iii)with higher than
			 national average unemployment rate.
								(C)LeverageEach
			 grantee or eligible entity shall describe how its proposed use of funds will
			 leverage private funds.
							(3)Eligible
			 usesAmounts made available under this section may be used
			 to—
							(A)establish
			 financing mechanisms for the purchase and redevelopment of abandoned and
			 foreclosed-upon properties, including such mechanisms as soft-seconds, loan
			 loss reserves, and shared-equity loans for low- and moderate-income
			 homebuyers;
							(B)purchase and
			 rehabilitate properties that have been abandoned or foreclosed upon, in order
			 to sell, rent, or redevelop such properties;
							(C)establish and
			 operate land banks for properties that have been abandoned or foreclosed
			 upon;
							(D)demolish blighted
			 structures;
							(E)redevelop
			 abandoned, foreclosed, demolished, or vacant properties; and
							(F)engage in other
			 activities, as determined by the Secretary through notice, that are consistent
			 with the goals of creating jobs, stabilizing neighborhoods, reversing vacancy
			 reduction, and increasing or stabilizing residential and commercial property
			 values.
							(d)Limitations
						(1)On
			 purchasesAny purchase of a property under this section shall be
			 at a price not to exceed its current market value, taking into account its
			 current condition.
						(2)RehabilitationAny
			 rehabilitation of an eligible property under this section shall be to the
			 extent necessary to comply with applicable laws, and other requirements
			 relating to safety, quality, marketability, and habitability, in order to sell,
			 rent, or redevelop such properties or provide a renewable energy source or
			 sources for such properties.
						(3)Sale of
			 homesIf an abandoned or foreclosed-upon home is purchased,
			 redeveloped, or otherwise sold to an individual as a primary residence, then
			 such sale shall be in an amount equal to or less than the cost to acquire and
			 redevelop or rehabilitate such home or property up to a decent, safe,
			 marketable, and habitable condition.
						(4)On demolition of
			 public housingPublic housing, as defined at section 3(b)(6) of
			 the United States Housing Act of 1937, may not be demolished with funds under
			 this section.
						(5)On demolition
			 activitiesNo more than 10 percent of any grant made under this
			 section may be used for demolition activities unless the Secretary determines
			 that such use represents an appropriate response to local market
			 conditions.
						(6)On use of funds
			 for non-residential propertyNo more than 30 percent of any grant
			 made under this section may be used for eligible activities under subparagraphs
			 (A), (B), and (E) of subsection (c)(3) that will not result in residential use
			 of the property involved unless the Secretary determines that such use
			 represents an appropriate response to local market conditions.
						(e)Rules of
			 construction
						(1)In
			 generalExcept as otherwise provided by this section, amounts
			 appropriated, revenues generated, or amounts otherwise made available to
			 eligible entities under this section shall be treated as though such funds were
			 community development block grant funds under title I of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
						(2)No
			 matchNo matching funds shall be required in order for an
			 eligible entity to receive any amounts under this section.
						(3)Tenant
			 protectionsAn eligible
			 entity receiving a grant under this section shall comply with the 14th, 17th,
			 18th, 19th, 20th, 21st, 22nd, and 23rd provisos under the heading
			 Department of Housing and Urban Development—Community Planning and
			 Development—Community Development Fund in title XII of division A of
			 the American Recovery and Reinvestment Act of 2009American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 218–19), as amended by
			 section 1497(b)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public Law 111–203, 124 Stat. 2211).
						(4)Vicinity
			 hiringAn eligible entity receiving a grant under this section
			 shall comply with section 1497(a)(8) of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203, 129 Stat. 2210).
						(f)Authority To
			 specify alternative requirements
						(1)In
			 generalIn administering the program under this section, the
			 Secretary may specify alternative requirements to any provision under title I
			 of the Housing and Community Development Act of 1974 or under title I of the
			 Cranston-Gonzalez National Affordable Housing Act of 1990 (except for those
			 provisions in these laws related to fair housing, nondiscrimination, labor
			 standards, and the environment) for the purpose of expediting and facilitating
			 the use of funds under this section.
						(2)NoticeThe
			 Secretary shall provide written notice of intent to the public via internet to
			 exercise the authority to specify alternative requirements under
			 paragraph.
						(3)Low and moderate
			 income requirement
							(A)In
			 generalNotwithstanding the authority of the Secretary under
			 paragraph (1)—
								(i)all
			 of the formula and competitive grantee funds appropriated or otherwise made
			 available under this section shall be used with respect to individuals and
			 families whose income does not exceed 120 percent of area median income;
			 and
								(ii)not
			 less than 25 percent of the formula and competitive grantee funds appropriated
			 or otherwise made available under this section shall be used for the purchase
			 and redevelopment of eligible properties that will be used to house individuals
			 or families whose incomes do not exceed 50 percent of area median
			 income.
								(B)Recurrent
			 requirementThe Secretary shall, by rule or order, ensure, to the
			 maximum extent practicable and for the longest feasible term, that the sale,
			 rental, or redevelopment of abandoned and foreclosed-upon homes and residential
			 properties under this section remain affordable to individuals or families
			 described in subparagraph (A).
							(g)Nationwide
			 distribution of resourcesNotwithstanding any other provision of
			 this section or the amendments made by this section, each State shall receive
			 not less than $20,000,000 of formula funds.
					(h)Limitation on
			 use of funds with respect to eminent domainNo State or unit of
			 general local government may use any amounts received pursuant to this section
			 to fund any project that seeks to use the power of eminent domain, unless
			 eminent domain is employed only for a public use, which shall not be construed
			 to include economic development that primarily benefits private
			 entities.
					(i)Limitation on
			 distribution of funds
						(1)In
			 generalNone of the funds made available under this section shall
			 be distributed to—
							(A)an organization
			 which has been indicted for a violation under Federal law relating to an
			 election for Federal office; or
							(B)an organization
			 which employs applicable individuals.
							(2)Applicable
			 individuals definedIn this section, the term applicable
			 individual means an individual who—
							(A)is—
								(i)employed by the
			 organization in a permanent or temporary capacity;
								(ii)contracted or
			 retained by the organization; or
								(iii)acting on behalf
			 of, or with the express or apparent authority of, the organization; and
								(B)has been indicted
			 for a violation under Federal law relating to an election for Federal
			 office.
							(j)Rental housing
			 preferencesEach State and local government receiving formula
			 amounts shall establish procedures to create preferences for the development of
			 affordable rental housing.
					(k)Job
			 creationIf a grantee chooses to use funds to create jobs by
			 establishing and operating a program to maintain eligible neighborhood
			 properties, not more than 10 percent of any grant may be used for that
			 purpose.
					(l)Program support
			 and capacity buildingThe
			 Secretary may use up to 0.75 percent of the funds appropriated for capacity
			 building of and support for eligible entities and grantees undertaking
			 neighborhood stabilization programs, staffing, training, technical assistance,
			 technology, monitoring, travel, enforcement, research, and evaluation
			 activities, subject to the following requirements:
						(1)Funds set aside
			 for the purposes of this subparagraph shall remain available until September
			 30, 2018.
						(2)Any funds made
			 available under this subparagraph and used by the Secretary for personnel
			 expenses related to administering funding under this subparagraph shall be
			 transferred to Personnel Compensation and Benefits, Community Planning
			 and Development.
						(3)Any funds made
			 available under this subparagraph and used by the Secretary for training or
			 other administrative expenses shall be transferred to Administration,
			 Operations, and Management, Community Planning and Development for
			 non-personnel expenses.
						(4)Any funds made
			 available under this subparagraph and used by the Secretary for technology
			 shall be transferred to Working Capital Fund.
						(m)Enforcement and
			 prevention of fraud and abuseThe Secretary shall establish and
			 implement procedures to prevent fraud and abuse of funds under this section,
			 and shall impose a requirement that grantees have an internal auditor to
			 continuously monitor grantee performance to prevent fraud, waste, and abuse.
			 Grantees shall provide the Secretary and citizens with quarterly progress
			 reports. The Secretary shall recapture funds from formula and competitive
			 grantees that do not expend 100 percent of allocated funds within 3 years of
			 the date that funds become available, and from underperforming or mismanaged
			 grantees, and shall re-allocate those funds by formula to target areas with the
			 greatest need, as determined by the Secretary through notice. The Secretary may
			 take an alternative sanctions action only upon determining that such action is
			 necessary to achieve program goals in a timely manner.
					(n)Conformance of
			 policies and proceduresThe Secretary of Housing and Urban
			 Development shall to the extent feasible conform policies and procedures for
			 grants made under this section to the policies and practices already in place
			 for the grants made under section 2301 of the Housing and Economic Recovery Act
			 of 2008 (42 U.S.C. 5301 note); title XII of division A of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 203); or section 1497
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (42 U.S.C.
			 5301 note).
					IIIAssistance for
			 the unemployed and pathways back to work
			ASupporting
			 unemployed workers
				301.Short
			 titleThis subtitle may be
			 cited as the Supporting Unemployed
			 Workers Act of 2013.
				IExtension of
			 emergency unemployment compensation and certain extended benefits provisions,
			 and establishment of self-Employment assistance program
					311.Extension of
			 emergency unemployment compensation program
						(a)In
			 generalSection 4007 of the Supplemental Appropriations Act, 2008
			 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking January
			 1, 2014 and inserting January 1, 2016.
						(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
							(1)in subparagraph
			 (I), by striking and at the end;
							(2)in subparagraph
			 (J), by inserting and at the end; and
							(3)by inserting after
			 subparagraph (J) the following:
								
									(K)the amendments
				made by section 311(a) of the Supporting
				Unemployed Workers Act of 2013;
				and
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010
			 (Public Law 111–312; 26 U.S.C. 3304 note).
						312.Temporary
			 extension of extended benefit provisions
						(a)In
			 generalSection 2005 of the Assistance for Unemployed Workers and
			 Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304
			 note), is amended—
							(1)by striking December 31,
			 2013 each place it appears and inserting December 31,
			 2015; and
							(2)in subsection (c),
			 by striking June 30, 2014 and inserting June 30,
			 2016.
							(b)Extension of
			 matching for states with no waiting weekSection 5 of the
			 Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C.
			 3304 note) is amended by striking June 30, 2014 and inserting
			 June 30, 2016.
						(c)Extension of
			 modification of indicators under the extended benefit programSection 203 of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—
							(1)in subsection (d),
			 by striking December 31, 2013 and inserting December 31,
			 2015; and
							(2)in subsection
			 (f)(2), by striking December 31, 2013 and inserting
			 December 31, 2015.
							(d)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010
			 (Public Law 111–312; 26 U.S.C. 3304 note).
						313.Additional
			 extended unemployment benefits under the Railroad Unemployment Insurance
			 Act
						(a)ExtensionSection
			 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C.
			 352(c)(2)(D)(iii)) is amended—
							(1)by striking
			 June 30, 2013 and inserting June 30, 2015;
			 and
							(2)by striking
			 December 31, 2013 and inserting December 31,
			 2015.
							(b)Clarification on
			 authority To use fundsFunds
			 appropriated under either the first or second sentence of clause (iv) of
			 section 2(c)(2)(D) of the Railroad Unemployment Insurance Act (45 U.S.C.
			 352(c)(2)(D)) shall be available to cover the cost of additional extended
			 unemployment benefits provided under such section 2(c)(2)(D) by reason of the
			 amendments made by subsection (a) as well as to cover the cost of such benefits
			 provided under such section 2(c)(2)(D), as in effect on the day before the date
			 of the enactment of this Act.
						IIReemployment NOW
			 program
					321.Establishment
			 of reemployment NOW program
						(a)In
			 generalThere is established the Reemployment NOW program to be
			 carried out by the Secretary of Labor in accordance with this part in order to
			 facilitate the reemployment of individuals who are receiving emergency
			 unemployment compensation under title IV of the Supplemental Appropriations
			 Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) (hereafter in this part
			 referred to as EUC claimants).
						(b)Authorization
			 and appropriationThere are
			 authorized to be appropriated $4,000,000,000 for fiscal year 2014 to carry out
			 the Reemployment NOW program under this part.
						322.Distribution of
			 funds
						(a)In
			 generalOf the amount made available under section 321(b) to
			 carry out this part, the Secretary of Labor shall—
							(1)reserve up to 1
			 percent for the costs of Federal administration and for carrying out rigorous
			 evaluations of the activities conducted under this part; and
							(2)allot the
			 remainder of the funds not reserved under paragraph (1) in accordance with the
			 requirements of subsection (b) and (c) to States that have approved plans under
			 section 323.
							(b)Allotment
			 formula
							(1)Formula
			 factorsThe Secretary of Labor shall allot the funds available
			 under subsection (a)(2) as follows—
								(A)two-thirds of such
			 funds shall be allotted on the basis of the relative number of unemployed
			 individuals in each State, compared to the total number of unemployed
			 individuals in all States; and
								(B)one-third of such
			 funds shall be allotted on the basis of the relative number of individuals in
			 each State who have been unemployed for 27 weeks or more, compared to the total
			 number of individuals in all States who have been unemployed for 27 weeks or
			 more.
								(2)CalculationFor
			 purposes of paragraph (1), the number of unemployed individuals and the number
			 of individuals unemployed for 27 weeks or more shall be based on the data for
			 the most recent 12-month period, as determined by the Secretary.
							(c)Reallotment
							(1)Failure to
			 submit state planIf a State does not submit a State plan by the
			 time specified in section 323(b), or a State does not receive approval of a
			 State plan, the amount the State would have been eligible to receive pursuant
			 to the formula under subsection (b) shall be allotted to States that receive
			 approval of the State plan under section 323 in accordance with the relative
			 allotments of such States as determined by the Secretary under subsection
			 (b).
							(2)Failure to
			 implement activities on a timely basisThe Secretary of Labor
			 may, in accordance with procedures and criteria established by the Secretary,
			 recapture the portion of the State allotment under this part that remains
			 unobligated if the Secretary determines such funds are not being obligated at a
			 rate sufficient to meet the purposes of this part. The Secretary shall reallot
			 such recaptured funds to other States that are not subject to recapture in
			 accordance with the relative share of the allotments of such States as
			 determined by the Secretary under subsection (b).
							(3)Recapture of
			 fundsFunds recaptured under paragraph (2) shall be available for
			 reobligation not later than December 31, 2015.
							323.State
			 plan
						(a)In
			 generalFor a State to be eligible to receive an allotment under
			 section 322, a State shall submit to the Secretary of Labor a State plan in
			 such form and containing such information as the Secretary may require, which
			 at a minimum shall include—
							(1)a
			 description of the activities to be carried out by the State to assist in the
			 reemployment of eligible individuals to be served in accordance with this part,
			 including which of the activities authorized in sections 324–328 the State
			 intends to carry out and an estimate of the amounts the State intends to
			 allocate to the activities, respectively;
							(2)a
			 description of the performance outcomes to be achieved by the State through the
			 activities carried out under this part, including the employment outcomes to be
			 achieved by participants and the processes the State will use to track
			 performance, consistent with guidance provided by the Secretary of Labor
			 regarding such outcomes and processes;
							(3)a
			 description of coordination of activities to be carried out under this part
			 with activities under title I of the Workforce Investment Act of 1998, the
			 Wagner-Peyser Act, and other appropriate Federal programs;
							(4)the timelines for
			 implementation of the activities described in the plan and the number of EUC
			 claimants expected to be enrolled in such activities by quarter;
							(5)assurances that
			 the State will participate in the evaluation activities carried out by the
			 Secretary of Labor under this section;
							(6)assurances that
			 the State will provide appropriate reemployment services, including counseling,
			 to any EUC claimant who participates in any of the programs authorized under
			 this part; and
							(7)assurances that
			 the State will report such information as the Secretary may require relating to
			 fiscal, performance and other matters, including employment outcomes and
			 effects, which the Secretary determines are necessary to effectively monitor
			 the activities carried out under this part.
							(b)Plan submission
			 and approvalA State plan under this section shall be submitted
			 to the Secretary of Labor for approval not later than 30 days after the
			 Secretary issues guidance relating to submission of such plan. The Secretary
			 shall approve such plans if the Secretary determines that the plans meet the
			 requirements of this part and are appropriate and adequate to carry out the
			 purposes of this part.
						(c)Plan
			 modificationsA State may submit modifications to a State plan
			 that has been approved under this part, and the Secretary of Labor may approve
			 such modifications, if the plan as modified would meet the requirements of this
			 part and are appropriate and adequate to carry out the purposes of this
			 part.
						324.Bridge to work
			 program
						(a)In
			 generalA State may use funds allotted to the State under this
			 part to establish and administer a Bridge to Work program described in this
			 section.
						(b)Description of
			 programIn order to increase individuals’ opportunities to move
			 to permanent employment, a State may establish a Bridge to Work program to
			 provide an EUC claimant with short-term work experience placements with an
			 eligible employer, during which time such individual—
							(1)shall be paid
			 emergency unemployment compensation payable under title IV of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note), as wages
			 for work performed, and as specified in subsection (c);
							(2)shall be paid the
			 additional amount described in subsection (e) as augmented wages for work
			 performed; and
							(3)may be paid
			 compensation in addition to the amounts described in paragraphs (1) and (2) by
			 a State or by a participating employer as wages for work performed.
							(c)Program
			 eligibility and other requirementsFor purposes of this
			 program—
							(1)individuals who,
			 except for the requirements described in paragraph (3), are eligible to receive
			 emergency unemployment compensation payments under title IV of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note), and who
			 choose to participate in the program described in subsection (b), shall receive
			 such payments as wages for work performed during their voluntary participation
			 in the program described under subsection (b);
							(2)the wages payable
			 to individuals described in paragraph (1) shall be paid from the emergency
			 unemployment compensation account for such individual as described in section
			 4002 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note), and the amount in such individual’s account shall be reduced
			 accordingly;
							(3)the wages payable
			 to an individual described in paragraph (1) shall be payable in the same
			 amount, at the same interval, on the same terms, and subject to the same
			 conditions under title IV of the Supplemental Appropriations Act, 2008 (Public
			 Law 110–252; 26 U.S.C. 3304 note), except that—
								(A)State requirements
			 applied under such Act relating to availability for work and active search for
			 work are not applicable to such individuals who participate for at least 25
			 hours per week in the program described in subsection (b) for the duration of
			 such individual’s participation in the program;
								(B)State requirements
			 applied under such Act relating to disqualifying income regarding wages earned
			 shall not apply to such individuals who participate for at least 25 hours per
			 week in the program described in subsection (b), and shall not apply with
			 respect to—
									(i)the
			 wages described under subsection (b); and
									(ii)any
			 wages, in addition to those described under subsection (b), whether paid by a
			 State or a participating employer for the same work activities;
									(C)State prohibitions
			 or limitations applied under such Act relating to employment status shall not
			 apply to such individuals who participate in the program described in
			 subsection (b); and
								(D)State requirements
			 applied under such Act relating to an individual’s acceptance of an offer of
			 employment shall not apply with regard to an offer of long-term employment from
			 a participating employer made to such individual who is participating in the
			 program described in subsection (b) in a work experience provided by such
			 employer, where such long-term employment is expected to commence or commences
			 at the conclusion of the duration specified in paragraph (4)(A);
								(4)the program shall
			 be structured so that individuals described in paragraph (1) may participate in
			 the program for up to—
								(A)8 weeks,
			 and
								(B)38 hours for each
			 such week;
								(5)a
			 State shall ensure that all individuals participating in the program are
			 covered by a workers’ compensation insurance program; and
							(6)the program meets
			 such other requirements as the Secretary of Labor determines to be appropriate
			 in guidance issued by the Secretary.
							(d)State
			 requirements
							(1)Certification of
			 eligible employerA State may certify as eligible for
			 participation in the program under this section any employer that meets the
			 eligibility criteria as established in guidance by the Secretary of Labor,
			 except that an employer shall not be certified as eligible for participation in
			 the program described under subsection (b)—
								(A)if such
			 employer—
									(i)is a
			 Federal, State, or local government entity;
									(ii)would engage an
			 eligible individual in work activities under any employer’s grant, contract, or
			 subcontract with a Federal, State, or local government entity, except with
			 regard to work activities under any employer’s supply contract or
			 subcontract;
									(iii)is
			 delinquent with respect to any taxes or employer contributions described under
			 sections 3301 and 3302(a)(1) of the Internal Revenue Code of 1986 or with
			 respect to any related reporting requirements;
									(iv)is
			 engaged in the business of supplying workers to other employers and would
			 participate in the program for the purpose of supplying individuals
			 participating in the program to other employers; or
									(v)has
			 previously participated in the program and the State has determined that such
			 employer has failed to abide by any of the requirements specified in
			 subsections (h), (i), or (j), or by any other requirements that the Secretary
			 may establish for employers under subsection (c)(6); and
									(B)unless such
			 employer provides assurances that it has not displaced existing workers
			 pursuant to the requirements of subsection (h).
								(2)Authorized
			 activitiesFunds allotted to a State under this part for the
			 program—
								(A)shall be used
			 to—
									(i)recruit employers
			 for participation in the program;
									(ii)review and
			 certify employers identified by eligible individuals seeking to participate in
			 the program;
									(iii)ensure that
			 reemployment and counseling services are available for program participants,
			 including services describing the program under subsection (b), prior to an
			 individual’s participation in such program;
									(iv)establish and
			 implement processes to monitor the progress and performance of individual
			 participants for the duration of the program;
									(v)prevent misuse of
			 the program; and
									(vi)pay
			 augmented wages to eligible individuals, if necessary, as described in
			 subsection (e); and
									(B)may be
			 used—
									(i)to
			 pay workers’ compensation insurance premiums to cover all individuals
			 participating in the program, except that, if a State opts not to make such
			 payments directly to a State administered workers’ compensation program, the
			 State involved shall describe in the approved State plan the means by which
			 such State shall ensure workers’ compensation or equivalent coverage for all
			 individuals who participate in the program;
									(ii)to
			 pay compensation to a participating individual that is in addition to the
			 amounts described in subsections (c)(1) and (e) as wages for work
			 performed;
									(iii)to
			 provide supportive services, such as transportation, child care, and dependent
			 care, that would enable individuals to participate in the program;
									(iv)for
			 the administration and oversight of the program; and
									(v)to
			 fulfill additional program requirements included in the approved State
			 plan.
									(e)Payment of
			 augmented wages if necessaryIn the event that the wages
			 described in subsection (c)(1) are not sufficient to equal or exceed the
			 minimum wages that are required to be paid by an employer under section 6(a)(1)
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable
			 State or local minimum wage law, whichever is higher, a State shall pay
			 augmented wages to a program participant in any amount necessary to cover the
			 difference between—
							(1)such minimum wages
			 amount; and
							(2)the wages payable
			 under subsection (c)(1).
							(f)Effect of wages
			 on eligibility for other programsNone of the wages paid under
			 this section shall be considered as income for the purposes of determining
			 eligibility for and the amount of income transfer and in-kind aid furnished
			 under any Federal or federally assisted program based on need.
						(g)Effect of wages,
			 work activities, and program participation on continuing eligibility for
			 emergency unemployment compensationAny wages paid under this
			 section and any additional wages paid by an employer to an individual described
			 in subsection (c)(1), and any work activities performed by such individual as a
			 participant in the program, shall not be construed so as to render such
			 individual ineligible to receive emergency unemployment compensation under
			 title IV of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note).
						(h)Nondisplacement
			 of employees
							(1)ProhibitionAn
			 employer shall not use a program participant to displace (including a partial
			 displacement, such as a reduction in the hours of non-overtime work, wages, or
			 employment benefits) any current employee (as of the date of the
			 participation).
							(2)Other
			 prohibitionsAn employer shall not permit a program participant
			 to perform work activities related to any job for which—
								(A)any other
			 individual is on layoff from the same or any substantially equivalent
			 position;
								(B)the employer has
			 terminated the employment of any employee or otherwise reduced the workforce of
			 the employer with the intention of filling or partially filling the vacancy so
			 created with the work activities to be performed by a program
			 participant;
								(C)there is a strike
			 or lock out at the worksite that is the participant’s place of employment;
			 or
								(D)the job is created
			 in a manner that will infringe in any way upon the promotional opportunities of
			 currently employed individuals (as of the date of the participation).
								(i)Prohibition on
			 impairment of contractsAn employer shall not, by means of
			 assigning work activities under this section, impair an existing contract for
			 services or a collective bargaining agreement, and no such activity that would
			 be inconsistent with the terms of a collective bargaining agreement shall be
			 undertaken without the written concurrence of the labor organization that is
			 signatory to the collective bargaining agreement.
						(j)Limitation on
			 employer participationIf, after 24 weeks of participation in the
			 program, an employer has not made an offer of suitable long-term employment to
			 any individual described under subsection (c)(1) who was placed with such
			 employer and has completed the program, a State shall bar such employer from
			 further participation in the program. States may impose additional conditions
			 on participating employers to ensure that an appropriate number of participants
			 receive offers of suitable long-term employment.
						(k)Failure To meet
			 program requirementsIf a State makes a determination based on
			 information provided to the State, or acquired by the State by means of its
			 administration and oversight functions, that a participating employer under
			 this section has violated a requirement of this section, the State shall bar
			 such employer from further participation in the program. The State shall
			 establish a process whereby an individual described in subsection (c)(1), or
			 any other affected individual or entity, may file a complaint with the State
			 relating to a violation of any requirement or prohibition under this
			 section.
						(l)Participant
			 option To terminate participation in bridge to work program
							(1)TerminationAn
			 individual who is participating in a program described in subsection (b) may
			 opt to discontinue participation in such program.
							(2)Continued
			 eligibility for emergency unemployment compensationAn individual
			 who opts to discontinue participation in such program, is terminated from such
			 program by a participating employer, or who has completed participation in such
			 program, and who continues to meet the eligibility requirements for emergency
			 unemployment compensation under title IV of the Supplemental Appropriations
			 Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note), shall receive emergency
			 unemployment compensation payments with respect to subsequent weeks of
			 unemployment, to the extent that amounts remain in the account established for
			 such individual under section 4002(b) of such Act or to the extent that such
			 individual commences receiving the amounts described in subsections (c), (d),
			 or (e) of such section, respectively.
							(m)Effect of other
			 lawsUnless otherwise provided in this section, nothing in this
			 section shall be construed to alter or affect the rights or obligations under
			 any Federal, State, or local laws with respect to any individual described in
			 subsection (c)(1) and with respect to any participating employer under this
			 section.
						(n)Treatment of
			 paymentsAll wages or other payments to an individual under this
			 section shall be treated as payments of unemployment compensation for purposes
			 of section 209 of the Social Security Act (42 U.S.C. 409) and for purposes of
			 subtitle A and sections 3101, 3111, and 3301 of the Internal Revenue Code of
			 1986.
						325.Wage
			 insurance
						(a)In
			 generalA State may use the funds allotted to the State under
			 this part to provide a wage insurance program for EUC claimants.
						(b)BenefitsThe
			 wage insurance program provided under this section may use funds allotted to
			 the State under this part to pay, for a period not to exceed 2 years, to a
			 worker described in subsection (c), up to 50 percent of the difference
			 between—
							(1)the wages received
			 by the worker at the time of separation; and
							(2)the wages received
			 by the worker for reemployment.
							(c)Individual
			 eligibilityThe benefits described in subsection (b) may be paid
			 to an individual who is an EUC claimant at the time such individual obtains
			 reemployment and who—
							(1)is at least 50
			 years of age;
							(2)earns not more
			 than $50,000 per year in wages from reemployment;
							(3)is employed on a
			 full-time basis as defined by the law of the State; and
							(4)is not employed by
			 the employer from which the individual was last separated.
							(d)Total amount of
			 paymentsA State shall establish a maximum amount of payments per
			 individual for purposes of payments described in subsection (b) during the
			 eligibility period described in such subsection.
						(e)Non-Discrimination
			 regarding wagesAn employer shall not pay a worker described in
			 subsection (c) less than such employer pays to a regular worker in the same or
			 substantially equivalent position.
						326.Enhanced
			 reemployment strategies
						(a)In
			 generalA State may use funds allotted under this part to provide
			 a program of enhanced reemployment services to EUC claimants. In addition to
			 the provision of services to such claimants, the program may include the
			 provision of reemployment services to individuals who are unemployed and have
			 exhausted their rights to emergency unemployment compensation under title IV of
			 the Supplemental Appropriations Act, 2008, (Public Law 110–252; 26 U.S.C. 3304
			 note). The program shall provide reemployment services that are more intensive
			 than the reemployment services provided by the State prior to the receipt of
			 the allotment under this part.
						(b)Types of
			 servicesThe enhanced reemployment services described in
			 subsection (a) may include services such as—
							(1)assessments,
			 counseling, and other intensive services that are provided by staff on a
			 one-to-one basis and may be customized to meet the reemployment needs of EUC
			 claimants and individuals described in subsection (a);
							(2)comprehensive
			 assessments designed to identify alternative career paths;
							(3)case
			 management;
							(4)reemployment
			 services that are provided more frequently and more intensively than such
			 reemployment services have previously been provided by the State; and
							(5)services that are
			 designed to enhance communication skills, interviewing skills, and other skills
			 that would assist in obtaining reemployment.
							327.Self-employment
			 programsA State may use funds
			 allotted to the State under this part, in an amount specified under an approved
			 State plan, for the administrative costs associated with starting up the
			 self-employment assistance program described in section 4001(i) of the
			 Supplemental Appropriations Act, 2008, (Public Law 110–252; 26 U.S.C. 3304
			 note).
					328.Additional
			 innovative programs
						(a)In
			 generalA State may use funds allotted under this part to provide
			 a program for innovative activities, which use a strategy that is different
			 from the reemployment strategies described in sections 324–327 and which are
			 designed to facilitate the reemployment of EUC claimants. In addition to the
			 provision of activities to such claimants, the program may include the
			 provision of activities to individuals who are unemployed and have exhausted
			 their rights to emergency unemployment compensation under title IV of the
			 Supplemental Appropriations Act, 2008, (Public Law 110–252; 26 U.S.C. 3304
			 note).
						(b)ConditionsThe
			 innovative activities approved in accordance with subsection (a)—
							(1)shall directly
			 benefit EUC claimants and, if applicable, individuals described in subsection
			 (a), either as a benefit paid to such claimant or individual or as a service
			 provided to such claimant or individual;
							(2)shall not result
			 in a reduction in the duration or amount of, emergency unemployment
			 compensation for which EUC claimants would otherwise be eligible;
							(3)shall not include
			 a reduction in the duration, amount of or eligibility for regular compensation
			 or extended benefits;
							(4)shall not be used
			 to displace (including a partial displacement, such as a reduction in the hours
			 of non-overtime work, wages, or employment benefits) any currently employed
			 employee (as of the date of the participation) or allow a program participant
			 to perform work activities related to any job for which—
								(A)any other
			 individual is on layoff from the same or any substantially equivalent
			 job;
								(B)the employer has
			 terminated the employment of any regular employee or otherwise reduced the
			 workforce of the employer with the intention of filling or partially filling
			 the vacancy so created with the work activities to be performed by a program
			 participant;
								(C)there is a strike
			 or lock out at the worksite that is the participant’s place of employment;
			 or
								(D)the job is created
			 in a manner that will infringe in any way upon the promotional opportunities of
			 currently employed individuals (as of the date of the participation);
			 and
								(5)shall not be in
			 violation of any Federal, State, or local law.
							329.Guidance and
			 additional requirementsThe
			 Secretary of Labor may establish through guidance, without regard to the
			 requirements of section 553 of title 5, United States Code, such additional
			 requirements, including requirements regarding the allotment, recapture, and
			 reallotment of funds, and reporting requirements, as the Secretary determines
			 to be necessary to ensure fiscal integrity, effective monitoring, and
			 appropriate and prompt implementation of the activities under this Act.
					330.Report of
			 information and evaluations to Congress and the publicThe Secretary of Labor shall provide to the
			 appropriate Committees of the Congress and make available to the public the
			 information reported pursuant to section 329 and the evaluations of activities
			 carried out pursuant to the funds reserved under section 322(a)(1).
					331.StateFor purposes of this part, the term
			 State has the meaning given that term in section 205 of the
			 Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note).
					IIIShort-Time
			 compensation program
					341.Temporary
			 financing of short-time compensation payments in states with programs in
			 law
						(a)Payments to
			 states
							(1)In
			 generalSubject to paragraph (3), there shall be paid to a State
			 an amount equal to 100 percent of the amount of short-time compensation paid
			 under a short-time compensation program (as defined in section 3306(v) of the
			 Internal Revenue Code of 1986) under the provisions of the State law.
							(2)Terms of
			 paymentsPayments made to a State under paragraph (1) shall be
			 payable by way of reimbursement in such amounts as the Secretary estimates the
			 State will be entitled to receive under this section for each calendar month,
			 reduced or increased, as the case may be, by any amount by which the Secretary
			 finds that the Secretary’s estimates for any prior calendar month were greater
			 or less than the amounts which should have been paid to the State. Such
			 estimates may be made on the basis of such statistical, sampling, or other
			 method as may be agreed upon by the Secretary and the State agency of the State
			 involved.
							(3)Limitations on
			 payments
								(A)General payment
			 limitationsNo payments shall be made to a State under this
			 section for short-time compensation paid to an individual by the State during a
			 benefit year in excess of 26 times the amount of regular compensation
			 (including dependents’ allowances) under the State law payable to such
			 individual for a week of total unemployment.
								(B)Employer
			 limitationsNo payments shall be made to a State under this
			 section for benefits paid to an individual by the State under a short-time
			 compensation program if such individual is employed by the participating
			 employer on a seasonal, temporary, or intermittent basis.
								(b)Applicability
							(1)In
			 generalPayments to a State under subsection (a) shall be
			 available for weeks of unemployment—
								(A)beginning on or
			 after the date of the enactment of this Act; and
								(B)ending on or
			 before the date that is 3 years and 6 months after the date of the enactment of
			 this Act.
								(2)Three-year
			 funding limitation for combined payments under this section and section
			 343States may receive payments under this section and section
			 343 with respect to a total of not more than 156 weeks.
							(c)Two-Year
			 transition period for existing programsDuring any period that
			 the transition provision under section 341(a)(3) is applicable to a State with
			 respect to a short-time compensation program, such State shall be eligible for
			 payments under this section. Subject to paragraphs (1)(B) and (2) of subsection
			 (b), if at any point after the date of the enactment of this Act the State
			 enacts a State law providing for the payment of short-time compensation under a
			 short-time compensation program that meets the definition of such a program
			 under section 3306(v) of the Internal Revenue Code of 1986, the State shall be
			 eligible for payments under this section after the effective date of such
			 enactment.
						(d)Funding and
			 certifications
							(1)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated,
			 such sums as may be necessary for purposes of carrying out this section.
							(2)CertificationsThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this section.
							(e)DefinitionsIn
			 this section:
							(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
							(2)State; state
			 agency; state lawThe terms State, State
			 agency, and State law have the meanings given those terms
			 in section 205 of the Federal-State Extended Unemployment Compensation Act of
			 1970 (26 U.S.C. 3304 note).
							342.Temporary
			 financing of short-time compensation agreements
						(a)Federal-State
			 agreements
							(1)In
			 generalAny State which desires to do so may enter into, and
			 participate in, an agreement under this section with the Secretary provided
			 that such State’s law does not provide for the payment of short-time
			 compensation under a short-time compensation program (as defined in section
			 3306(v) of the Internal Revenue Code of 1986).
							(2)Ability to
			 terminateAny State which is a party to an agreement under this
			 section may, upon providing 30 days’ written notice to the Secretary, terminate
			 such agreement.
							(b)Provisions of
			 Federal-State agreement
							(1)In
			 generalAny agreement under this section shall provide that the
			 State agency of the State will make payments of short-time compensation under a
			 plan approved by the State. Such plan shall provide that payments are made in
			 accordance with the requirements under section 3306(v) of the Internal Revenue
			 Code of 1986.
							(2)Limitations on
			 plans
								(A)General payment
			 limitationsA short-time compensation plan approved by a State
			 shall not permit the payment of short-time compensation to an individual by the
			 State during a benefit year in excess of 26 times the amount of regular
			 compensation (including dependents’ allowances) under the State law payable to
			 such individual for a week of total unemployment.
								(B)Employer
			 limitationsA short-time compensation plan approved by a State
			 shall not provide payments to an individual if such individual is employed by
			 the participating employer on a seasonal, temporary, or intermittent
			 basis.
								(3)Employer payment
			 of costsAny short-time compensation plan entered into by an
			 employer must provide that the employer will pay the State an amount equal to
			 one-half of the amount of short-time compensation paid under such plan. Such
			 amount shall be deposited in the State’s unemployment fund and shall not be
			 used for purposes of calculating an employer’s contribution rate under section
			 3303(a)(1) of the Internal Revenue Code of 1986.
							(c)Payments to
			 States
							(1)In
			 generalThere shall be paid to each State with an agreement under
			 this section an amount equal to—
								(A)one-half of the
			 amount of short-time compensation paid to individuals by the State pursuant to
			 such agreement; and
								(B)any additional
			 administrative expenses incurred by the State by reason of such agreement (as
			 determined by the Secretary).
								(2)Terms of
			 paymentsPayments made to a State under paragraph (1) shall be
			 payable by way of reimbursement in such amounts as the Secretary estimates the
			 State will be entitled to receive under this section for each calendar month,
			 reduced or increased, as the case may be, by any amount by which the Secretary
			 finds that the Secretary’s estimates for any prior calendar month were greater
			 or less than the amounts which should have been paid to the State. Such
			 estimates may be made on the basis of such statistical, sampling, or other
			 method as may be agreed upon by the Secretary and the State agency of the State
			 involved.
							(3)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated,
			 such sums as may be necessary for purposes of carrying out this section.
							(4)CertificationsThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this section.
							(d)Applicability
							(1)In
			 generalAn agreement entered into under this section shall apply
			 to weeks of unemployment—
								(A)beginning on or
			 after the date on which such agreement is entered into; and
								(B)ending on or
			 before the date that is 2 years and 13 weeks after the date of the enactment of
			 this Act.
								(2)Two-year funding
			 limitationStates may receive payments under this section with
			 respect to a total of not more than 104 weeks.
							(e)Special
			 ruleIf a State has entered into an agreement under this section
			 and subsequently enacts a State law providing for the payment of short-time
			 compensation under a short-time compensation program that meets the definition
			 of such a program under section 3306(v) of the Internal Revenue Code of 1986,
			 the State—
							(1)shall not be
			 eligible for payments under this section for weeks of unemployment beginning
			 after the effective date of such State law; and
							(2)subject to
			 paragraphs (1)(B) and (2) of section 342(b), shall be eligible to receive
			 payments under section 342 after the effective date of such State law.
							(f)DefinitionsIn
			 this section:
							(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
							(2)State; state
			 agency; state lawThe terms State, State
			 agency, and State law have the meanings given those terms
			 in section 205 of the Federal-State Extended Unemployment Compensation Act of
			 1970 (26 U.S.C. 3304 note).
							343.Grants for
			 short-time compensation programs
						(a)Grants
							(1)For
			 implementation or improved administrationThe Secretary shall
			 award grants to States that enact short-time compensation programs (as defined
			 in subsection (i)(2)) for the purpose of implementation or improved
			 administration of such programs.
							(2)For promotion
			 and enrollmentThe Secretary shall award grants to States that
			 are eligible and submit plans for a grant under paragraph (1) for such States
			 to promote and enroll employers in short-time compensation programs (as so
			 defined).
							(3)Eligibility
								(A)In
			 generalThe Secretary shall determine eligibility criteria for
			 the grants under paragraph (1) and (2).
								(B)ClarificationA
			 State administering a short-time compensation program, including a program
			 being administered by a State that is participating in the transition under the
			 provisions of sections 341(a)(3) and 342(c), that does not meet the definition
			 of a short-time compensation program under section 3306(v) of the Internal
			 Revenue Code of 1986, and a State with an agreement under section 343, shall
			 not be eligible to receive a grant under this section until such time as the
			 State law of the State provides for payments under a short-time compensation
			 program that meets such definition and such law.
								(b)Amount of
			 grants
							(1)In
			 generalThe maximum amount available for making grants to a State
			 under paragraphs (1) and (2) shall be equal to the amount obtained by
			 multiplying $700,000,000 (less the amount used by the Secretary under
			 subsection (e)) by the same ratio as would apply under subsection (a)(2)(B) of
			 section 903 of the Social Security Act (42 U.S.C. 1103) for purposes of
			 determining such State’s share of any excess amount (as described in subsection
			 (a)(1) of such section) that would have been subject to transfer to State
			 accounts, as of October 1, 2013, under the provisions of subsection (a) of such
			 section.
							(2)Amount available
			 for different grantsOf the maximum incentive payment determined
			 under paragraph (1) with respect to a State—
								(A)one-third shall be
			 available for a grant under subsection (a)(1); and
								(B)two-thirds shall
			 be available for a grant under subsection (a)(2).
								(c)Grant
			 application and disbursal
							(1)ApplicationAny
			 State seeking a grant under paragraph (1) or (2) of subsection (a) shall submit
			 an application to the Secretary at such time, in such manner, and complete with
			 such information as the Secretary may require. In no case may the Secretary
			 award a grant under this section with respect to an application that is
			 submitted after December 31, 2014.
							(2)NoticeThe
			 Secretary shall, within 30 days after receiving a complete application, notify
			 the State agency of the State of the Secretary’s findings with respect to the
			 requirements for a grant under paragraph (1) or (2) (or both) of subsection
			 (a).
							(3)CertificationIf
			 the Secretary finds that the State law provisions meet the requirements for a
			 grant under subsection (a), the Secretary shall thereupon make a certification
			 to that effect to the Secretary of the Treasury, together with a certification
			 as to the amount of the grant payment to be transferred to the State account in
			 the Unemployment Trust Fund (as established in section 904(a) of the Social
			 Security Act (42 U.S.C. 1104(a))) pursuant to that finding. The Secretary of
			 the Treasury shall make the appropriate transfer to the State account within 7
			 days after receiving such certification.
							(4)RequirementNo
			 certification of compliance with the requirements for a grant under paragraph
			 (1) or (2) of subsection (a) may be made with respect to any State
			 whose—
								(A)State law is not
			 otherwise eligible for certification under section 303 of the Social Security
			 Act (42 U.S.C. 503) or approvable under section 3304 of the Internal Revenue
			 Code of 1986; or
								(B)short-time
			 compensation program is subject to discontinuation or is not scheduled to take
			 effect within 12 months of the certification.
								(d)Use of
			 fundsThe amount of any grant awarded under this section shall be
			 used for the implementation of short-time compensation programs and the overall
			 administration of such programs and the promotion and enrollment efforts
			 associated with such programs, such as through—
							(1)the creation or
			 support of rapid response teams to advise employers about alternatives to
			 layoffs;
							(2)the provision of
			 education or assistance to employers to enable them to assess the feasibility
			 of participating in short-time compensation programs; and
							(3)the development or
			 enhancement of systems to automate—
								(A)the submission and
			 approval of plans; and
								(B)the filing and
			 approval of new and ongoing short-time compensation claims.
								(e)AdministrationThe
			 Secretary is authorized to use 0.25 percent of the funds available under
			 subsection (g) to provide for outreach and to share best practices with respect
			 to this section and short-time compensation programs.
						(f)RecoupmentThe
			 Secretary shall establish a process under which the Secretary shall recoup the
			 amount of any grant awarded under paragraph (1) or (2) of subsection (a) if the
			 Secretary determines that, during the 5-year period beginning on the first date
			 that any such grant is awarded to the State, the State—
							(1)terminated the
			 State’s short-time compensation program; or
							(2)failed to meet
			 appropriate requirements with respect to such program (as established by the
			 Secretary).
							(g)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated, to
			 the Secretary, $700,000,000 to carry out this section, to remain available
			 without fiscal year limitation.
						(h)ReportingThe
			 Secretary may establish reporting requirements for States receiving a grant
			 under this section in order to provide oversight of grant funds.
						(i)DefinitionsIn
			 this section:
							(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
							(2)Short-time
			 compensation programThe term short-time compensation
			 program has the meaning given such term in section 3306(v) of the
			 Internal Revenue Code of 1986.
							(3)State; State
			 agency; State lawThe terms State, State
			 agency, and State law have the meanings given those
			 terms in section 205 of the Federal-State Extended Unemployment Compensation
			 Act of 1970 (26 U.S.C. 3304 note).
							344.Assistance and
			 guidance in implementing programs
						(a)In
			 generalIn order to assist States in establishing, qualifying,
			 and implementing short-time compensation programs (as defined in section
			 3306(v) of the Internal Revenue Code of 1986), the Secretary of Labor (in this
			 section referred to as the Secretary) shall—
							(1)develop model
			 legislative language which may be used by States in developing and enacting
			 such programs and periodically review and revise such model legislative
			 language;
							(2)provide technical
			 assistance and guidance in developing, enacting, and implementing such
			 programs;
							(3)establish
			 reporting requirements for States, including reporting on—
								(A)the number of
			 estimated averted layoffs;
								(B)the number of
			 participating employers and workers; and
								(C)such other items
			 as the Secretary of Labor determines are appropriate.
								(b)Model language
			 and guidanceThe model language and guidance developed under
			 subsection (a) shall allow sufficient flexibility by States and participating
			 employers while ensuring accountability and program integrity.
						(c)ConsultationIn
			 developing the model legislative language and guidance under subsection (a),
			 and in order to meet the requirements of subsection (b), the Secretary shall
			 consult with employers, labor organizations, State workforce agencies, and
			 other program experts.
						345.Reports
						(a)Reports
							(1)In
			 generalNot later than 4 years after the date of the enactment of
			 this Act, the Secretary of Labor shall submit to Congress and to the President
			 a report or reports on the implementation of the provisions of this Act.
							(2)RequirementsAny
			 report under paragraph (1) shall at a minimum include the following:
								(A)A description of
			 best practices by States and employers in the administration, promotion, and
			 use of short-time compensation programs (as defined in section 3306(v) of the
			 Internal Revenue Code of 1986).
								(B)An analysis of the
			 significant challenges to State enactment and implementation of short-time
			 compensation programs.
								(C)A survey of
			 employers in States that have not enacted a short-time compensation program or
			 entered into an agreement with the Secretary on a short-time compensation plan
			 to determine the level of interest among such employers in participating in
			 short-time compensation programs.
								(b)FundingThere
			 are appropriated, out of any moneys in the Treasury not otherwise appropriated,
			 to the Secretary of Labor, $1,500,000 to carry out this section, to remain
			 available without fiscal year limitation.
						BLong-Term
			 unemployed hiring preferences
				351.Long-term
			 unemployed workers work opportunity tax credits
					(a)In
			 generalParagraph (3) of section 51(b) of the Internal Revenue
			 Code is amended by inserting $10,000 per year in the case of any
			 individual who is a qualified long-term unemployed individual by reason of
			 subsection (d)(11), and before $12,000 per year.
					(b)Long-Term
			 unemployed individuals tax creditsSubsection (d) of section 51
			 of the Internal Revenue Code is amended—
						(1)in paragraph (1),
			 by striking or at the end of subparagraph (H), by striking the
			 period at the end of subparagraph (I) and inserting , or, and by
			 inserting after subparagraph (I) the following:
							
								(J)a qualified long-term unemployed
				individual.
								,
				and
						(2)by redesignating
			 paragraphs (11) through (14) as paragraphs (12) through (15), respectively, and
			 by inserting after paragraph (10) the following new paragraph:
							
								(11)Qualified
				long-term unemployed individual
									(A)In
				generalThe term qualified long-term unemployed
				individual means any individual who was not a student for at least 6
				months during the 1-year period ending on the hiring date and is certified by
				the designated local agency as having aggregate periods of unemployment during
				the 1-year period ending on the hiring date which equal or exceed 6
				months.
									(B)StudentFor
				purposes of this subsection, a student is an individual enrolled at least
				half-time in a program that leads to a degree, certificate, or other recognized
				educational credential for at least 6 months whether or not consecutive during
				the 1-year period ending on the hiring
				date.
									.
						(c)Simplified
			 certificationSection 51(d) of the Internal Revenue Code, as
			 amended by subsection (b), is amended by adding at the end the following new
			 paragraph:
						
							(16)Credit allowed
				for qualified long-term unemployed individuals
								(A)In
				generalAny qualified long-term unemployed individual under
				paragraph (11) will be treated as certified by the designated local agency as
				having aggregate periods of unemployment if the individual is certified by the
				designated local agency as being in receipt of unemployment compensation under
				State or Federal law for not less than 6 months during the 1-year period ending
				on the hiring date.
								(B)Regulatory
				authorityThe Secretary in
				his discretion may provide alternative methods for
				certification.
								.
					(d)Credit made
			 available to tax-Exempt employers in certain
			 circumstancesSection 3111(e) of the Internal Revenue Code is
			 amended—
						(1)in the heading for
			 the subsection is amended by inserting and qualified long-Term unemployed
			 individuals after qualified
			 veterans,
						(2)in paragraph (1)
			 by inserting or qualified long-term unemployed individual after
			 qualified veteran,
						(3)in paragraph (2) by inserting and
			 qualified long-term unemployed individuals after qualified
			 veterans,
						(4)in paragraph (3)(C) by inserting and
			 qualified long-term unemployed individual, as the case may be, after
			 qualified veteran,
						(5)in paragraph (4) by inserting or
			 qualified long-term unemployed individual after qualified
			 veteran both places it appears, and
						(6)in paragraph (5)
			 by striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following:
							
								(C)the term qualified long-term
				unemployed individual has meaning given such term by section
				51(d)(11).
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
					CPathways Back to
			 Work
				361.Short
			 titleThis subtitle may be
			 cited as the Pathways Back to Work Act
			 of 2013.
				362.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary of Labor $5,000,000,000 to carry
			 out this subtitle.
				363.Availability of
			 funds
					(a)In
			 generalOf the amounts available under section 362(b), the
			 Secretary of Labor shall—
						(1)allot
			 $2,000,000,000 in accordance with section 364 to provide subsidized employment
			 to unemployed, low-income adults;
						(2)allot
			 $1,500,000,000 in accordance with section 365 to provide summer and year-round
			 employment opportunities to low-income youth; and
						(3)award
			 $1,500,000,000 in competitive grants in accordance with section 366 to local
			 entities to carry out work-based training and other work-related and
			 educational strategies and activities of demonstrated effectiveness to
			 unemployed, low-income adults and low-income youth to provide the skills and
			 assistance needed to obtain employment.
						(b)ReservationThe
			 Secretary of Labor may reserve not more than 1 percent of amounts available
			 under each of paragraphs (1) through (3) of subsection (a) for the costs of
			 technical assistance, evaluations and Federal administration of this
			 Act.
					(c)Period of
			 availabilityThe amounts appropriated under this Act shall be
			 available for obligation by the Secretary of Labor until December 31, 2014, and
			 shall be available for expenditure by grantees and subgrantees until September
			 30, 2015.
					364.Subsidized
			 employment for unemployed, low-income adults
					(a)In
			 general
						(1)AllotmentsFrom
			 the funds available under section 363(a)(1), the Secretary of Labor shall make
			 an allotment under subsection (b) to each State that has a State plan approved
			 under subsection (c) and to each outlying area and Native American grantee
			 under section 166 of the Workforce Investment Act of 1998 that meets the
			 requirements of this section, for the purpose of providing subsidized
			 employment opportunities to unemployed, low-income adults.
						(2)GuidanceNot
			 later than 30 days after the date of enactment of this Act, the Secretary of
			 Labor, in coordination with the Secretary of Health and Human Services, shall
			 issue guidance regarding the implementation of this section. Such guidance
			 shall, consistent with this section, include procedures for the submission and
			 approval of State and local plans and the allotment and allocation of funds,
			 including reallotment and reallocation of such funds, that promote the
			 expeditious and effective implementation of the activities authorized under
			 this section.
						(b)State
			 allotments
						(1)Reservations for
			 outlying areas and tribesOf the funds described subsection
			 (a)(1), the Secretary shall reserve—
							(A)not more than
			 one-quarter of one percent to provide assistance to outlying areas to provide
			 subsidized employment to low-income adults who are unemployed; and
							(B)1.5 percent to
			 provide assistance to grantees of the Native American programs under section
			 166 of the Workforce Investment Act of 1998 to provide subsidized employment to
			 low-income adults who are unemployed.
							(2)StatesAfter
			 determining the amounts to be reserved under paragraph (1), the Secretary of
			 Labor shall allot the remainder of the amounts described in subsection (a)(1)
			 among the States as follows—
							(A)one-third shall be
			 allotted on the basis of the relative number of unemployed individuals in areas
			 of substantial unemployment in each State, compared to the total number of
			 unemployed individuals in areas of substantial unemployment in all
			 States;
							(B)one-third shall be
			 allotted on the basis of the relative excess number of unemployed individuals
			 in each State, compared to the total excess number of unemployed individuals in
			 all States; and
							(C)one-third shall be
			 allotted on the basis of the relative number of disadvantaged adults and youth
			 in each State, compared to the total number of disadvantaged adults and youth
			 in all States.
							(3)DefinitionsFor
			 purposes of the formula described in paragraph (2)—
							(A)Area of
			 substantial unemploymentThe term area of substantial
			 unemployment means any contiguous area with a population of at least
			 10,000 and that has an average rate of unemployment of at least 6.5 percent for
			 the most recent 12 months, as determined by the Secretary.
							(B)Disadvantaged
			 adults and youthThe term disadvantaged adults and
			 youth means an individual who is age 16 and older (subject to section
			 132(b)(1)(B)(v)(I) of the Workforce Investment Act of 1998) who received an
			 income, or is a member of a family that received a total family income, that,
			 in relation to family size, does not exceed the higher of—
								(i)the
			 poverty line; or
								(ii)70
			 percent of the lower living standard income level.
								(C)Excess
			 numberThe term excess number means, used with
			 respect to the excess number of unemployed individuals within a State, the
			 higher of—
								(i)the
			 number that represents the number of unemployed individuals in excess of 4.5
			 percent of the civilian labor force in the State; or
								(ii)the
			 number that represents the number of unemployed individuals in excess of 4.5
			 percent of the civilian labor force in areas of substantial unemployment in
			 such State.
								(4)ReallotmentIf
			 the Governor of a State does not submit a State plan by the time specified in
			 subsection (c), or a State does not receive approval of a State plan, the
			 amount the State would have been eligible to receive pursuant to the formula
			 under paragraph (2) shall be added to the amounts available for the competitive
			 grants under section 363(a)(3).
						(c)State
			 plan
						(1)In
			 generalFor a State to be eligible to receive an allotment of the
			 funds under subsection (b), the Governor of the State shall submit to the
			 Secretary of Labor a State plan in such form and containing such information as
			 the Secretary may require. At a minimum, such plan shall include—
							(A)a description of
			 the strategies and activities to be carried out by the State, in coordination
			 with employers in the State, to provide subsidized employment opportunities to
			 unemployed, low-income adults, including strategies relating to the level and
			 duration of subsidies consistent with subsection (e)(2);
							(B)a description of
			 the requirements the State will apply relating to the eligibility of
			 unemployed, low-income adults, consistent with section 368(6), for subsidized
			 employment opportunities, which may include criteria to target assistance to
			 particular categories of such adults, such as individuals with disabilities or
			 individuals who have exhausted all rights to unemployment compensation;
							(C)a description of
			 how the funds allotted to provide subsidized employment opportunities will be
			 administered in the State and local areas, in accordance with subsection
			 (d);
							(D)a description of
			 the performance outcomes to be achieved by the State through the activities
			 carried out under this section and the processes the State will use to track
			 performance, consistent with guidance provided by the Secretary of Labor
			 regarding such outcomes and processes and with section 367(b);
							(E)a description of
			 the coordination of activities to be carried out with the funds provided under
			 this section with activities under title I of the Workforce Investment Act of
			 1998, the TANF program under part A of title IV of the Social Security Act, and
			 other appropriate Federal and State programs that may assist unemployed,
			 low-income adults in obtaining and retaining employment;
							(F)a description of
			 the timelines for implementation of the activities described in subparagraph
			 (A), and the number of unemployed, low-income adults expected to be placed in
			 subsidized employment by quarter;
							(G)assurances that
			 the State will report such information as the Secretary of Labor may require
			 relating to fiscal, performance and other matters that the Secretary determines
			 is necessary to effectively monitor the activities carried out under this
			 section; and
							(H)assurances that
			 the State will ensure compliance with the labor standards and protections
			 described in section 367(a) of this Act.
							(2)Submission and
			 approval of state plan
							(A)Submission with
			 other plansThe State plan described in this subsection may be
			 submitted in conjunction with the State plan modification or request for funds
			 required under section 365, and may be submitted as a modification to a State
			 plan that has been approved under section 112 of the Workforce Investment Act
			 of 1998.
							(B)Submission and
			 approval
								(i)SubmissionThe
			 Governor shall submit a plan to the Secretary of Labor not later than 75 days
			 after the enactment of this Act and the Secretary of Labor shall make a
			 determination regarding the approval or disapproval of such plans not later
			 than 45 days after the submission of such plan. If the plan is disapproved, the
			 Secretary of Labor may provide a reasonable period of time in which a
			 disapproved plan may be amended and resubmitted for approval.
								(ii)ApprovalThe
			 Secretary of Labor shall approve a State plan that the Secretary determines is
			 consistent with requirements of this section and reasonably appropriate and
			 adequate to carry out the purposes of this section. If the plan is approved,
			 the Secretary shall allot funds to States within 30 days after such
			 approval.
								(3)Modifications to
			 state planThe Governor may submit a modification to a State plan
			 under this subsection consistent with the requirements of this section.
						(d)Administration
			 within the state
						(1)OptionThe
			 State may administer the funds for activities under this section
			 through—
							(A)the State and
			 local entities responsible for the administration of the adult formula program
			 under title I–B of the Workforce Investment Act of 1998;
							(B)the entities
			 responsible for the administration of the TANF program under part A of title IV
			 of the Social Security Act; or
							(C)a combination of
			 the entities described in subparagraphs (A) and (B).
							(2)Within-state
			 allocations
							(A)Allocation of
			 fundsThe Governor may reserve up to 5 percent of the allotment
			 under subsection (b)(2) for administration and technical assistance, and shall
			 allocate the remainder, in accordance with the option elected under paragraph
			 (1)—
								(i)among local
			 workforce investment areas within the State in accordance with the factors
			 identified in subsection (b)(2), except that for purposes of such allocation
			 references to a State in such paragraph shall be deemed to be references to a
			 local workforce investment area and references to all States shall be deemed to
			 be references to all local areas in the State involved, of which not more than
			 10 percent of the funds allocated to a local workforce investment area may be
			 used for the costs of administration of this section; or
								(ii)through entities
			 responsible for the administration of the TANF program under part A of title IV
			 of the Social Security Act in local areas in such manner as the State may
			 determine appropriate.
								(B)Local
			 plans
								(i)In
			 generalIn the case where the responsibility for the
			 administration of activities is to be carried out by the entities described
			 under paragraph (1)(A), in order to receive an allocation under subparagraph
			 (A)(i), a local workforce investment board, in partnership with the chief
			 elected official of the local workforce investment area involved, shall submit
			 to the Governor a local plan for the use of such funds under this section not
			 later than 30 days after the submission of the State plan. Such local plan may
			 be submitted as a modification to a local plan approved under section 118 of
			 the Workforce Investment Act of 1998.
								(ii)ContentsThe
			 local plan described in clause (i) shall contain the elements described in
			 subparagraphs (A)–(H) of subsection (c)(1), as applied to the local workforce
			 investment area.
								(iii)ApprovalThe
			 Governor shall approve or disapprove the local plan submitted under clause (i)
			 within 30 days after submission, or if later, 30 days after the approval of the
			 State plan. The Governor shall approve the plan unless the Governor determines
			 that the plan is inconsistent with requirements of this section or is not
			 reasonably appropriate and adequate to carry out the purposes of this section.
			 If the Governor has not made a determination within the period specified under
			 the first sentence of this clause, the plan shall be considered approved. If
			 the plan is disapproved, the Governor may provide a reasonable period of time
			 in which a disapproved plan may be amended and resubmitted for approval. The
			 Governor shall allocate funds to local workforce investment areas with approved
			 plans within 30 days after such approval.
								(C)Reallocation of
			 funds to local areasIf a local workforce investment board does
			 not submit a local plan by the time specified in subparagraph (B) or the
			 Governor does not approve a local plan, the amount the local workforce
			 investment area would have been eligible to receive pursuant to the formula
			 under subparagraph (A)(i) shall be allocated to local workforce investment
			 areas that receive approval of the local plan under subparagraph (B). Such
			 reallocations shall be made in accordance with the relative share of the
			 allocations to such local workforce investment areas applying the formula
			 factors described under subparagraph (A)(i).
							(e)Use of
			 funds
						(1)In
			 generalThe funds under this section shall be used to provide
			 subsidized employment for unemployed, low-income adults. The State and local
			 entities described in subsection (d)(1) may use a variety of strategies in
			 recruiting employers and identifying appropriate employment opportunities, with
			 a priority to be provided to employment opportunities likely to lead to
			 unsubsidized employment in emerging or in-demand occupations in the local area.
			 Funds under this section may be used to provide support services, such as
			 transportation and child care, that are necessary to enable the participation
			 of individuals in subsidized employment opportunities.
						(2)Level of subsidy
			 and durationThe States or local entities described in subsection
			 (d)(1) may determine the percentage of the wages and costs of employing a
			 participant for which an employer may receive a subsidy with the funds provided
			 under this section, and the duration of such subsidy, in accordance with
			 guidance issued by the Secretary. The State or local entities may establish
			 criteria for determining such percentage or duration using appropriate factors
			 such as the size of the employer and types of employment.
						(f)Coordination of
			 Federal administrationThe Secretary of Labor shall administer
			 this section in coordination with the Secretary of Health and Human Services to
			 ensure the effective implementation of this section.
					365.Summer
			 employment and year-round employment opportunities for low-income
			 youth
					(a)In
			 generalFrom the funds available under section 363(a)(2), the
			 Secretary of Labor shall make an allotment under subsection (c) to each State
			 that has a State plan modification (or other form of request for funds
			 specified in guidance under subsection (b)) approved under subsection (d) and
			 to each outlying area and Native American grantee under section 166 of the
			 Workforce Investment Act of 1998 that meets the requirements of this section,
			 for the purpose of providing summer employment and year-round employment
			 opportunities to low-income youth.
					(b)Guidance and
			 application of requirements
						(1)GuidanceNot
			 later than 20 days after the date of enactment of this Act, the Secretary of
			 Labor shall issue guidance regarding the implementation of this section. Such
			 guidance shall, consistent with this section, include procedures for the
			 submission and approval of State plan modifications, or for forms of requests
			 for funds by the State as may be identified in such guidance, local plan
			 modifications, or other forms of requests for funds from local workforce
			 investment areas as may be identified in such guidance, and the allotment and
			 allocation of funds, including reallotment and reallocation of such funds, that
			 promote the expeditious and effective implementation of the activities
			 authorized under this section.
						(2)RequirementsExcept
			 as otherwise provided in the guidance described in paragraph (1) and in this
			 section and other provisions of this Act, the funds provided for activities
			 under this section shall be administered in accordance with subtitles B and E
			 of title I of the Workforce Investment Act of 1998 relating to youth
			 activities.
						(c)State
			 allotments
						(1)Reservations for
			 outlying areas and tribesOf the funds described subsection (a),
			 the Secretary shall reserve—
							(A)not more than
			 one-quarter of one percent to provide assistance to outlying areas to provide
			 summer and year-round employment opportunities to low-income youth; and
							(B)1.5 percent to
			 provide assistance to grantees of the Native American programs under section
			 166 of the Workforce Investment Act of 1998 to provide summer and year-round
			 employment opportunities to low-income youth.
							(2)StatesAfter
			 determining the amounts to be reserved under paragraph (1), the Secretary of
			 Labor shall allot the remainder of the amounts described in subsection (a)
			 among the States in accordance with the factors described in section 364(b)(2)
			 of this Act.
						(3)ReallotmentIf
			 the Governor of a State does not submit a State plan modification or other
			 request for funds specified in guidance under subsection (b) by the time
			 specified in subsection (d)(2)(B), or a State does not receive approval of such
			 State plan modification or request, the amount the State would have been
			 eligible to receive pursuant to the formula under paragraph (2) shall be added
			 to the amounts available for the competitive grants under section
			 363(a)(3).
						(d)State plan
			 modification
						(1)In
			 generalFor a State to be eligible to receive an allotment of the
			 funds under subsection (c), the Governor of the State shall submit to the
			 Secretary of Labor a modification to a State plan approved under section 112 of
			 the Workforce Investment Act of 1998, or other request for funds described in
			 guidance in subsection (b), in such form and containing such information as the
			 Secretary may require. At a minimum, such plan modification or request shall
			 include—
							(A)a description of
			 the strategies and activities to be carried out to provide summer employment
			 opportunities and year-round employment opportunities, including the linkages
			 to educational activities, consistent with subsection (f);
							(B)a description of
			 the requirements the States will apply relating to the eligibility of
			 low-income youth, consistent with section 368(4), for summer employment
			 opportunities and year-round employment opportunities, which may include
			 criteria to target assistance to particular categories of such low-income
			 youth, such as youth with disabilities, consistent with subsection (f);
							(C)a description of
			 the performance outcomes to be achieved by the State through the activities
			 carried out under this section and the processes the State will use to track
			 performance, consistent with guidance provided by the Secretary of Labor
			 regarding such outcomes and processes and with section 367(b);
							(D)a description of
			 the timelines for implementation of the activities described in subparagraph
			 (A), and the number of low-income youth expected to be placed in summer
			 employment opportunities, and year-round employment opportunities,
			 respectively, by quarter;
							(E)assurances that
			 the State will report such information as the Secretary may require relating to
			 fiscal, performance and other matters that the Secretary determines is
			 necessary to effectively monitor the activities carried out under this section;
			 and
							(F)assurances that
			 the State will ensure compliance with the labor standards protections described
			 in section 367(a).
							(2)Submission and
			 approval of state plan modification or request
							(A)SubmissionThe
			 Governor shall submit a modification of the State plan or other request for
			 funds described in guidance in subsection (b) to the Secretary of Labor not
			 later than 30 days after the issuance of such guidance. The State plan
			 modification or request for funds required under this subsection may be
			 submitted in conjunction with the State plan required under section 364.
							(B)ApprovalThe
			 Secretary of Labor shall approve the plan or request submitted under
			 subparagraph (A) within 30 days after submission, unless the Secretary
			 determines that the plan or request is inconsistent with the requirements of
			 this section. If the Secretary has not made a determination within 30 days, the
			 plan or request shall be considered approved. If the plan or request is
			 disapproved, the Secretary may provide a reasonable period of time in which a
			 disapproved plan or request may be amended and resubmitted for approval. If the
			 plan or request is approved, the Secretary shall allot funds to States within
			 30 days after such approval.
							(3)Modifications to
			 state plan or requestThe Governor may submit further
			 modifications to a State plan or request for funds identified under subsection
			 (b) to carry out this section in accordance with the requirements of this
			 section.
						(e)Within-State
			 allocation and administration
						(1)In
			 generalOf the funds allotted to the State under subsection (c),
			 the Governor—
							(A)may reserve up to
			 5 percent of the allotment for administration and technical assistance;
			 and
							(B)shall allocate the
			 remainder of the allotment among local workforce investment areas within the
			 State in accordance with the factors identified in section 364(b)(2), except
			 that for purposes of such allocation references to a State in such paragraph
			 shall be deemed to be references to a local workforce investment area and
			 references to all States shall be deemed to be references to all local areas in
			 the State involved. Not more than 10 percent of the funds allocated to a local
			 workforce investment area may be used for the costs of administration of this
			 section.
							(2)Local
			 plan
							(A)SubmissionIn
			 order to receive an allocation under paragraph (1)(B), the local workforce
			 investment board, in partnership with the chief elected official for the local
			 workforce investment area involved, shall submit to the Governor a modification
			 to a local plan approved under section 118 of the Workforce Investment Act of
			 1998, or other form of request for funds as may be identified in the guidance
			 issued under subsection (b), not later than 30 days after the submission by the
			 State of the modification to the State plan or other request for funds
			 identified in subsection (b), describing the strategies and activities to be
			 carried out under this section.
							(B)ApprovalThe
			 Governor shall approve the local plan submitted under subparagraph (A) within
			 30 days after submission, unless the Governor determines that the plan is
			 inconsistent with requirements of this section. If the Governor has not made a
			 determination within 30 days, the plan shall be considered approved. If the
			 plan is disapproved, the Governor may provide a reasonable period of time in
			 which a disapproved plan may be amended and resubmitted for approval. The
			 Governor shall allocate funds to local workforce investment areas with approved
			 plans within 30 days after approval.
							(3)ReallocationIf
			 a local workforce investment board does not submit a local plan modification
			 (or other request for funds identified in guidance under subsection (b)) by the
			 time specified in paragraph (2), or does not receive approval of a local plan,
			 the amount the local workforce investment area would have been eligible to
			 receive pursuant to the formula under paragraph (1)(B) shall be allocated to
			 local workforce investment areas that receive approval of the local plan
			 modification or request for funds under paragraph (2). Such reallocations shall
			 be made in accordance with the relative share of the allocations to such local
			 workforce investment areas applying the formula factors described under
			 paragraph (1)(B).
						(f)Use of
			 funds
						(1)In
			 generalThe funds provided under this section shall be
			 used—
							(A)to provide summer
			 employment opportunities for low-income youth, ages 16 through 24, with direct
			 linkages to academic and occupational learning, and may include the provision
			 of supportive services, such as transportation or child care, necessary to
			 enable such youth to participate; and
							(B)to provide year
			 round employment opportunities, which may be combined with other activities
			 authorized under section 129 of the Workforce Investment Act of 1998,to
			 low-income youth, ages 16 through 24, with a priority to out-of school youth
			 who are—
								(i)high
			 school dropouts; or
								(ii)recipients of a
			 secondary school diploma or its equivalent but who are basic skills deficient
			 unemployed or underemployed.
								(2)Program
			 prioritiesIn administering the funds under this section, the
			 local board and local chief elected officials shall give a priority to—
							(A)identifying
			 employment opportunities that are—
								(i)in
			 emerging or in-demand occupations in the local workforce investment area;
			 or
								(ii)in
			 the public or nonprofit sector that meet community needs; and
								(B)linking year-round
			 program participants to training and educational activities that will provide
			 such participants an industry-recognized certificate or credential.
							(3)Performance
			 accountabilityFor activities funded under this section, in lieu
			 of the requirements described in section 136 of the Workforce Investment Act of
			 1998, State and local workforce investment areas shall provide such reports as
			 the Secretary of Labor may require regarding the performance outcomes described
			 in section 367(a)(5).
						366.Work-based
			 employment strategies of demonstrated effectiveness
					(a)In
			 generalFrom the funds available under section 363(a)(3), the
			 Secretary of Labor shall award grants on a competitive basis to eligible
			 entities to carry out work-based strategies of demonstrated
			 effectiveness.
					(b)Use of
			 fundsThe grants awarded under this section shall be used to
			 support strategies and activities of demonstrated effectiveness that are
			 designed to provide unemployed, low-income adults or low-income youth with the
			 skills that will lead to employment as part of or upon completion of
			 participation in such activities. Such strategies and activities may
			 include—
						(1)on-the-job
			 training, registered apprenticeship programs, or other programs that combine
			 work with skills development;
						(2)sector-based
			 training programs that have been designed to meet the specific requirements of
			 an employer or group of employers in that sector and where employers are
			 committed to hiring individuals upon successful completion of the
			 training;
						(3)training that
			 supports an industry sector or an employer-based or labor-management committee
			 industry partnership which includes a significant work-experience
			 component;
						(4)acquisition of
			 industry-recognized credentials in a field identified by the State or local
			 workforce investment area as a growth sector or demand industry in which there
			 are likely to be significant job opportunities in the short term;
						(5)connections to
			 immediate work opportunities, including subsidized employment opportunities, or
			 summer employment opportunities for youth, that includes concurrent skills
			 training and other supports;
						(6)career academies
			 that provide students with the academic preparation and training, including
			 paid internships and concurrent enrollment in community colleges or other
			 postsecondary institutions, needed to pursue a career pathway that leads to
			 postsecondary credentials and high-demand jobs; and
						(7)adult basic
			 education and integrated basic education and training models for low-skilled
			 adults, hosted at community colleges or at other sites, to prepare individuals
			 for jobs that are in demand in a local area.
						(c)Eligible
			 entityAn eligible entity shall include a local chief elected
			 official, in collaboration with the local workforce investment board for the
			 local workforce investment area involved (which may include a partnership with
			 of such officials and boards in the region and in the State), or an entity
			 eligible to apply for an Indian and Native American grant under section 166 of
			 the Workforce Investment Act of 1998, and may include, in partnership with such
			 officials, boards, and entities, the following—
						(1)employers or
			 employer associations;
						(2)adult education
			 providers and postsecondary educational institutions, including community
			 colleges;
						(3)community-based
			 organizations;
						(4)joint
			 labor-management committees;
						(5)work-related
			 intermediaries; or
						(6)other appropriate
			 organizations.
						(d)ApplicationAn
			 eligible entity seeking to receive a grant under this section shall submit to
			 the Secretary of Labor an application at such time, in such manner, and
			 containing such information as the Secretary may require. At a minimum, the
			 application shall—
						(1)describe the
			 strategies and activities of demonstrated effectiveness that the eligible
			 entities will carry out to provide unemployed, low-income adults and low-income
			 youth with the skills that will lead to employment upon completion of
			 participation in such activities;
						(2)describe the
			 requirements that will apply relating to the eligibility of unemployed,
			 low-income adults or low-income youth, consistent with paragraphs (4) and (6)
			 of section 368, for activities carried out under this section, which may
			 include criteria to target assistance to particular categories of such adults
			 and youth, such as individuals with disabilities or individuals who have
			 exhausted all rights to unemployment compensation;
						(3)describe how the
			 strategies and activities address the needs of the target populations
			 identified in paragraph (2) and the needs of employers in the local
			 area;
						(4)describe the
			 expected outcomes to be achieved by implementing the strategies and
			 activities;
						(5)provide evidence
			 that the funds provided may be expended expeditiously and efficiently to
			 implement the strategies and activities;
						(6)describe how the
			 strategies and activities will be coordinated with other Federal, State and
			 local programs providing employment, education and supportive
			 activities;
						(7)provide evidence
			 of employer commitment to participate in the activities funded under this
			 section, including identification of anticipated occupational and skill
			 needs;
						(8)provide assurances
			 that the grant recipient will report such information as the Secretary may
			 require relating to fiscal, performance and other matters that the Secretary
			 determines is necessary to effectively monitor the activities carried out under
			 this section; and
						(9)provide assurances
			 that the use of the funds provided under this section will comply with the
			 labor standards and protections described section 367(a).
						(e)Priority in
			 awardsIn awarding grants under this section, the Secretary of
			 Labor shall give a priority to applications submitted by eligible entities from
			 areas of high poverty and high unemployment, as defined by the Secretary, such
			 as Public Use Microdata Areas (PUMAs) as designated by the Census
			 Bureau.
					(f)Coordination of
			 Federal administrationThe Secretary of Labor shall administer
			 this section in coordination with the Secretary of Education, Secretary of
			 Health and Human Services, and other appropriate agency heads, to ensure the
			 effective implementation of this section.
					367.General
			 requirements
					(a)Labor standards
			 and protectionsActivities provided with funds under this Act
			 shall be subject to the requirements and restrictions, including the labor
			 standards, described in section 181 of the Workforce Investment Act of 1998 and
			 the nondiscrimination provisions of section 188 of such Act, in addition to
			 other applicable Federal laws.
					(b)ReportingThe
			 Secretary may require the reporting of information relating to fiscal,
			 performance and other matters that the Secretary determines is necessary to
			 effectively monitor the activities carried out with funds provided under this
			 Act. At a minimum, grantees and subgrantees shall provide information relating
			 to—
						(1)the number
			 individuals participating in activities with funds provided under this Act and
			 the number of such individuals who have completed such participation;
						(2)the expenditures
			 of funds provided under the Act;
						(3)the number of jobs
			 created pursuant to the activities carried out under this Act;
						(4)the demographic
			 characteristics of individuals participating in activities under this Act;
			 and
						(5)the performance
			 outcomes of individuals participating in activities under this Act,
			 including—
							(A)for adults
			 participating in activities funded under section 364 of this Act—
								(i)entry in
			 unsubsidized employment,
								(ii)retention in
			 unsubsidized employment, and
								(iii)earnings in
			 unsubsidized employment;
								(B)for low-income
			 youth participating in summer employment activities under sections 365 and
			 366—
								(i)work
			 readiness skill attainment using an employer validated checklist; and
								(ii)placement in or
			 return to secondary or postsecondary education or training, or entry into
			 unsubsidized employment;
								(C)for low-income
			 youth participating in year-round employment activities under section 365 or in
			 activities under section 366—
								(i)placement in or
			 return to post-secondary education;
								(ii)attainment of
			 high school diploma or its equivalent;
								(iii)attainment of an
			 industry-recognized credential; and
								(iv)entry into
			 unsubsidized employment, retention, and earnings as described in subparagraph
			 (A); and
								(D)for unemployed,
			 low-income adults participating in activities under section 366—
								(i)entry into
			 unsubsidized employment, retention, and earnings as described in subparagraph
			 (A); and
								(ii)the
			 attainment of industry-recognized credentials.
								(c)Activities
			 required To be additionalFunds provided under this Act shall
			 only be used for activities that are in addition to activities that would
			 otherwise be available in the State or local area in the absence of such
			 funds.
					(d)Additional
			 requirementsThe Secretary of Labor may establish such additional
			 requirements as the Secretary determines may be necessary to ensure fiscal
			 integrity, effective monitoring, and the appropriate and prompt implementation
			 of the activities under this Act.
					(e)Report of
			 information and evaluations to congress and the publicThe
			 Secretary of Labor shall provide to the appropriate Committees of the Congress
			 and make available to the public the information reported pursuant to
			 subsection (b) and the evaluations of activities carried out pursuant to the
			 funds reserved under section 363(b).
					368.DefinitionsIn this Act:
					(1)Local chief
			 elected officialThe term local chief elected
			 official means the chief elected executive officer of a unit of local
			 government in a local workforce investment area or in the case where more than
			 one unit of general government, the individuals designated under an agreement
			 described in section 117(c)(1)(B) of the Workforce Investment Act of
			 1998.
					(2)Local workforce
			 investment areaThe term local workforce investment
			 area means such area designated under section 116 of the Workforce
			 Investment Act of 1998.
					(3)Local workforce
			 investment boardThe term local workforce investment
			 board means such board established under section 117 of the Workforce
			 Investment Act of 1998.
					(4)Low-income
			 youthThe term low-income youth means an
			 individual who—
						(A)is aged 16 through
			 24;
						(B)meets the
			 definition of a low-income individual provided in section 101(25) of the
			 Workforce Investment Act of 1998, except that States, local workforce
			 investment areas under section 365 and eligible entities under section 366(c),
			 subject to approval in the applicable State plans, local plans, and
			 applications for funds, may increase the income level specified in subparagraph
			 (B)(i) of such section to an amount not in excess of 200 percent of the poverty
			 line for purposes of determining eligibility for participation in activities
			 under sections 365 and 366 of this Act; and
						(C)is in one or more
			 of the categories specified in section 101(13)(C) of the Workforce Investment
			 Act of 1998.
						(5)Outlying
			 areaThe term outlying area means the United States
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.
					(6)Unemployed,
			 low-income adultThe term unemployed, low-income
			 adult means an individual who—
						(A)is age 18 or
			 older;
						(B)is without
			 employment and is seeking assistance under this Act to obtain employment;
			 and
						(C)meets the
			 definition of a low-income individual under section 101(25) of
			 the Workforce Investment Act of 1998, except that for that States, local
			 entities described in section 364(d)(1) and eligible entities under section
			 366(c), subject to approval in the applicable State plans, local plans, and
			 applications for funds, may increase the income level specified in subparagraph
			 (B)(i) of such section to an amount not in excess of 200 percent of the poverty
			 line for purposes of determining eligibility for participation in activities
			 under sections 364 and 366 of this Act.
						(7)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and Puerto Rico.
					DProhibition of
			 discrimination in employment on the basis of an individual’s status as
			 unemployed
				371.Short
			 titleThis subtitle may be
			 cited as the Fair Employment
			 Opportunity Act of 2013.
				372.Findings and
			 purpose
					(a)FindingsCongress
			 finds that denial of employment opportunities to individuals because of their
			 status as unemployed is discriminatory and burdens commerce by—
						(1)reducing personal
			 consumption and undermining economic stability and growth;
						(2)squandering human
			 capital essential to the Nation’s economic vibrancy and growth;
						(3)increasing demands
			 for Federal and State unemployment insurance benefits, reducing trust fund
			 assets, and leading to higher payroll taxes for employers, cuts in benefits for
			 jobless workers, or both;
						(4)imposing
			 additional burdens on publicly funded health and welfare programs; and
						(5)depressing income,
			 property, and other tax revenues that the Federal Government, States, and
			 localities rely on to support operations and institutions essential to
			 commerce.
						(b)PurposesThe
			 purposes of this subtitle are—
						(1)to prohibit
			 employers and employment agencies from disqualifying an individual from
			 employment opportunities because of that individual’s status as
			 unemployed;
						(2)to prohibit
			 employers and employment agencies from publishing or posting any advertisement
			 or announcement for an employment opportunity that indicates that an
			 individual’s status as unemployed disqualifies that individual for the
			 opportunity; and
						(3)to eliminate the
			 burdens imposed on commerce due to the exclusion of such individuals from
			 employment.
						373.DefinitionsAs used in this subtitle—
					(1)the term
			 affected individual means any person who was subject to an
			 unlawful employment practice solely because of that individual’s status as
			 unemployed;
					(2)the term
			 Commission means the Equal Employment Opportunity
			 Commission;
					(3)the term
			 employee means—
						(A)an employee as
			 defined in section 701(f) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(f));
						(B)a State employee
			 to which section 302(a)(1) of the Government Employee Rights Act of 1991 (42
			 U.S.C. 2000e–16b(a)(1)) applies;
						(C)a covered
			 employee, as defined in section 101 of the Congressional Accountability Act of
			 1995 (2 U.S.C. 1301) or section 411(c) of title 3, United States Code;
			 or
						(D)an employee or
			 applicant to which section 717(a) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e–16(a)) applies;
						(4)the term
			 employer means—
						(A)a person engaged
			 in an industry affecting commerce (as defined in section 701(h) of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000e(h)) who has 15 or more employees for each
			 working day in each of 20 or more calendar weeks in the current or preceding
			 calendar year, and any agent of such a person, but does not include a bona fide
			 private membership club that is exempt from taxation under section 501(c) of
			 the Internal Revenue Code of 1986;
						(B)an employing
			 authority to which section 302(a)(1) of the Government Employee Rights Act of
			 1991 applies;
						(C)an employing
			 office, as defined in section 101 of the Congressional Accountability Act of
			 1995 or section 411(c) of title 3, United States Code; or
						(D)an entity to which
			 section 717(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16(a))
			 applies;
						(5)the term
			 employment agency means any person regularly undertaking with or
			 without compensation to procure employees for an employer or to procure for
			 individuals opportunities to work as employees for an employer and includes an
			 agent of such a person, and any person who maintains an Internet website or
			 print medium that publishes advertisements or announcements of openings in jobs
			 for employees;
					(6)the term
			 person has the meaning given the term in section 701(a) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e(a)); and
					(7)the term
			 status as unemployed, used with respect to an individual, means
			 that the individual, at the time of application for employment or at the time
			 of action alleged to violate this subtitle, does not have a job, is available
			 for work and is searching for work.
					374.Prohibited
			 acts
					(a)EmployersIt
			 shall be an unlawful employment practice for an employer to—
						(1)publish in print,
			 on the Internet, or in any other medium, an advertisement or announcement for
			 an employee for any job that includes—
							(A)any provision
			 stating or indicating that an individual’s status as unemployed disqualifies
			 the individual for any employment opportunity; or
							(B)any provision
			 stating or indicating that an employer will not consider or hire an individual
			 for any employment opportunity based on that individual’s status as
			 unemployed;
							(2)fail or refuse to
			 consider for employment, or fail or refuse to hire, an individual as an
			 employee because of the individual’s status as unemployed; or
						(3)direct or request
			 that an employment agency take an individual’s status as unemployed into
			 account to disqualify an applicant for consideration, screening, or referral
			 for employment as an employee.
						(b)Employment
			 agenciesIt shall be an unlawful employment practice for an
			 employment agency to—
						(1)publish, in print
			 or on the Internet or in any other medium, an advertisement or announcement for
			 any vacancy in a job, as an employee, that includes—
							(A)any provision
			 stating or indicating that an individual’s status as unemployed disqualifies
			 the individual for any employment opportunity; or
							(B)any provision
			 stating or indicating that the employment agency or an employer will not
			 consider or hire an individual for any employment opportunity based on that
			 individual’s status as unemployed;
							(2)screen, fail or
			 refuse to consider, or fail or refuse to refer an individual for employment as
			 an employee because of the individual’s status as unemployed; or
						(3)limit, segregate,
			 or classify any individual in any manner that would limit or tend to limit the
			 individual’s access to information about jobs, or consideration, screening, or
			 referral for jobs, as employees, solely because of an individual’s status as
			 unemployed.
						(c)Interference
			 with rights, proceedings or inquiriesIt shall be unlawful for
			 any employer or employment agency to—
						(1)interfere with,
			 restrain, or deny the exercise of or the attempt to exercise, any right
			 provided under this subtitle; or
						(2)fail or refuse to
			 hire, to discharge, or in any other manner to discriminate against any
			 individual, as an employee, because such individual—
							(A)opposed any
			 practice made unlawful by this subtitle;
							(B)has asserted any
			 right, filed any charge, or has instituted or caused to be instituted any
			 proceeding, under or related to this subtitle;
							(C)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this subtitle; or
							(D)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this subtitle.
							(d)ConstructionNothing
			 in this subtitle is intended to preclude an employer or employment agency from
			 considering an individual’s employment history, or from examining the reasons
			 underlying an individual’s status as unemployed, in assessing an individual’s
			 ability to perform a job or in otherwise making employment decisions about that
			 individual. Such consideration or examination may include an assessment of
			 whether an individual’s employment in a similar or related job for a period of
			 time reasonably proximate to the consideration of such individual for
			 employment is job-related or consistent with business necessity.
					375.Enforcement
					(a)Enforcement
			 powersWith respect to the administration and enforcement of this
			 subtitle—
						(1)the Commission
			 shall have the same powers as the Commission has to administer and
			 enforce—
							(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or
							(B)sections 302 and
			 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and
			 2000e–16c), in the case of an affected individual who would be covered by such
			 title, or by section 302(a)(1) of the Government Employee Rights Act of 1991
			 (42 U.S.C. 2000e–16b(a)(1)), respectively;
							(2)the Librarian of
			 Congress shall have the same powers as the Librarian of Congress has to
			 administer and enforce title VII of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e et seq.) in the case of an affected individual who would be covered by
			 such title;
						(3)the Board (as
			 defined in section 101 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1301)) shall have the same powers as the Board has to administer and
			 enforce the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) in
			 the case of an affected individual who would be covered by section 201(a)(1) of
			 such Act (2 U.S.C. 1311(a)(1));
						(4)the Attorney
			 General shall have the same powers as the Attorney General has to administer
			 and enforce—
							(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or
							(B)sections 302 and
			 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and
			 2000e–16c); in the case of an affected individual who would be covered by such
			 title, or of section 302(a)(1) of the Government Employee Rights Act of 1991
			 (42 U.S.C. 2000e–16b(a)(1)), respectively;
							(5)the President, the
			 Commission, and the Merit Systems Protection Board shall have the same powers
			 as the President, the Commission, and the Board, respectively, have to
			 administer and enforce chapter 5 of title 3, United States Code, in the case of
			 an affected individual who would be covered by section 411 of such title;
			 and
						(6)a
			 court of the United States shall have the same jurisdiction and powers as the
			 court has to enforce—
							(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) in the case of a claim
			 alleged by such individual for a violation of such title;
							(B)sections 302 and
			 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and
			 2000e–16c) in the case of a claim alleged by such individual for a violation of
			 section 302(a)(1) of such Act (42 U.S.C. 2000e–16b(a)(1));
							(C)the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1301 et seq.) in the case of a claim
			 alleged by such individual for a violation of section 201(a)(1) of such Act (2
			 U.S.C. 1311(a)(1)); and
							(D)chapter 5 of title
			 3, United States Code, in the case of a claim alleged by such individual for a
			 violation of section 411 of such title.
							(b)ProceduresThe
			 procedures applicable to a claim alleged by an individual for a violation of
			 this subtitle are—
						(1)the procedures
			 applicable for a violation of title VII of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e et seq.) in the case of a claim alleged by such individual for a
			 violation of such title;
						(2)the procedures
			 applicable for a violation of section 302(a)(1) of the Government Employee
			 Rights Act of 1991 (42 U.S.C. 2000e–16b(a)(1)) in the case of a claim alleged
			 by such individual for a violation of such section;
						(3)the procedures
			 applicable for a violation of section 201(a)(1) of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1311(a)(1)) in the case of a claim alleged
			 by such individual for a violation of such section; and
						(4)the procedures
			 applicable for a violation of section 411 of title 3, United States Code, in
			 the case of a claim alleged by such individual for a violation of such
			 section.
						(c)Remedies
						(1)In any claim
			 alleging a violation of section 374(a)(1) or 374(b)(1) of this subtitle, an
			 individual, or any person acting on behalf of the individual as set forth in
			 section 375(a) of this subtitle, may be awarded, as appropriate:
							(A)An order enjoining
			 the respondent from engaging in the unlawful employment practice.
							(B)Reimbursement of
			 costs expended as a result of the unlawful employment practice.
							(C)An amount in
			 liquidated damages not to exceed $1,000 for each day of the violation.
							(D)Reasonable
			 attorney’s fees (including expert fees) and costs attributable to the pursuit
			 of a claim under this subtitle, except that no person identified in section
			 733(a) of this subtitle shall be eligible to receive attorney’s fees.
							(2)In any claim
			 alleging a violation of any other subsection of this subtitle, an individual,
			 or any person acting on behalf of the individual as set forth in section 375(a)
			 of this subtitle, may be awarded, as appropriate, the remedies available for a
			 violation of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et
			 seq.), section 302(a)(1) of the Government Employee Rights Act of 1991 (42
			 U.S.C. 2000e–16b(a)(1)), section 201(a)(1) of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1311(a)(1)), and section 411 of title 3, United States
			 Code, except that in a case in which wages, salary, employment benefits, or
			 other compensation have not been denied or lost to the individual, damages may
			 be awarded in an amount not to exceed $5,000.
						376.Federal and
			 State immunity
					(a)Abrogation of
			 State immunityA State shall not be immune under the 11th
			 Amendment to the Constitution from a suit brought in a Federal court of
			 competent jurisdiction for a violation of this subtitle.
					(b)Waiver of State
			 immunity
						(1)In
			 general
							(A)WaiverA
			 State’s receipt or use of Federal financial assistance for any program or
			 activity of a State shall constitute a waiver of sovereign immunity, under the
			 11th Amendment to the Constitution or otherwise, to a suit brought by an
			 employee or applicant for employment of that program or activity under this
			 subtitle for a remedy authorized under section 375(c) of this subtitle.
							(B)DefinitionIn
			 this paragraph, the term program or activity has the meaning given
			 the term in section 606 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000d–4a).
							(2)Effective
			 dateWith respect to a particular program or activity, paragraph
			 (1) applies to conduct occurring on or after the day, after the date of
			 enactment of this Act, on which a State first receives or uses Federal
			 financial assistance for that program or activity.
						(c)Remedies against
			 State officialsAn official of a State may be sued in the
			 official capacity of the official by any employee or applicant for employment
			 who has complied with the applicable procedures of this subtitle, for relief
			 that is authorized under this subtitle.
					(d)Remedies against
			 the united states and the statesNotwithstanding any other
			 provision of this subtitle, in an action or administrative proceeding against
			 the United States or a State for a violation of this subtitle, remedies
			 (including remedies at law and in equity) are available for the violation to
			 the same extent as such remedies would be available against a non-governmental
			 entity.
					377.Relationship to
			 other lawsThis subtitle shall
			 not invalidate or limit the rights, remedies, or procedures available to an
			 individual claiming discrimination prohibited under any other Federal law or
			 regulation or any law or regulation of a State or political subdivision of a
			 State.
				378.SeverabilityIf any provision of this subtitle, or the
			 application of the provision to any person or circumstance, is held to be
			 invalid, the remainder of this subtitle and the application of the provision to
			 any other person or circumstances shall not be affected by the
			 invalidity.
				379.Effective
			 dateThis subtitle shall take
			 effect on the date of enactment of this Act and shall not apply to conduct
			 occurring before the effective date.
				IVOffsets
			A28
			 percent limitation on certain deductions and exclusions
				401.28 percent
			 limitation on certain deductions and exclusions
					(a)In
			 generalPart I of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							69.Limitation on
				certain deductions and exclusions
								(a)In
				generalIn the case of an individual for any taxable year,
				if—
									(1)the taxpayer’s
				adjusted gross income is above—
										(A)$250,000 in the
				case of a joint return within the meaning of section 6013,
										(B)$225,000 in the
				case of a head of household return,
										(C)$125,000 in the
				case of a married filing separately return, or
										(D)$200,000 in all
				other cases; and
										(2)the taxpayer’s
				adjusted taxable income for such taxable year exceeds the minimum marginal rate
				amount, then the tax imposed under section 1 with respect to such taxpayer for
				such taxable year shall be increased by the amount determined under subsection
				(b). If the taxpayer is subject to tax under section 55, then in lieu of an
				increase in tax under section 1, the tax imposed under section 55 with respect
				to such taxpayer for such taxable year shall be increased by the amount
				determined under subsection (c).
									(b)Additional
				amountThe amount determined under this subsection with respect
				to any taxpayer for any taxable year is the excess (if any) of—
									(1)the tax which
				would be imposed under section 1 with respect to such taxpayer for such taxable
				year if adjusted taxable income were substituted for
				taxable income each place it appears therein, over
									(2)the sum of—
										(A)the tax which
				would be imposed under such section with respect to such taxpayer for such
				taxable year on the greater of—
											(i)taxable income,
				or
											(ii)the minimum
				marginal rate amount, plus
											(B)28 percent of the
				excess (if any) of the taxpayer’s adjusted taxable income over the greater
				of—
											(i)the taxpayer’s
				taxable income, or
											(ii)the minimum
				marginal rate amount.
											(c)Additional AMT
				amount
									(1)The amount
				determined under this subsection with respect to any taxpayer for any taxable
				year is the additional amount computed under subsection (b) multiplied by the
				ratio that—
										(A)the result
				of—
											(i)all itemized
				deductions (before the application of section 68), plus
											(ii)the specified
				above-the-line deductions and specified exclusions, minus
											(iii)the amount of
				deductions disallowed under section 56(b)(1)(A) and (B), minus
											(iv)the
				non-preference disallowed deductions, bears to—
											(B)the sum of—
											(i)the total of
				itemized deductions (after the application of section 68), plus
											(ii)the specified
				above-the-line deductions and specified exclusions.
											(2)If the top of the
				AMT exemption phase-out range for the taxpayer exceeds the minimum marginal
				rate amount for the taxpayer and if the taxpayer’s alternative minimum taxable
				income does not exceed the top of the AMT exemption phase-out range, the
				taxpayer must increase its additional AMT amount by 7 percent of the excess
				of—
										(A)the lesser
				of—
											(i)the top of the AMT
				exemption phase-out range, or
											(ii)the taxpayer’s
				alternative minimum taxable income, computed—
												(I)without regard to
				any itemized deduction or any specified above-the-line deduction, and
												(II)by including the
				amount of any specified exclusion; over
												(B)the greater
				of—
											(i)the taxpayer’s
				alternative minimum taxable income, or
											(ii)the minimum
				marginal rate amount.
											(d)Minimum marginal
				rate amountFor purposes of this section, the term minimum
				marginal rate amount means, with respect to any taxpayer for any
				taxable year, the highest amount of the taxpayer’s taxable income which would
				be subject to a marginal rate of tax under section 1 that is less than 36
				percent with respect to such taxable year.
								(e)Adjusted taxable
				incomeFor purposes of this section—
									(1)In
				generalThe term adjusted taxable income means
				taxable income computed—
										(A)without regard to
				any itemized deduction or any specified above-the-line deduction, and
										(B)by including in
				gross income any specified exclusion.
										(2)Specified
				above-the-line deductionThe term specified above-the-line
				deduction means—
										(A)the deduction
				provided under section 162(l) (relating to special rules for health insurance
				costs of self-employed individuals),
										(B)the deduction
				provided under section 199 (relating to income attributable to domestic
				production activities), and
										(C)the deductions
				provided under the following paragraphs of section 62(a):
											(i)Paragraph (2)
				(relating to certain trade and business deductions of employees), other than
				subparagraph (A) thereof.
											(ii)Paragraph (15)
				(relating to moving expenses).
											(iii)Paragraph (16)
				(relating to Archer MSAs).
											(iv)Paragraph (17)
				(relating to interest on education loans).
											(v)Paragraph (18)
				(relating to higher education expenses).
											(vi)Paragraph (19)
				(relating to health savings accounts).
											(3)Specified
				exclusionThe term specified exclusion
				means—
										(A)any interest
				excluded under section 103,
										(B)any exclusion with
				respect to the cost described in section 6051(a)(14) (without regard to
				subparagraph (B) thereof), and
										(C)any foreign earned
				income excluded under section 911.
										(f)Non-Preference
				disallowed deductionsFor purposes of this section, the term
				AMT-allowed deductions means all itemized deductions disallowed
				by section 68 multiplied by the ratio that—
									(1)a taxpayer’s
				itemized deductions for the taxable year that are subject to section 68 (that
				is, not including those excluded under section 68(c)) and that are not limited
				under section 56(b)(1)(A) or (B), bears to
									(2)the taxpayer’s
				itemized deductions for the taxable year that are subject to section 68 (that
				is, not including those excluded under section 68(c)).
									(g)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations which provide appropriate adjustments to
				the additional AMT
				amount.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after January 1, 2013.
					BTax carried
			 interest in investment partnerships as ordinary income
				411.Partnership
			 interests transferred in connection with performance of services
					(a)Modification to
			 election To include partnership interest in gross income in year of
			 transferSubsection (c) of section 83 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
						
							(4)Partnership
				interestsExcept as provided by the Secretary—
								(A)In
				generalIn the case of any transfer of an interest in a
				partnership in connection with the provision of services to (or for the benefit
				of) such partnership—
									(i)the fair market
				value of such interest shall be treated for purposes of this section as being
				equal to the amount of the distribution which the partner would receive if the
				partnership sold (at the time of the transfer) all of its assets at fair market
				value and distributed the proceeds of such sale (reduced by the liabilities of
				the partnership) to its partners in liquidation of the partnership, and
									(ii)the person
				receiving such interest shall be treated as having made the election under
				subsection (b)(1) unless such person makes an election under this paragraph to
				have such subsection not apply.
									(B)ElectionThe
				election under subparagraph (A)(ii) shall be made under rules similar to the
				rules of subsection
				(b)(2).
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to interests
			 in partnerships transferred after December 31, 2013.
					412.Special rules
			 for partners providing investment management services to partnerships
					(a)In
			 generalPart I of subchapter K of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							710.Special rules
				for partners providing investment management services to partnerships
								(a)Treatment of
				distributive share of partnership itemsFor purposes of this
				title, in the case of an investment services partnership interest—
									(1)In
				generalNotwithstanding section 702(b)—
										(A)an amount equal to
				the net capital gain with respect to such interest for any partnership taxable
				year shall be treated as ordinary income, and
										(B)subject to the
				limitation of paragraph (2), an amount equal to the net capital loss with
				respect to such interest for any partnership taxable year shall be treated as
				an ordinary loss.
										(2)Recharacterization
				of losses limited to recharacterized gainsThe amount treated as
				ordinary loss under paragraph (1)(B) for any taxable year shall not exceed the
				excess (if any) of—
										(A)the aggregate
				amount treated as ordinary income under paragraph (1)(A) with respect to the
				investment services partnership interest for all preceding partnership taxable
				years to which this section applies, over
										(B)the aggregate
				amount treated as ordinary loss under paragraph (1)(B) with respect to such
				interest for all preceding partnership taxable years to which this section
				applies.
										(3)Allocation to
				items of gain and loss
										(A)Net capital
				gainThe amount treated as ordinary income under paragraph (1)(A)
				shall be allocated ratably among the items of long-term capital gain taken into
				account in determining such net capital gain.
										(B)Net capital
				lossThe amount treated as ordinary loss under paragraph (1)(B)
				shall be allocated ratably among the items of long-term capital loss and
				short-term capital loss taken into account in determining such net capital
				loss.
										(4)Terms relating
				to capital gains and lossesFor purposes of this section—
										(A)In
				generalNet capital gain, long-term capital gain, and long-term
				capital loss, with respect to any investment services partnership interest for
				any taxable year, shall be determined under section 1222, except that such
				section shall be applied—
											(i)without regard to
				the recharacterization of any item as ordinary income or ordinary loss under
				this section,
											(ii)by only taking
				into account items of gain and loss taken into account by the holder of such
				interest under section 702 with respect to such interest for such taxable
				year,
											(iii)by treating
				property which is taken into account in determining gains and losses to which
				section 1231 applies as capital assets held for more than 1 year, and
											(iv)without regard to
				section 1202.
											(B)Net capital
				lossThe term net capital loss means the excess of
				the losses from sales or exchanges of capital assets over the gains from such
				sales or exchanges. Rules similar to the rules of clauses (i) through (iv) of
				subparagraph (A) shall apply for purposes of the preceding sentence.
										(5)Special rules
				for dividends
										(A)IndividualsAny
				dividend allocated to any investment services partnership interest shall not be
				treated as qualified dividend income for purposes of section 1(h).
										(B)CorporationsNo
				deduction shall be allowed under section 243 or 245 with respect to any
				dividend allocated to any investment services partnership interest.
										(b)Dispositions of
				partnership interests
									(1)Gain
										(A)In
				generalAny gain on the disposition of an investment services
				partnership interest shall be—
											(i)treated as
				ordinary income, and
											(ii)recognized
				notwithstanding any other provision of this subtitle.
											(B)Exceptions;
				Certain transfers to charities and related personsSubparagraph
				(A) shall not apply to—
											(i)a
				disposition by gift,
											(ii)a
				transfer at death, or
											(iii)other
				disposition identified by the Secretary as a disposition with respect to which
				it would be inconsistent with the purposes of this section to apply
				subparagraph (A), if such gift, transfer, or other disposition is to an
				organization described in section 170(b)(1)(A) (other than any organization
				described in section 509(a)(3) or any fund or account described in section
				4966(d)(2)) or a person with respect to whom the transferred interest is an
				investment services partnership interest.
											(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
										(A)the aggregate
				amount treated as ordinary income under subsection (a) with respect to such
				interest for all partnership taxable years to which this section applies,
				over
										(B)the aggregate
				amount treated as ordinary loss under subsection (a) with respect to such
				interest for all partnership taxable years to which this section
				applies.
										(3)Election with
				respect to certain exchangesParagraph (1)(A)(ii) shall not apply
				to the contribution of an investment services partnership interest to a
				partnership in exchange for an interest in such partnership if—
										(A)the taxpayer makes
				an irrevocable election to treat the partnership interest received in the
				exchange as an investment services partnership interest, and
										(B)the taxpayer
				agrees to comply with such reporting and recordkeeping requirements as the
				Secretary may prescribe.
										(4)Distributions of
				partnership property
										(A)In
				generalIn the case of any distribution of property by a
				partnership with respect to any investment services partnership interest held
				by a partner, the partner receiving such property shall recognize gain equal to
				the excess (if any) of—
											(i)the fair market
				value of such property at the time of such distribution, over
											(ii)the adjusted
				basis of such property in the hands of such partner (determined without regard
				to subparagraph (C)).
											(B)Treatment of
				gain as ordinary incomeAny gain recognized by such partner under
				subparagraph (A) shall be treated as ordinary income to the same extent and in
				the same manner as the increase in such partner’s distributive share of the
				taxable income of the partnership would be treated under subsection (a) if,
				immediately prior to the distribution, the partnership had sold the distributed
				property at fair market value and all of the gain from such disposition were
				allocated to such partner. For purposes of applying paragraphs (2) and (3) of
				subsection (a), any gain treated as ordinary income under this subparagraph
				shall be treated as an amount treated as ordinary income under subsection
				(a)(1)(A).
										(C)Adjustment of
				basisIn the case a distribution to which subparagraph (A)
				applies, the basis of the distributed property in the hands of the distributee
				partner shall be the fair market value of such property.
										(D)Special rules
				with respect to mergers, divisions, and technical terminationsIn
				the case of a taxpayer which satisfies requirements similar to the requirements
				of subparagraphs (A) and (B) of paragraph (3), this paragraph and paragraph
				(1)(A)(ii) shall not apply to the distribution of a partnership interest if
				such distribution is in connection with a contribution (or deemed contribution)
				of any property of the partnership to which section 721 applies pursuant to a
				transaction described in paragraph (1)(B) or (2) of section 708(b).
										(c)Investment
				services partnership interestFor purposes of this
				section—
									(1)In
				generalThe term investment services partnership
				interest means any interest in an investment partnership acquired or
				held by any person in connection with the conduct of a trade or business
				described in paragraph (2) by such person (or any person related to such
				person). An interest in an investment partnership held by any person—
										(A)shall not be
				treated as an investment services partnership interest for any period before
				the first date on which it is so held in connection with such a trade or
				business,
										(B)shall not cease to
				be an investment services partnership interest merely because such person holds
				such interest other than in connection with such a trade or business,
				and
										(C)shall be treated
				as an investment services partnership interest if acquired from a related
				person in whose hands such interest was an investment services partnership
				interest.
										(2)Businesses to
				which this section appliesA trade or business is described in
				this paragraph if such trade or business primarily involves the performance of
				any of the following services with respect to assets held (directly or
				indirectly) by the investment partnership referred to in paragraph (1):
										(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
										(B)Managing,
				acquiring, or disposing of any specified asset.
										(C)Arranging
				financing with respect to acquiring specified assets.
										(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
										(3)Investment
				partnership
										(A)In
				generalThe term investment partnership means any
				partnership if, at the end of any calendar quarter ending after December 31,
				2012—
											(i)substantially all
				of the assets of the partnership are specified assets (determined without
				regard to any section 197 intangible within the meaning of section 197(d)),
				and
											(ii)more than half of
				the contributed capital of the partnership is attributable to contributions of
				property by one or more persons in exchange for interests in the partnership
				which (in the hands of such persons) constitute property held for the
				production of income.
											(B)Special rules
				for determining if property held for the production of
				incomeExcept as otherwise provided by the Secretary, for
				purposes of determining whether any interest in a partnership constitutes
				property held for the production of income under subparagraph (A)(ii)—
											(i)any election under
				subsection (e) or (f) of section 475 shall be disregarded, and
											(ii)paragraph (5)(B)
				shall not apply.
											(C)Antiabuse
				rulesThe Secretary may issue regulations or other guidance which
				prevent the avoidance of the purposes of subparagraph (A), including
				regulations or other guidance which treat convertible and contingent debt (and
				other debt having the attributes of equity) as a capital interest in the
				partnership.
										(D)Controlled
				groups of entities
											(i)In
				generalIn the case of a controlled group of entities, if an
				interest in the partnership received in exchange for a contribution to the
				capital of the partnership by any member of such controlled group would (in the
				hands of such member) constitute property not held for the production of
				income, then any interest in such partnership held by any member of such group
				shall be treated for purposes of subparagraph (A) as constituting (in the hands
				of such member) property not held for the production of income.
											(ii)Controlled
				group of entitiesFor purposes of clause (i), the term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), applied without regard to
				subsections (a)(4) and (b)(2) of section 1563. A partnership or any other
				entity (other than a corporation) shall be treated as a member of a controlled
				group of entities if such entity is controlled (within the meaning of section
				954(d)(3)) by members of such group (including any entity treated as a member
				of such group by reason of this sentence).
											(4)Specified
				assetThe term specified asset means securities
				(as defined in section 475(c)(2) without regard to the last sentence thereof),
				real estate held for rental or investment, interests in partnerships,
				commodities (as defined in section 475(e)(2)), cash or cash equivalents, or
				options or derivative contracts with respect to any of the foregoing.
									(5)Related
				persons
										(A)In
				generalA person shall be treated as related to another person if
				the relationship between such persons is described in section 267(b) or
				707(b).
										(B)Attribution of
				partner servicesAny service described in paragraph (2) which is
				provided by a partner of a partnership shall be treated as also provided by
				such partnership.
										(d)Exception for
				certain capital interests
									(1)In
				generalIn the case of any portion of an investment services
				partnership interest which is a qualified capital interest, all items of gain
				and loss (and any dividends) which are allocated to such qualified capital
				interest shall not be taken into account under subsection (a) if—
										(A)allocations of
				items are made by the partnership to such qualified capital interest in the
				same manner as such allocations are made to other qualified capital interests
				held by partners who do not provide any services described in subsection (c)(2)
				and who are not related to the partner holding the qualified capital interest,
				and
										(B)the allocations
				made to such other interests are significant compared to the allocations made
				to such qualified capital interest.
										(2)Authority to
				provide exceptions to allocation requirementsTo the extent
				provided by the Secretary in regulations or other guidance—
										(A)Allocations to
				portion of qualified capital interestParagraph (1) may be
				applied separately with respect to a portion of a qualified capital
				interest.
										(B)No or
				insignificant allocations to nonservice providersIn any case in
				which the requirements of paragraph (1)(B) are not satisfied, items of gain and
				loss (and any dividends) shall not be taken into account under subsection (a)
				to the extent that such items are properly allocable under such regulations or
				other guidance to qualified capital interests.
										(C)Allocations to
				service providers’ qualified capital interests which are less than other
				allocationsAllocations shall not be treated as failing to meet
				the requirement of paragraph (1)(A) merely because the allocations to the
				qualified capital interest represent a lower return than the allocations made
				to the other qualified capital interests referred to in such paragraph.
										(3)Special rule for
				changes in services and capital contributionsIn the case of an
				interest in a partnership which was not an investment services partnership
				interest and which, by reason of a change in the services with respect to
				assets held (directly or indirectly) by the partnership or by reason of a
				change in the capital contributions to such partnership, becomes an investment
				services partnership interest, the qualified capital interest of the holder of
				such partnership interest immediately after such change shall not, for purposes
				of this subsection, be less than the fair market value of such interest
				(determined immediately before such change).
									(4)Special rule for
				tiered partnershipsExcept as otherwise provided by the
				Secretary, in the case of tiered partnerships, all items which are allocated in
				a manner which meets the requirements of paragraph (1) to qualified capital
				interests in a lower-tier partnership shall retain such character to the extent
				allocated on the basis of qualified capital interests in any upper-tier
				partnership.
									(5)Exception for
				no-self-charged carry and management fee provisionsExcept as
				otherwise provided by the Secretary, an interest shall not fail to be treated
				as satisfying the requirement of paragraph (1)(A) merely because the
				allocations made by the partnership to such interest do not reflect the cost of
				services described in subsection (c)(2) which are provided (directly or
				indirectly) to the partnership by the holder of such interest (or a related
				person).
									(6)Special rule for
				dispositionsIn the case of any investment services partnership
				interest any portion of which is a qualified capital interest, subsection (b)
				shall not apply to so much of any gain or loss as bears the same proportion to
				the entire amount of such gain or loss as—
										(A)the distributive
				share of gain or loss that would have been allocated to the qualified capital
				interest (consistent with the requirements of paragraph (1)) if the partnership
				had sold all of its assets at fair market value immediately before the
				disposition, bears to
										(B)the distributive
				share of gain or loss that would have been so allocated to the investment
				services partnership interest of which such qualified capital interest is a
				part.
										(7)Qualified
				capital interestFor purposes of this subsection—
										(A)In
				generalThe term qualified capital interest means
				so much of a partner’s interest in the capital of the partnership as is
				attributable to—
											(i)the fair market
				value of any money or other property contributed to the partnership in exchange
				for such interest (determined without regard to section 752(a)),
											(ii)any amounts which
				have been included in gross income under section 83 with respect to the
				transfer of such interest, and
											(iii)the excess (if
				any) of—
												(I)any items of
				income and gain taken into account under section 702 with respect to such
				interest, over
												(II)any items of
				deduction and loss so taken into account.
												(B)Adjustment to
				qualified capital interest
											(i)Distributions
				and lossesThe qualified capital interest shall be reduced by
				distributions from the partnership with respect to such interest and by the
				excess (if any) of the amount described in subparagraph (A)(iii)(II) over the
				amount described in subparagraph (A)(iii)(I).
											(ii)Special rule
				for contributions of propertyIn the case of any contribution of
				property described in subparagraph (A)(i) with respect to which the fair market
				value of such property is not equal to the adjusted basis of such property
				immediately before such contribution, proper adjustments shall be made to the
				qualified capital interest to take into account such difference consistent with
				such regulations or other guidance as the Secretary may provide.
											(C)Technical
				terminations, etc., disregardedNo increase or decrease in the
				qualified capital interest of any partner shall result from a termination,
				merger, consolidation, or division described in section 708, or any similar
				transaction.
										(8)Treatment of
				certain loans
										(A)Proceeds of
				partnership loans not treated as qualified capital interest of service
				providing partnersFor purposes of this subsection, an investment
				services partnership interest shall not be treated as a qualified capital
				interest to the extent that such interest is acquired in connection with the
				proceeds of any loan or other advance made or guaranteed, directly or
				indirectly, by any other partner or the partnership (or any person related to
				any such other partner or the partnership). The preceding sentence shall not
				apply to the extent the loan or other advance is repaid before January 1, 2013
				unless such repayment is made with the proceeds of a loan or other advance
				described in the preceding sentence.
										(B)Reduction in
				allocations to qualified capital interests for loans from nonservice-providing
				partners to the partnershipFor purposes of this subsection, any
				loan or other advance to the partnership made or guaranteed, directly or
				indirectly, by a partner not providing services described in subsection (c)(2)
				to the partnership (or any person related to such partner) shall be taken into
				account in determining the qualified capital interests of the partners in the
				partnership.
										(e)Other income and
				gain in connection with investment management services
									(1)In
				generalIf—
										(A)a person performs
				(directly or indirectly) investment management services for any investment
				entity,
										(B)such person holds
				(directly or indirectly) a disqualified interest with respect to such entity,
				and
										(C)the value of such
				interest (or payments thereunder) is substantially related to the amount of
				income or gain (whether or not realized) from the assets with respect to which
				the investment management services are performed, any income or gain with
				respect to such interest shall be treated as ordinary income. Rules similar to
				the rules of subsections (a)(5) and (d) shall apply for purposes of this
				subsection.
										(2)DefinitionsFor
				purposes of this subsection—
										(A)Disqualified
				interest
											(i)In
				generalThe term disqualified interest means, with
				respect to any investment entity—
												(I)any interest in
				such entity other than indebtedness,
												(II)convertible or
				contingent debt of such entity,
												(III)any option or
				other right to acquire property described in subclause (I) or (II), and
												(IV)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
												(ii)ExceptionsSuch
				term shall not include—
												(I)a partnership
				interest,
												(II)except as
				provided by the Secretary, any interest in a taxable corporation, and
												(III)except as
				provided by the Secretary, stock in an S corporation.
												(B)Taxable
				corporationThe term taxable corporation
				means—
											(i)a
				domestic C corporation, or
											(ii)a
				foreign corporation substantially all of the income of which is—
												(I)effectively
				connected with the conduct of a trade or business in the United States,
				or
												(II)subject to a
				comprehensive foreign income tax (as defined in section 457A(d)(2)).
												(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(2).
										(D)Investment
				entityThe term investment entity means any entity
				which, if it were a partnership, would be an investment partnership.
										(f)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance to—
									(1)provide
				modifications to the application of this section (including treating related
				persons as not related to one another) to the extent such modification is
				consistent with the purposes of this section, and
									(2)coordinate this
				section with the other provisions of this title.
									(g)Cross
				referenceFor 40 percent penalty on certain underpayments due to
				the avoidance of this section, see section
				6662.
								.
					(b)Application of
			 section 751 to indirect dispositions of investment services partnership
			 interests
						(1)In
			 generalSubsection (a) of section 751 of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of paragraph
			 (1), by inserting or at the end of paragraph (2), and by
			 inserting after paragraph (2) the following new paragraph:
							
								(3)investment
				services partnership interests held by the
				partnership,
								.
						(2)Certain
			 distributions treated as sales or exchangesSubparagraph (A) of
			 section 751(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (i), by inserting or at
			 the end of clause (ii), and by inserting after clause (ii) the following new
			 clause:
							
								(iii)investment
				services partnership interests held by the
				partnership,
								.
						(3)Application of
			 special rules in the case of tiered partnershipsSubsection (f)
			 of section 751 of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of paragraph (1), by inserting or
			 at the end of paragraph (2), and by inserting after paragraph (2) the following
			 new paragraph:
							
								(3)investment
				services partnership interests held by the
				partnership,
								.
						(4)Investment
			 services partnership interests; qualified capital
			 interestsSection 751 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
							
								(g)Investment
				services partnership interestsFor purposes of this
				section—
									(1)In
				generalThe term investment services partnership
				interest has the meaning given such term by section 710(c).
									(2)Adjustments for
				qualified capital interestsThe amount to which subsection (a)
				applies by reason of paragraph (3) thereof shall not include so much of such
				amount as is attributable to any portion of the investment services partnership
				interest which is a qualified capital interest (determined under rules similar
				to the rules of section 710(d)).
									(3)Recognition of
				gainsAny gain with respect to which subsection (a) applies by
				reason of paragraph (3) thereof shall be recognized notwithstanding any other
				provision of this title.
									(4)Coordination
				with inventory itemsAn investment services partnership interest
				held by the partnership shall not be treated as an inventory item of the
				partnership.
									(5)Prevention of
				double countingUnder regulations or other guidance prescribed by
				the Secretary, subsection (a)(3) shall not apply with respect to any amount to
				which section 710
				applies.
									.
						(c)Treatment for
			 purposes of section 7704Subsection (d) of section 7704 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(6)Income from
				certain carried interests not qualified
								(A)In
				generalSpecified carried interest income shall not be treated as
				qualifying income.
								(B)Specified
				carried interest incomeFor purposes of this paragraph—
									(i)In
				generalThe term specified carried interest income
				means—
										(I)any item of income
				or gain allocated to an investment services partnership interest (as defined in
				section 710(c)) held by the partnership,
										(II)any gain on the
				disposition of an investment services partnership interest (as so defined) or a
				partnership interest to which (in the hands of the partnership) section 751
				applies, and
										(III)any income or
				gain taken into account by the partnership under subsection (b)(4) or (e) of
				section 710.
										(ii)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of clause (i).
									(C)Coordination
				with other provisionsSubparagraph (A) shall not apply to any
				item described in paragraph (1)(E) (or so much of paragraph (1)(F) as relates
				to paragraph (1)(E)).
								(D)Special rules
				for certain partnerships
									(i)Certain
				partnerships owned by real estate investment trustsSubparagraph
				(A) shall not apply in the case of a partnership which meets each of the
				following requirements:
										(I)Such partnership
				is treated as publicly traded under this section solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
										(II)50 percent or
				more of the capital and profits interests of such partnership are owned,
				directly or indirectly, at all times during the taxable year by such real
				estate investment trust (determined with the application of section
				267(c)).
										(III)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) of section
				856(c).
										(ii)Certain
				partnerships owning other publicly traded
				partnershipsSubparagraph (A) shall not apply in the case of a
				partnership which meets each of the following requirements:
										(I)Substantially all
				of the assets of such partnership consist of interests in one or more publicly
				traded partnerships (determined without regard to subsection (b)(2)).
										(II)Substantially all
				of the income of such partnership is ordinary income or section 1231 gain (as
				defined in section 1231(a)(3)).
										(E)Transitional
				ruleSubparagraph (A) shall not apply to any taxable year of the
				partnership beginning before the date which is 10 years after January 1,
				2014.
								.
					(d)Imposition of
			 penalty on underpayments
						(1)In
			 generalSubsection (b) of section 6662 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (7) the following new
			 paragraph:
							
								(8)The application of
				section 710(e) or the regulations or other guidance prescribed under section
				710(h) to prevent the avoidance of the purposes of section
				710.
								.
						(2)Amount of
			 penalty
							(A)In
			 generalSection 6662 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
								
									(k)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(8), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
									.
							(B)Conforming
			 amendmentSubparagraph (B) of
			 section 6662A(e)(2) is amended by striking or (i) and inserting
			 , (i), or (k).
							(3)Special rules
			 for application of reasonable cause exceptionSubsection (c) of section 6664 is
			 amended—
							(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
							(B)by striking
			 paragraph (3) in paragraph (5)(A), as so redesignated, and
			 inserting paragraph (4); and
							(C)by inserting after
			 paragraph (2) the following new paragraph:
								
									(3)Special rule for
				underpayments attributable to investment management services
										(A)In
				generalParagraph (1) shall
				not apply to any portion of an underpayment to which section 6662 applies by
				reason of subsection (b)(8) unless—
											(i)the relevant facts
				affecting the tax treatment of the item are adequately disclosed,
											(ii)there is or was
				substantial authority for such treatment, and
											(iii)the taxpayer
				reasonably believed that such treatment was more likely than not the proper
				treatment.
											(B)Rules relating
				to reasonable beliefRules similar to the rules of subsection
				(d)(3) shall apply for purposes of subparagraph
				(A)(iii).
										.
							(e)Income and loss
			 from investment services partnership interests taken into account in
			 determining net earnings from self-Employment
						(1)Internal revenue
			 code
							(A)In
			 generalSection 1402(a) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of paragraph (16), by
			 striking the period at the end of paragraph (17) and inserting ;
			 and, and by inserting after paragraph (17) the following new
			 paragraph:
								
									(18)notwithstanding
				the preceding provisions of this subsection, in the case of any individual
				engaged in the trade or business of providing services described in section
				710(c)(2) with respect to any entity, investment services partnership income or
				loss (as defined in subsection (m)) of such individual with respect to such
				entity shall be taken into account in determining the net earnings from
				self-employment of such
				individual.
									.
							(B)Investment
			 services partnership income or lossSection 1402 of the Internal
			 Revenue Code is amended by adding at the end the following new
			 subsection:
								
									(m)Investment
				services partnership income or lossFor purposes of subsection
				(a)—
										(1)In
				generalThe term investment services partnership income or
				loss means, with respect to any investment services partnership
				interest (as defined in section 710(c)), the net of—
											(A)the amounts
				treated as ordinary income or ordinary loss under subsections (b) and (e) of
				section 710 with respect to such interest,
											(B)all items of
				income, gain, loss, and deduction allocated to such interest, and
											(C)the amounts
				treated as realized from the sale or exchange of property other than a capital
				asset under section 751 with respect to such interest.
											(2)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of applying paragraph
				(1)(B)(ii).
										.
							(2)Social security
			 ActSection 211(a) of the Social Security Act is amended by
			 striking and at the end of paragraph (15), by striking the
			 period at the end of paragraph (16) and inserting ; and, and by
			 inserting after paragraph (16) the following new paragraph:
							
								(17)Notwithstanding
				the preceding provisions of this subsection, in the case of any individual
				engaged in the trade or business of providing services described in section
				710(c)(2) of the Internal Revenue Code of 1986 with respect to any entity,
				investment services partnership income or loss (as defined in section 1402(m)
				of such Code) shall be taken into account in determining the net earnings from
				self-employment of such
				individual.
								.
						(f)Conforming
			 amendments
						(1)Subsection (d) of
			 section 731 of the Internal Revenue Code of 1986 is amended by inserting
			 section 710(b)(4) (relating to distributions of partnership
			 property), after to the extent otherwise provided
			 by.
						(2)Section 741 of the
			 Internal Revenue Code of 1986 is amended by inserting or section 710
			 (relating to special rules for partners providing investment management
			 services to partnerships) before the period at the end.
						(3)The table of
			 sections for part I of subchapter K of chapter 1 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new item:
							
								
									Sec. 710. Special rules for partners
				providing investment management services to
				partnerships.
								
								.
						(g)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after
			 December 31, 2013.
						(2)Partnership
			 taxable years which include effective dateIn applying section
			 710(a) of the Internal Revenue Code of 1986 (as added by this section) in the
			 case of any partnership taxable year which includes January 1, 2014, the amount
			 of the net income referred to in such section shall be treated as being the
			 lesser of the net income for the entire partnership taxable year or the net
			 income determined by only taking into account items attributable to the portion
			 of the partnership taxable year which is after such date.
						(3)Dispositions of
			 partnership interests
							(A)In
			 generalSection 710(b) of such Code (as added by this section)
			 shall apply to dispositions and distributions after December 31, 2013.
							(B)Indirect
			 dispositionsThe amendments made by subsection (b) shall apply to
			 transactions after December 31, 2013.
							(4)Other income and
			 gain in connection with investment management servicesSection
			 710(e) of such Code (as added by this section) shall take effect on January 1,
			 2014.
						CClose loophole for
			 corporate jet depreciation
				421.General
			 aviation aircraft treated as 7-year property
					(a)In
			 generalSubparagraph (C) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to classification of certain property) is
			 amended by striking and at the end of clause (iv), by
			 redesignating clause (v) as clause (vi), and by inserting after clause (iv) the
			 following new clause:
						
							(v)any general
				aviation aircraft,
				and
							.
					(b)Class
			 lifeParagraph (3) of section 168(g) Internal Revenue Code of
			 1986 is amended by inserting after subparagraph (E) the following new
			 subparagraph:
						
							(F)General aviation
				aircraft. In the case of any general aviation aircraft, the recovery period
				used for purposes of paragraph (2) shall be 12
				years.
							.
					(c)General aviation
			 aircraftSubsection (i) of section 168 Internal Revenue Code of
			 1986 is amended by inserting after paragraph (19) the following new
			 paragraph:
						
							(20)General
				aviation aircraftThe term general aviation
				aircraft means any airplane or helicopter (including airframes and
				engines) not used in commercial or contract carrying of passengers or freight,
				but which primarily engages in the carrying of
				passengers.
							.
					(d)Effective
			 dateThis section shall be effective for property placed in
			 service after December 31, 2013.
					DRepeal oil
			 subsidies
				431.Repeal of
			 deduction for intangible drilling and development costs in the case of oil and
			 gas wells
					(a)In
			 generalSection 263(c) of the Internal Revenue Code of 1986
			 (relating to intangible drilling and development costs) is amended by adding at
			 the end the following new sentence: This subsection shall not apply in
			 the case of oil and gas wells with respect to amounts paid or incurred after
			 December 31, 2013..
					(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after December 31, 2013.
					432.Repeal of
			 deduction for tertiary injectants
					(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by striking section 193 (relating to tertiary
			 injectants).
					(b)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item
			 relating to section 193.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2013.
					433.Repeal of
			 percentage depletion for oil and gas wells
					(a)In
			 generalSection 613A of the Internal Revenue Code of 1986
			 (relating to limitation on percentage depletion in the case of oil and gas
			 wells) is amended to read as follows:
						
							613A.Percentage
				depletion not allowed in case of oil and gas wellsThe
				allowance for depletion under section 611 with respect to any oil and gas well
				shall be computed without regard to section
				613.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					434.Section 199
			 deduction not allowed with respect to oil, natural gas, or primary products
			 thereof
					(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to income attributable to domestic production
			 activities) is amended—
						(1)by striking
			 or at the end of clause (ii),
						(2)by striking the
			 period at the end of clause (iii) and inserting in lieu thereof ,
			 or, and
						(3)by adding at the
			 end thereof the following new clause:
							
								(iv)the production,
				refining, processing, transportation, or distribution of oil, natural gas, or
				any primary product (within the meaning of subsection (d)(9))
				thereof.
								.
						(b)Conforming
			 amendmentParagraph (9) of section 199(d) is amended to read as
			 follows:
						
							(9)Primary
				productFor purposes of subsection (c)(4)(B)(iv), the term
				primary product has the same meaning as when used in section
				927(a)(2)(C) as in effect before its
				repeal.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					435.Repeal oil and
			 gas working interest exception to passive activity rules
					(a)In
			 generalParagraph (3) of section 469(c) of the Internal Revenue
			 Code of 1986 (relating to passive activity defined) is amended by adding at the
			 end thereof the following new subparagraph—
						
							(C)TerminationSubparagraph
				(A) shall not apply for any taxable year beginning after December 31
				2013.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					436.Repeal enhanced
			 oil recovery credit
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by striking section 43 (relating to enhanced oil recovery credit).
					(b)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 striking the item relating to section 43.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					437.Uniform
			 seven-year amortization for geological and geophysical expenditures
					(a)In
			 generalParagraph (1) of section 167(h) of the Internal Revenue
			 Code of 1986 (relating to amortization of geological and geophysical
			 expenditures) is amended by striking 24-month and inserting in
			 lieu thereof 7-year.
					(b)Conforming
			 amendmentsSection 167(h) is amended—
						(1)by striking
			 24-month in paragraph (4) and inserting in lieu thereof
			 7-year, and
						(2)by striking
			 paragraph (5).
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2013.
					438.Repeal marginal
			 well production credit
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by striking section 45I (relating to credit for producing oil and gas from
			 marginal wells).
					(b)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 striking the item relating to section 45I.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					EDual capacity
			 taxpayers
				441.Modifications
			 of foreign tax credit rules applicable to dual capacity taxpayers
					(a)In
			 generalSection 901 of the Internal Revenue Code of 1986
			 (relating to credit for taxes of foreign countries and of possessions of the
			 United States) is amended by redesignating subsection (n) as subsection (o) and
			 by inserting after subsection (m) the following new subsection:
						
							(n)Special rules
				relating to dual capacity taxpayers
								(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer or any member of the
				worldwide affiliated group of which such dual capacity taxpayer is also a
				member to any foreign country or to any possession of the United States for any
				period shall not be considered a tax to the extent such amount exceeds the
				amount (determined in accordance with regulations) which would have been
				required to be paid if the taxpayer were not a dual capacity taxpayer.
								(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
									(A)is subject to a
				levy of such country or possession, and
									(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
									(3)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this
				subsection.
								.
					(b)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 that, if such amounts were an amount of tax paid or accrued, would be
			 considered paid or accrued in taxable years beginning after December 31,
			 2013.
					442.Separate basket
			 treatment taxes paid on foreign oil and gas income
					(a)Separate basket
			 for foreign tax creditParagraph (1) of section 904(d) of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of subparagraph (A), by striking the period at the end of subparagraph (B)
			 and inserting , and, and by adding at the end the
			 following:
						
							(C)combined foreign
				oil and gas income (as defined in section
				907(b)(1)).
							.
					(b)CoordinationSection
			 904(d)(2)of such Code is amended by redesignating subparagraphs (J) and (K) as
			 subparagraphs (K) and (L) and by inserting after subparagraph (I) the
			 following:
						
							(J)Coordination
				with combined foreign oil and gas incomeFor purposes of this
				section, passive category income and general category income shall not include
				combined foreign oil and gas income (as defined in section
				907(b)(1)).
							.
					(c)Conforming
			 amendments
						(1)Section 907(a) is
			 hereby repealed.
						(2)Section 907(c)(4)
			 is hereby repealed.
						(3)Section 907(f) is
			 hereby repealed.
						(d)Effective
			 dates
						(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2013.
						(2)Transitional
			 rules
							(A)CarryoversAny
			 unused foreign oil and gas taxes which under section 907(f) of such Code (as in
			 effect before the amendment made by subsection (c)(3)) would have been
			 allowable as a carryover to the taxpayer’s first taxable year beginning after
			 December 31, 2013 (without regard to the limitation of paragraph (2) of such
			 section 907(f) for first taxable year) shall be allowed as carryovers under
			 section 904(c) of such Code in the same manner as if such taxes were unused
			 taxes under such section 904(c) with respect to foreign oil and gas extraction
			 income.
							(B)LossesThe
			 amendment made by subsection (c)(2) shall not apply to foreign oil and gas
			 extraction losses arising in taxable years beginning on or before the date of
			 the enactment of this Act.
							FRepeal of
			 sequestration
				451.Repeal of
			 sequestrationSection 251A of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 repealed.
				
